` Securities Act File No. 333- Investment Company Act File No. 811-22552 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON March 6, 2012. U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF [X] Amendment No. 1 [X] (Check appropriate box or boxes) ROCHDALE INTERNATIONAL TRADE FIXED INCOME FUND (Exact name of Registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (212) 702-3500 Kurt Hawkesworth, Esq. Senior Executive Vice President, Chief Operating Officer and General Counsel Rochdale Investment Management LLC 570 Lexington Avenue New York, New York 10022 6837 Copies to: Robert S. Schneider, Esq. Darren J. Edelstein, Esq. Kleinberg, Kaplan, Wolff & Cohen, P.C. 551 Fifth Avenue New York, New York 10176 ROCHDALE INTERNATIONAL TRADE FIXED INCOME FUND CROSS REFERENCE SHEET PARTS A AND B ITEM NO. LOCATION IN OFFERING MEMORANDUM 1. Outside Front Cover Page Not Applicable 2. Inside Front and Outside Back Cover Page; Other Offering Information Not Applicable 3. Fee Table and Synopsis Summary; Summary of Fund Expenses; Fees and Expenses 4. Financial Highlights Not Applicable 5. Plan of Distribution Not Applicable 6. Selling Shareholders Not Applicable 7. Use of Proceeds Use of Proceeds 8. General Description of the Registrant Outside Front Cover Page; Summary; Investment Objective and Strategies; General Information 9. Management Management of the Fund Capital Stock, Long-Term Debt, and Other Securities General Information Defaults and Arrears on Senior Securities Not Applicable Legal Proceedings Legal Proceedings Table of Contents of the Statement of Additional Information Not Applicable Cover page of SAI Not Applicable Table of Contents of SAI Not Applicable General Information and History Not Applicable Investment Objective and Policies Investment Objective and Strategies;Principal Risk Factors Relating to the Fund’s Structure; and Principal Risk Factors Relating to Types of Investments, and Investment Strategies Management Management of the Fund Control Persons and Principal Holders of Securities Control Persons and Principal Holders of Securities Investment Advisory and Other Services Management of the Fund Portfolio Managers Portfolio Managers Brokerage Allocation and Other Practices Portfolio Transactions Tax Status Taxation ofthe Fund Financial Statements Financial Statements ii Name: Copy No. ROCHDALE INTERNATIONAL TRADE FIXED INCOME FUND 570 Lexington Avenue New York, NY 10022-6837 CONFIDENTIAL PRIVATE OFFERING MEMORANDUM Manager: Rochdale Investment Management LLC March 6, 2012 iii ROCHDALE INTERNATIONAL TRADE FIXED INCOME FUND ROCHDALE INTERNATIONAL TRADE FIXED INCOME FUND (the “Fund”) is a Delaware statutory trust formed in May 2008, although it has not commenced operations as of the date hereof.The Fund intends to commence operations upon the receipt of subscriptions to the Fund equal to or greater than $20 million.The Fund is registered under the Investment Company Act of 1940, as amended (“1940 Act”), as a closed-end management investment company.The Fund’s investment objective is to provide total return substantially derived from interest income earned on loans and other forms of debt obligations.These loans and other forms of debt obligations will be made to borrowers located in or having exposure to the emerging markets that have financing needs which are of an import, export, trade finance or other developmental or asset-related nature. While there is no assurance that the Fund will achieve its investment objective, it endeavors to do so by following the strategies and policies described in this confidential private offering memorandum of the Fund (the “Offering Memorandum”). Rochdale Investment Management LLC (the “Manager” or “Rochdale”) is the investment adviser to the Fund. The Manager has selected GML Capital LLP, a limited liability partnership formed in England (the “Sub-Adviser”) as sub-investment adviser with respect to the Fund. The Fund pursues its investment objective by investing at least 80% of its total assets (under normal circumstances) in trade finance, structured trade finance, export finance and project finance obligations or related obligations of companies, banks or other entities (including sovereign entities) located primarily in or having exposure to global emerging markets (“trade finance related securities”).Under normal circumstances, at least 80% of the Fund’s total assets will be invested in fixed income trade finance related securities.In addition, the Fund will invest at least 40%, unless market conditions are not deemed favorable, in which case the Fund will invest at least 30%, of its assets in non-U.S. issuers, and the Fund will allocate its assets among issuers in various regions and countries, including the United States (but in no less than three different countries). The securities in which the Fund invests will not be rated by any credit rating agency.If they were rated, they may be rated below investment grade.Securities rated below investment grade are often referred to as “junk.”Securities of below investment grade quality should be regarded as high risk because they have predominantly speculative characteristics with respect to the issuer’s capacity to pay interest and repay principal. This Offering Memorandum applies to the offering of common shares (“Shares”) of the Fund.No person who becomes a shareholder of the Fund (each, a “Shareholder”) will have the right to require the Fund to redeem or repurchase any Shares. Upon purchasing Shares of the Fund, a Shareholder will become bound by the terms and conditions of the trust agreement (“Trust Agreement”).The material terms of the Trust Agreement are described in this Offering Memorandum. The Fund Shares are an illiquid investment. The Shares will neither be listed on any securities exchange nor will they trade in a secondary market.The Shares are subject to substantial restrictions on transferability and resale.Although the Fund may offer to repurchase Shares from time to time, it is not obligated to do so and Shares will not be redeemable at an investor’s option nor will they be exchangeable for interests or shares of any other fund. As a result, a Shareholder may not be able to sell or otherwise liquidate his, her or its Shares.See “Principal Risk Factors Relating to the Fund’s Structure – Closed-End Fund; Limited Liquidity; Shares Not Listed; Repurchases of Shares.”The Shares are appropriate only for those investors who can tolerate the risks associated with investment in emerging markets and who do not require a liquid investment. iv This Offering Memorandum provides information that a prospective investor should know about the Fund before investing.Prospective investors are advised to read this Offering Memorandum carefully and to retain it for future reference.Shareholders and prospective shareholders can obtain other information about the Fund, on the SEC’s website (http://www.sec.gov). Neither the SEC nor any state securities commission has determined whether this Offering Memorandum is truthful or complete, nor have they made, nor will they make, any determination as to whether anyone should buy these securities.Any representation to the contrary is a criminal offense. In addition, the Fund’s Sales Agent: RIM Securities LLC, Rochdale or their affiliates (collectively the “Rochdale affiliates”) may or may not pay from their own resources additional compensation to brokers or dealers in connection with the sale and distribution of the Shares or servicing of investors (“additional compensation for distribution or service”).Whether the Rochdale affiliates will pay this additional compensation and the amount thereof may be determined by referring to the Manager’s contractual agreement to waive and/or reimburse the Fund’s expenses to the extent: (i) necessary to limit the Fund’s combined annualized expenses to 1.5%; (ii) the amount waived and/or reimbursed is for distribution or service; and (iii) if any amount is for the Fund’s distribution, the Fund is not permitted to pay such an amount. The Shares are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other government agency. Prospective investors should not construe the contents of this Offering Memorandum as legal, tax or financial advice.Each prospective investor should consult with his, her or its own professional advisers as to the legal, tax, financial, or other matters relevant to the suitability of an investment in the Fund. These securities are subject to substantial restrictions on transferability and resale. THE FUND’S SALES AGENT IS RIM SECURITIES LLC AT 1-800-245-9888. v TABLE OF CONTENTS Page SUMMARY 1 SUMMARY OF EXPENSES 9 INVESTMENT OBJECTIVE AND STRATEGIES 10 PRINCIPAL RISK FACTORS RELATING TO THE FUND’S STRUCTURE 26 PRINCIPAL RISK FACTORS RELATING TO TYPES OF INVESTMENTS, AND INVESTMENT STRATEGIES 29 MANAGEMENT OF THE FUND 41 FEES AND EXPENSES 57 PORTFOLIO TRANSACTIONS 61 VOTING 61 PROXY VOTING PROCEDURES 61 CONFLICTS OF INTEREST 63 CONTROL PERSONS 64 PURCHASE OF SHARES 64 TRANSFERS OF SHARES 70 NET ASSET VALUATION 70 SHARES 72 TAXATION OF THE FUND 72 ERISA CONSIDERATIONS 74 INVESTOR SUITABILITY 75 REPORTS TO SHAREHOLDERS 79 FISCAL YEAR 79 ACCOUNTANTS AND LEGAL COUNSEL 79 PRIVACY NOTICE 79 LEGAL PROCEEDINGS 80 FINANCIAL STATEMENTS 81 vi SUMMARY This is only a summary and does not contain all of the information that a prospective investor should consider before investing in Rochdale International Trade Fixed Income Fund (the “Fund”). Before becoming a shareholder in the Fund (a “Shareholder”), a prospective investor in the Fund should carefully read the more detailed information appearing elsewhere in this Offering Memorandum and the terms and conditions of the Fund’s Trust Agreement (the “Trust Agreement”), each of which should be retained by any prospective investor. THE FUND The Fund is a Delaware statutory trust formed in May 2008, although it has not commenced operations as of the date hereof.The Fund intends to commence operations upon the receipt of subscriptions to the Fund equal to or greater than $20 million.The Fund is registered under Investment Company Act of 1940, as amended (the “1940 Act”) as a closed-end, non-diversified, management investment company. THE OFFERING Initial and subsequent purchases generally will be accepted quarterly.The Fund’s organizational and initial offering expenses are being borne by the Manager (as defined below). RISK FACTORS The Fund’s investment strategy entails certain risks which are typical of investments generally made in emerging markets as well as risks specific to the asset class of trade finance and other asset based related loan securities. The Fund has no operating history.Shares in the Fund (the “Shares”) will not be traded on any securities exchange, are not expected to trade on any other market, and are subject to substantial restrictions on transferability and resale. The Fund may, but is not obligated to, offer to repurchase Shares but the Shares will not be redeemable at a Shareholder’s option nor will they be exchangeable for interests or shares of any other fund, because the Fund is a closed-end investment company. The Fund may repurchase less than the full amount of Shares that a Shareholder requests to be repurchased.If the Fund does not repurchase a Shareholder’s Shares, the Shareholder may not be able to dispose of his, her or its Shares, even during periods of Fund underperformance, due to the substantial restrictions on the transferability and resale of the Shares. The Manager has agreed to waive and/or reimburse the Fund’s expenses to the extent needed to limit the Fund’s combined annual operating expenses to 1.5% during the first year of the Fund’s operations.To the extent that the Manager reimburses or absorbs fees and expenses, it may seek payment of such amounts for three years after the year in which the expenses were reimbursed or absorbed.The Fund will make no such payment, however, if its total annual operating expenses exceed the expense limit in effect at the time the expenses were reimbursed. The Fund is non-diversified. Compared to a diversified fund, it may invest a higher percentage of its assets among fewer issuers of portfolio securities.The Fund may target or concentrate its investments in particular markets, sectors, or industries.The Fund also may invest without limit in a single issuer.As a result of any such concentration of investments or non-diversified portfolios, the Fund’s portfolio is subject to greater volatility than if it was a non-concentrated and diversified portfolio. This increases the Fund’s risk by magnifying the impact (positively or negatively) that any one issuer has on the Fund’s Share price and performance. See “Summary of Expenses” and “Investment Objective and Strategies.” The circumstances under which the Fund’s board of Trustees (the “Board”) may suspend, postpone or terminate this offering include the following: (1) any period during which an emergency exists as a result of which it is not reasonably practicable for the Fund to purchase the securities it plans for its portfolio or to determine the value of the Fund’s net assets; (2) any other periods that the U.S. Securities and Exchange Commission (the “SEC”) permits by order for the protection of the Shareholders; or (3) other unusual circumstances as the Board deems advisable for the Fund and its Shareholders. The Fund will compute its net asset value (i.e. its total assets less its total liabilities, including accrued fees and expenses) as of the last business day of each month.When the Fund values its trade finance and other asset based related loan securities and other investments, market prices will not be readily available for some or all of its investments.Securities for which market prices are not readily available will be valued at fair value as determined in good faith in accordance with procedures approved by the Board. When makinga determination of the fair value of a trade finance related security, the Manager and the Sub-Adviser (as defined below) will consider a variety of factors that will include but not be limited to: (1) the cost and/or repayment performance of the underlying trade finance related security, (2) the last reported price at which the investment was traded, (3) any information regarding the investment, the issuer, its sector, country or region (4) changes in financial conditions and business prospects disclosed in the issuer’s financial statements and other reports, (5) publicly announced transactions involving the issuer, (6) comparisons to other investments or to financial indices that are correlated to the investment, (7) with respect to fixed income investments, changes in market yields and spreads, and (8) other factors that might affect the investment’s value. Prospective Fund investors should be aware that situations involving uncertainties as to the value of the Fund’s investment positions could have an adverse effect on the Fund’s net assets if the judgments of the Manager or the Sub-Adviser should prove incorrect.See “Net Asset Valuation.” 2 Investments in international trade finance related and other asset based related loan securities will involve underlying exposure to international securities, international companies andfinancial markets, including markets in emerging countries, because the performance of such securities will depend in part on the relationships between the issuers and such other companies and markets with which such issuers transact or may otherwise affect such issuers.The forgoing exposures may present political, regulatory, economic and legal risks that are significant and that may differ in kind and degree from risks presented by investments in the United States.The Fund will principally (i.e., more than 50%) be invested in securities outside of the United States.Further, it may be more difficult or impossible to effect service of process, enforce judgments obtained in U.S. courts against international entities based on U.S. securities law, bring an original action in international court to enforce liability against an international entity based on U.S. securities law, and bring Shareholder claims or claims on behalf of Shareholders. The Fund will invest a portion or all of the value of its assets in restricted securities and other investments that are illiquid.It is expected that the vast majority (if not all) of the Fund’s investments will not be rated by any credit rating agency. Special tax risks are associated with an investment in the Fund. See “Taxation of the Fund.” THE MANAGER AND SUB-ADVISER Pursuant to an investment management agreement (the “Investment Management Agreement”), Rochdale Investment Management LLC, an investment adviser registered under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), serves as the investment adviser (the “Manager”) for the Fund. The Manager is authorized, subject to the approval of the Board, to retain one or more other organizations, including its affiliates, to provide any or all of the services required to be provided by the Manager to the Fund or to assist in providing these services.The Manager entered into a sub-investment advisory agreement (“Sub-Investment Advisory Agreement”) with GML Capital LLP (the “Sub-Adviser”), a limited liability partnership formed in England whose managing memberis GML International Limited (the “Managing Member”).The Sub-Adviser is an investment adviser registered under the Advisers Act. The Sub-Adviser has investment discretion to manage the investments of the Fund and is responsible for performing credit analysis, due diligence on each specific investment included in the portfolio and overall portfolio risk management, subject to the general supervision of the Manager.Absent exemptive relief, any sub-investment advisory agreement with a successor sub-adviser will require the approval of a majority of the Fund’s outstanding voting securities. 3 The Manager is owned primarily by Carl Acebes who is its Chairman, Co-Chief Investment Officer and Founder and Garrett R. D’Alessandro who is its Chief Executive Officer, President and Co-Chief Investment Officer.The Managing Member of the Sub-Adviser is majority owned by Stefan Pinter, who is a Founding Member and Chief Executive Officer and Chief Investment Officer of the Sub-Adviser.The Sub-Adviser, based in London, is authorized and regulated by the Financial Services Authority in the UK, and is a SEC registered investment adviser.See “Management of the Fund – The Manager” and “– The Sub-Adviser.” THE ADMINISTRATOR, TRANSFER AGENT AND FUND ACCOUNTANT U.S. Bancorp Fund Services, LLC (the “Administrator”) serves as administrator to provide services to the Fund including preparing, coordinating and/or supervising reports, filings, marketing materials and tax returns, among other services for the Fund.The Administrator also monitors and oversees the activities of the Fund’s servicing agents (i.e., custodian, fund accountants, etc.); handles expense accruals; and performs such additional services as may be agreed upon by each of the Fund, the Manager, the Sub-Adviser and the Administrator.The Administrator also serves as the Fund’s transfer and dividend disbursing agent and maintains and preserves certain books and records of the Fund.The Administrator is compensated by the Fund for providing these services to the Fund. FEES AND EXPENSES Investment Management Fee. The investment management fee is shared by the Manager and the Sub-Adviser. The Fund will pay the Manager an investment management fee at an annual rate equal to 0.70% of the Fund’s month-end net assets, including assets attributable to the Manager (or its affiliates) and before giving effect to any repurchases by the Fund of Shares.The investment management fee will accrue monthly and will be payable at the end of each quarter. The investment management fee will be paid to the Manager out of the Fund’s assets. Out of the 0.70% investment management fee (i) the Manager will retain 0.25% of the Fund’s month-end net assets, including assets attributable to the Manager (or its affiliates) and before giving effect to any repurchases by the Fund of Shares and (ii) 0.45% of the Fund’s month-end net assets, including assets attributable to the Manager (or its affiliates) and before giving effect to any repurchases by the Fund of Shares will be paid as a sub-investment advisory fee by the Manager to the Sub-Adviser. See “Fees and Expenses – Investment Management Fee Shared By the Manager and Sub-Adviser.” 4 Administrative Fee.The Fund will also pay the Administrator a fee at an annual rate equal to 0.08% of the first $150 million, 0.06% of the next $250 million and 0.04% of the balance over $400 million of the Fund’s month-end net assets, before giving effect to any repurchases by the Fund of Shares.See “Fees and Expenses – Administrative Fee.” Investor Servicing Fee.The will pay a fee to RIM Securities LLC (the “Sales Agent”) to compensate it for providing ongoing investor services to its customers who are investors in the Fund and to reimburse it for payments made to broker-dealers and certain financial advisers that have agreed to provide ongoing investor services to investors in the Fund that are their customers (“Investor Service Providers”).This fee will be paid quarterly and will be in an amount equal to 0.20% (on an annualized basis) of the value of the Fund determined as of the last day of the calendar month (before any repurchases of Shares from Shareholders), provided that the portion of the fee that corresponds to the Shares of any Shareholders that receive services from an Investor Service Provider, will not exceed the lesser of: (i) 0.20% (on an annualized basis) of the value of the investments in the Fund made by such Shareholders, or (ii) the Sales Agent’s actual payments to the Investor Service Provider.See “Fees and Expenses – Investor Servicing Arrangements.” CONFLICTS OF INTEREST The investment activities of the Manager, the Sub-Adviser and their respective affiliates, and their directors, trustees, managers, shareholders, partners, members, officers, and employees, for their own accounts and other accounts they manage, may give rise to conflicts of interest in relation to the Fund. The Fund’s operations may give rise to other conflicts of interest.See “Conflicts of Interest.” PURCHASE OF SHARES The Fund may accept both initial and additional applications by Shareholders, and/or applications by prospective investors to purchase Shares at such times as the Fund may determine, subject to the receipt of cleared funds five business days prior to the acceptance date set by the Fund.Pending investment in the Fund, the proceeds of any offering will be placed by the Sales Agent in a non-interest bearing custody account.Initial and subsequent purchases will generally be accepted quarterly.The Fund reserves the right to reject in its complete and absolute discretion any application for Shares in the Fund. The Fund also reserves the right to suspend purchases of Shares at any time.Generally, the minimum initial investment in the Fund is $50,000 and the minimum additional investment is $25,000. Brokers selling Shares may establish higher minimum investment requirements than the Fund, and may independently charge Shareholders transaction fees and additional amounts (which may vary) in return for their services. See “Purchase of Shares,” “Net Asset Valuation,” and “Investor Suitability.” 5 REPURCHASES OF SHARES No Shareholder will have the right to require the Fund to redeem its Shares. The Fund from time to time may, but is not obligated to, offer to repurchase Shares.These repurchases will be made at such times and on such terms as may be determined by the Board from time to time in its complete and absolute discretion.After the Fund has been in operation for six months (1) the Board expects that it will attempt to conduct repurchase offers semi-annually (but is not obligated to do so) to permit the Fund to fulfill its present intentions regarding repurchase offers and (2) the Board expects, but is not obligated, to offer to repurchase Shares from Shareholders.Thereafter, the Board expects, but is not obligated, to repurchase Shares on a semi-annual basis, provided, however, that a Shareholder may not tender his, her or its Shares to be repurchased as of any day which occurs prior to the day immediately preceding the six-month anniversary of the purchase of such Shares.A Shareholder who tenders some but not all of his, her or its Shares for repurchase will be required to maintain a minimum investment equal to $50,000 (valued on the basis of the then prevailing net asset value per Share of the Fund at the time such request for repurchase is lodged).The Fund reserves the right to reduce the amount to be repurchased from a Shareholder so that the required minimum investment balance is maintained. See “Purchase of Shares –Repurchases of Shares.” TRANSFER OF SHARES Shares may be transferred only (i) due to the death, divorce, bankruptcy, insolvency, or dissolution of a Shareholder or (ii) under extremely limited circumstances, with the prior written consent of the Board. The Board will consider consenting to: (a) a transfer where the tax basis of the Shares in the hands of the transferee is determined by reference to its tax basis in the hands of the transferring Shareholder (e.g., certain gifts and contributions to family entities), or (b) a transfer to a Shareholder’s immediate family member (sibling, spouse, parent, and child). See “Transfers of Shares” for more details. INVESTOR SUITABILITY An investment in the Fund involves an assumption of risk.It is possible that a Shareholder may lose some or all of his, her or its money.Before making an investment decision, a prospective investor should, among other things: (i) consider the suitability of the investment with respect to such prospective investor’s investment objectives and personal situation; (ii) consider other factors including personal net worth, income, age, risk tolerance, tax situation, and liquidity needs; and (iii) only invest in the Fund money that he, she or it will not need access to within fifteen months from the date of investment.A prospective investor should invest in the Fund only money that he, she or it can afford to lose and should not invest in the Fund money to which he, she or it will need access in the short-term or on a frequent basis. Shares are being offered exclusively to institutional and individual investors who qualify as “accredited investors” (within the meaning of Rule 501(a) under the Securities Act of 1933, as amended). 6 MANDATORY REDEMPTION By purchasing Shares of the Fund, each new Shareholder will be bound by the Trust Agreement.Under the Trust Agreement, the Fund may cause a mandatory redemption of Shares held by a Shareholder or any person acquiring Shares from or through a Shareholder if the Board or, on behalf of the Board, the Manager determines or has reason to believe, among other things, any of the following: It would be in the best interests of the Fund to cause a mandatory redemption of Shares. ● Shares have been transferred or vested in any person by operation of law, such as by death, dissolution, bankruptcy, or incompetence of a Shareholder; or ● A Shareholder’s ownership of Shares will cause the Fund to be in violation of law, rules or regulations, or subject the Fund or the Manager or the Sub-Adviser to more registration or regulation; or ● Continued ownership of Shares may be harmful or injurious to the business or reputation of the Fund or the Manager or the Sub-Adviser, or may subject the Fund or any Shareholders to an undue risk of adverse tax or other fiscal consequences; or ● Any representation or warranty made by a Shareholder in connection with the purchase of Shares was not true when made or has ceased to be true; or ● It would be in the best interests of the Fund to cause a mandatory redemption of Shares. TAXES The Fund expects to qualify each year as a regulated investment company (“RIC”) for U.S.federal income tax purposes. In order to elect and maintain its status as a RIC under the Internal Revenue Code of 1986, as amended (the “Code”), the Fund must diversify its investments, earn its income from specified types of investments, and meet certain distribution requirements each year.If the Fund satisfies such requirements, it generally will not be subject to tax on any income distributed to its Shareholders.See “Taxation of the Fund.” 7 ERISA AND OTHER PLANS Investors subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and other tax-exempt entities, including employee benefit plans, individual retirement accounts (“IRAs”) and 401(k) and Keogh Plans, may purchase Shares in the Fund. The Fund’s assets may not be deemed “plan assets” for purposes of ERISA’s fiduciary responsibility and prohibited transaction rules or similar provisions of the Code. For additional information, see “ERISA Considerations.” TERM The Fund’s term is perpetual unless the Fund is otherwise terminated under the terms of the Trust Agreement. REPORTS TO SHAREHOLDERS The Fund will furnish to Shareholders as soon as practicable after the end of the taxable year such information as is necessary for them to complete Federal and state income tax or information returns along with any tax information required by law.The Fund is required to mail its Form 1099 to Shareholders by January 31.The Fund anticipates sending Shareholders an unaudited semi-annual and an audited annual report within 60 days after the close of the period for which the report is being made, or as required by the 1940 Act. See “General Information” and “Reports to Shareholders.” FISCAL YEAR The Fund’s fiscal year is the period ending on June 30. No broker-dealer, salesperson, or other person is authorized to give an investor any information or to represent anything not contained in this Offering Memorandum.A Shareholder must not rely on any unauthorized information or representations that anyone provides to him, her or it. This Offering Memorandum is an offer to sell or a solicitation of an offer to buy the securities it describes, but only under the circumstances and in jurisdictions where and to persons to which it is lawful to do so.Unless indicated otherwise, the information contained in this Offering Memorandum is current only as of March 6, 2012. The Shares will neither be listed on any securities exchange nor trade in a secondary market. The Shares are also subject to substantial restrictions on transferability and resale.The Shares will not be redeemable at an investor’s option nor will they be exchangeable for interests of any other fund because the Fund is a closed-end investment company. As a result, a Shareholder may not be able to sell or otherwise liquidate his, her or its Shares.The Shares are appropriate only for those investors who can tolerate the risks associated with investment in emerging markets and who do not require a liquid investment. 8 SUMMARY OF EXPENSES The following fee table and example summarize the aggregate expenses of the Fund and are intended to assist Shareholders and potential shareholders in understanding the various costs and expenses associated with investing in the Fund. Each figure below relates to a percentage of the Fund’s average net asset value at month-end over the course of a year. Because the Fund has not commenced operations as of the date hereof, many of these expenses are estimates.Brokers selling Shares may independently charge Shareholders transaction fees and additional amounts (which may vary) in return for their services. SHAREHOLDER TRANSACTION EXPENES Sales Load (as a percentage of offering price) 0.0% Dividend Reinvestment and Cash Purchase Plan Fees 0.0% ANNUAL EXPENSES (as a percentage of net assets attributable to Shares) Investment Management Fee1 0.70% Other Expenses2 1.13% Total Annual Expenses 1.82% Less Waivers/Reimbursement3 (0.32%) Net Annual Expenses 1.50% 1See “Management of the Fund” and “Fees and Expenses” for additional information. 2Because the Fund is new, “Other Expenses” are based on estimated amounts for the current fiscal year, assuming net assets of $25,000,000.“Other Expenses” may be higher if net assets are less than $25,000,000.Included within “Other Expenses” are: (a) an administrative fee in an amount equal to 0.08% of the first $150 million, 0.06% of the next $250 million and 0.04% of the balance over $400 million of the Fund’s month-end net assets before giving effect to any repurchases by the Fund of Shares, for acting in the capacity of administrator and supervising administrative service providers to the Fund, and (b) an investor servicing fee of 0.20% per annum payable by the Fund under an investor servicing agreement to the Sales Agent to retain broker-dealers and certain financial advisers to provide ongoing investor services and account maintenance services to Shareholders that are their customers. See “Fees and Expenses” for more information. 3The Manager has contractually agreed to waive and/or reimburse expenses to the extent necessary so that the Fund’s annualized expenses do not exceed 1.5% (the “Expense Limitation Agreement”) during the period ending one year from the commencement of the Fund’s operations.The Manager may agree to extend the Expense Limitation Agreement after the expiration of its initial term.To the extent that the Manager reimburses or absorbs fees and expenses, it may seek payment of such amounts for three years after the year in which the expenses were reimbursed or absorbed.The Fund will make no such payment, however, if its total annual operating expenses exceed the expense limit in effect at the time the expenses were reimbursed or at the time these payments are proposed. 9 The following hypothetical example is intended to help prospective investors compare the cost of investing in the Fund with the cost of investing in other funds. The example assumes that all distributions are reinvested at net asset value and that the percentage amounts listed under annual expenses remain the same in the years shown. The tables and the assumption in the hypothetical example of a 5% annual return are required by regulation of the SEC applicable to all investment companies; the assumed 5% annual return is not a prediction of, and does not represent, the projected or actual performance of the Shares. See “Fees and Expenses” for a more complete description of the Fund’s costs and expenses. THE FOLLOWING EXAMPLE SHOULD NOT BE CONSIDERED A REPRESENTATION OF PAST OR FUTURE EXPENSES, BECAUSE ACTUAL EXPENSES MAY BE GREATER OR LESS THAN THOSE SHOWN. Based on the operating expenses listed above, a Shareholder would pay the following expenses on a $1,000 investment (note however that this amount is solely for illustrative purposes, and the minimum investment by a shareholder is generally $50,000), assuming a 5% annual return. 4 1 YEAR 3 YEARS 5 YEARS 10 YEARS $15 $54 $95 $211 INVESTMENT OBJECTIVE AND STRATEGIES INVESTMENT OBJECTIVE The Fund’s investment objective is to provide interest income from investment in trade finance related fixed income securities (including floating rate securities) and other floating rate and fixed incomesecurities.The term “floating rate” securities is used to refer to certain types of fixed income securities that include a variable interest rate factor.While there is no assurance that the Fund will achieve its investment objectives, it endeavors to do so by following the strategies and policies described in this Offering Memorandum. The Fund is non-diversified. Compared to a diversified fund, it may invest a higher percentage of its assets among fewer issuers of portfolio securities.This increases the Fund’s risk by magnifying the impact (positively or negatively) that any one issuer has on the Fund’s Share price and performance. Trade finance is a long-established form of commercial financing that involves providing producers, traders, distributors and end users with short and medium term loans or other forms of debt obligations.Trade finance is a major loan asset class for many of the world’s commercial banks as trade finance is an important source of funding in emerging markets.Trade finance is typically used to finance critical commodity imports such as soft commodities (e.g., rice, wheat and soybeans) required to feed the population and oil, coal, ferrous and non-ferrous metals which provide inputs for the functioning of an evolving economy.For emerging economies that are exporters of commodities, payments made in advance (“prepayments”) and prior to export sale (“pre export finance”) provide a way for banks or other lenders to lend to local producers against future earnings. Actual expenses may be higher or lower than the amounts shown in the fee table and, consequently, the actual expenses incurred by an investor may be greater or less than the amounts shown in the Example. 10 Trade finance also finances the industrialization of such emerging economies.This lending activity is supported by commercial banks, export credit agencies as well as multilateral agencies.Imports that are financed will include inputs, inventory, and plant and equipment.Many projects and transactions facilitate import substitution or future enhancement of export generation. Historical experience during periods of stress supports the observation that whilst trade finance is not immune from default arising from credit or sovereign risk factors, during these periods of financial stress, treatment of trade finance creditors has been preferential either formally or informally as a result of: · The underlying use or purpose of funds (critical imports or key exports, governmental economic priorities, etc.); · The types of transactional security (export contracts, escrow accounts, inventory, fixed assets, etc.); and · The recognition of the economic benefit that is derived from trade generally. During sovereign and corporate restructurings, trade finance related securities can achieve differentiated treatment in a default and then recovery situation compared to other forms of debt. The Fund pursues its investment objectives by investing at least 80% of its total assets (under normal circumstances) in trade finance, structured trade finance, export finance and project finance loans and other forms of debt obligations of companies, banks or other entities (including sovereign entities) located primarily in or having exposure to global emerging markets.Under normal circumstances, at least 80% of the Fund’s total assets will be invested in fixed income trade finance related securities.In addition, the Fund intends to invest at least 40%, unless market conditions are not deemed favorable, in which case the Fund will invest at least 30%, of its assets in non-U.S. issuers, and the Fund will allocate its assets among issuers in various regions and countries, including the United States (but in no less than three different countries). The Fund’s investments are expected to consist primarily of loans or similar instruments used to finance international trade and related infrastructure projects.These are expected to include, but not be limited to, facilities for pre-export finance, process and commodities finance, receivables financing, letters of credit and other documentary credits, promissory notes, bills of exchange and other negotiable instruments, as well as insurance covering trade and trade credits.The Fund may engage in such investments by way of purchase, assignment, participation, guarantee, insurance, derivative or any other appropriate financial instrument.The Fund may also take positions in traditional assets including bonds, equities, and foreign exchange instruments, as well as derivatives for the purpose of hedging and investment. Under normal circumstances, the Fund will invest at least 80% of its total assets in trade finance related fixed income securities.Up to 20% of the Fund’s assets may be invested in other types of securities and money market instruments.It is the Sub-Adviser’s intent to focus the Fund’s investments in trade finance related fixed income securities (including floating rate securities).In addition, the Fund intends to invest at least 40%, unless market conditions are not deemed favorable, in which case the Fund will invest at least 30%, of its assets in non-U.S. issuers, and the Fund will allocate its assets among issuers in various regions and countries, including the United States (but in no less than three different countries). 11 At least 25% of the Fund’s total assets will be invested so that in the Sub-Adviser’s opinion either (i) such securities can be sold or disposed of in the ordinary course of business at approximately the price used in computing the Fund’s net asset value during ordinary times, in the period of time equal to the period of time available to the Fund for paying redemption proceeds, or (ii) a sufficient amount of securities will mature before the next Redemption Payment Date.This policy is fundamental and may only be changed by a vote of Shareholders.In the event that the volatility of the price of a security constituting an investment by the Fund is greater than 135% of such security’s average volatility during the previous three years (in cases where the historical volatility of such security can reasonably be determined), such security will be deemed to be a security which cannot be sold or disposed of in the ordinary course.See the section titled “Fundamental Policies” below for a discussion of the Fund’s other fundamental policies. Unless otherwise specified, percentage limitations set forth herein shall be applied at the time of investment. Therefore, such percentages could be exceeded due to fluctuations in the value of portfolio securities or liquidation of portfolio securities to pay expenses or fulfill repurchase requests. In managing the Fund, the Sub-Adviser will utilize a five part decision making process (as monitored by the Manager on a continuous basis): 1. Identify Investments that Meet the Fund’s Investment Selection Criteria.These are expected to include principally trade finance and project finance-related loans, bonds, notes and other floating-rate and fixed income securities, principally obligations of emerging market-domiciled issuers. 2. Security Analysis Mitigating Macro Risks.Analyze the securities for transactions whose structure, in the Sub-Adviser’s opinion mitigates the following macro risks to an acceptable level for the Fund:(i) industry risk, seeking to create and maintain a portfolio with industry diversification; (ii)geographical risk, seeking to diversify on the basis of underlying country, regional exposure and geopolitical risk; (iii) interest rate risk, seeking to maintain consistency between the relative value and return objectives of the Fund; (iv) commodity price risk, seeking to mitigate against commodity price fluctuations having a negative impact upon underlying credit risk; and (v) exchange rate risk, seeking to minimize exchange rate volatility with regard to underlying credit risk and the Fund’s overall performance. 12 3.Security Screening: Mitigating Credit Risks.Screen the securities for transactions whose transaction structure, in the Sub-Adviser’s opinion mitigates credit risks to an acceptable level for the Fund. 4.Detailed Credit and Document Review.The Sub-Adviser will conduct a detailed review of the creditworthiness of each issuer of each trade finance related security, including analyzing such issuer’s financial statements, financial ratios and industry peer group, among other credit-analysis tools.The Sub-Adviser will also assess the enforceability and effectiveness of facility and security documentation. 5.Relative Value Analysis.The Sub-Adviser will undertake a risk rating assessment followed by arisk adjusted return and relative value analysis of the proposed investment by comparing each security’s yield spread to yield spreads of other trade finance related securities as well as comparable corporate securities, sovereign borrowings, investments with various credit ratings and non-risk mitigated securities where available. The Fund may use derivative contracts and/or hybrid instruments to implement certain aspects of its investment strategy but only when related to specific existing securities held.For example, the Fund may use derivative contracts and/or hybrid instruments to increase or decrease the allocation of the portfolio to existing securities, currencies or types of securities in which the Fund may invest directly.The Fund may also, for example, use derivative contracts to: · Increase or decrease the effective duration of existing security positions or overall portfolio; · Obtain premiums from the sale of derivative contracts(but only in respect ofsecurities held in portfolio); · Realize gains from trading a derivative contract(but only in respect ofsecurities held in portfolio); and/or · Hedge against potential losses only on existing security positions. · Hedge the risk component on existing securities by way of proxy or sovereign risk hedging. There can be no assurance that the Fund’s use of derivative contracts or hybrid instruments will achieve the results intended. Because the Fund’s name refers to international trade and fixed income, it will notify Shareholders at least sixty (60) days in advance of any change in its investment policies that would enable the Fund to normally invest less than 80% of its total assets in trade finance related fixed income securities. The Fund may pursue its investment program through one or more subsidiary vehicles. The establishment of such vehicles and the Fund's utilization thereof is wholly within the discretion of the Board (as defined below). 13 TEMPORARY DEFENSIVE INVESTMENTS, INFLOWS AND REDEMPTIONS The Fund may temporarily depart from its principal investment strategies by investing its assets in cash and shorter-term debt securities and similar obligations. It may do this to minimize potential losses. This may cause the Fund to give up greater investment returns to maintain the safety of principal, that is, the original amount invested by Shareholders or the net asset value of the Fund prior to any such decision to invest in such instruments.The Fund may for other reasons such as dealing with large cash inflows or redemptions be temporarily unable to meet its 80% minimum requirement to invest in trade finance related fixed income securities. For the purposes of this paragraph, “cash” and shorter-term debt securities and similar obligations are defined to include only (a) cash balances standing to the credit of bank accounts with licensed financial institutions, and/or (b) government securities either issued by, guaranteed by or supported by either the U.S. or European governments and/or (c) money market funds rated AAAm/Aaa by Standard & Poor’s/Moody’s. THE FUND MAY CHANGE ITS NAME, INVESTMENT OBJECTIVE, POLICIES, RESTRICTIONS, STRATEGIES, AND TECHNIQUES To the extent permitted by applicable regulations or as expressly provided in this Offering Memorandum, neither the name of the Fund nor any aspect of the investment program it uses, nor the portfolio allocation range mentioned herein is a fundamental investment policy.The investment objective of the Fund is non-fundamental and may be changed by the Board.Except as otherwise stated in this Offering Memorandum, the investment policies and restrictions of the Fund are not fundamental and may be changed by the Board.Sixty (60) days’ advance notice will be provided to Shareholders prior to any such change. TYPES OF INVESTMENT This section discusses the types of investments generally made by the Fund.It is possible that the Fund will make an investment that is not described below, which would be subject to its own particular risks. Unless expressly stated otherwise herein, an investor’s determination to invest in the Fund should not be based on a belief that the Fund will not make a certain type of investment. TRADE FINANCE RELATED SECURITIES The Sub-Adviser will attempt to identify opportunities and invest the Fund’s assets in trade finance related securities. Specifically these securities will consist of trade finance, structured trade finance, project finance or export finance transactions where there is a flow of goods or services (typically of a cross-border nature) and a financing need. These trade finance related securities are subject to significant individual variation but typical structures may include but not be limited to the following: Buyer’s credit.An extension of credit typically made by a bank to a buyer of goods (i.e.: importer) to finance the purchase of goods under a commercial contract of sale. Contract frustration and trade credit indemnity. An insurance policy issued by an insurer in favor of an insured (typically a supplier or a bank) that provides conditional coverage to the insured against loss incurred as a result of non-payment/non-delivery by an obligor involved in a trade transaction. 14 Cross border leases. Cross border leases, often structured with insignificant residual value. Diversified Payment Rights: Diversified payment rights such as payment order collections made via Society for Worldwide Inter-bank Financial Telecommunication System (“SWIFT MT 100”). Underlying payments are often trade related. Export Credit Agency financing.A loan where an export credit agency acts as lender, co-lender or guarantor. Forfaiting.The discount without recourse of a Letter of Credit, promissory note, bill of exchange or other form of negotiable financial instrument. Import finance. An extension of credit made to an importer that finances his imports. Inventory finance.An extension of credit made to a borrowing entity (be it an importer or exporter) secured against the physical inventory held and used by that borrower. The inventory may be held in a warehouse. Letter of Credit (L/C).A written undertaking, or obligation, of a bank made at the request of its customer (usually an importer) to honor or pay an exporter against presentation of trade documents that comply with terms specified in the letter of credit. Multilateral Agency financings.A loan where a multilateral agency acts as lender, co-lender or guarantor.Such a loan may benefit from preferred creditor status in the event of shortages of foreign exchange experienced by sovereign governments. Pre-export finance.An extension of credit to an exporter before export of the goods has taken place. This can be secured against the subject goods or sales proceeds, or unsecured. Prepayment agreement.An extension of credit to an exporter where the source of pay-back is through the future export of goods.The difference between Pre-export finance and a Prepayment agreement is that the latter arrangement may involve the buyer of the goods as a contractual party and is in effect a payment for goods in advance of delivery. Promissory notes, bills of exchange and other forms of negotiable instrument.A written promise to pay issued by (or drawn on) an obligor in favor of a beneficiary. Receivables.Receivables or flows of receivables created in consideration for the transfer of goods and services. Receivable or invoice purchase agreement.The purchase of receivables either on a with or without recourse basis. Supplier Credit.An extension of credit made by a supplier (or exporter) to an importer to finance a purchase of goods. 15 Tolling finance. An extension of credit made by a lender such as a bank or a commodity trader which finances a tolling agreement. A tolling agreement is an agreement whereby a toller enters into an agreement with an owner of raw materials to process or refine raw materials for a specified fee (“toll”). During the period of the tolling agreement the raw material and refined product remain the property of the original owner. Tolling finance involves the lender funding the tolling payments in exchange for security over the raw material. Trade finance related loans and other loan assignments and participations.The Fund expects primarily to purchase trade finance loans and other loans by assignment, sub-participation, transfer or novation from a participant in the original syndicate of lenders or from subsequent holders of such interests.The Fund may also purchase participations on a primary basis from a mandated lead arranger during the formation of the original syndicate making such loans.Loan participations typically represent direct participations in a loan to a corporate or other borrower, and generally are offered by banks or other financial institutions or on behalf of themselves or the lending syndicate.The Fund may participate in such syndications, or can buy part of a loan, becoming a part lender.When purchasing loan participations, the Fund assumes the credit risk associated with the corporate or other borrower and may assume the credit or counterparty risk associated with an interposed bank or other financial intermediary. In addition to the use of loan purchase by assignment, transfer, novation or sub-participation, the Sub-Adviser anticipates that the Fund may also invest in the abovementioned categories of trade finance related securities by way of guarantee, insurance, credit linked note, derivative or any other form of appropriate financial instrument. FIXED INCOME SECURITIES The Fund may also invest in other fixed income securities (including floating rate obligations) that pay interest, dividends or distributions at a specified rate. The rate may be a fixed percentage of the principal or adjusted periodically. In addition, the issuer of a fixed income security (including floating rate obligations) must repay the principal amount of the security, normally within a specified time. Fixed income securities provide more regular income than equity securities. However, the returns on fixed income securities (including floating rate obligations) are limited and normally do not increase with the issuer’s earnings. This limits the potential appreciation of fixed income securities (including floating rate obligations) as compared to equity securities. A security’s yield measures the annual income earned on a security as a percentage of its price. A security’s yield will increase or decrease depending upon whether it costs less (a discount) or more (a premium) than the principal amount. If the issuer may redeem the security before its scheduled maturity, the price and yield on a discount or premium security may change based upon the probability of an early redemption. Securities with higher risks generally have higher yields. 16 The following describes the types of fixed income securities (including floating rate obligations) in which the Fund may invest: Treasury Securities Treasury securities are direct obligations of the federal government of the United States. Treasury securities are generally regarded as having the lowest credit risks. Agency Securities Agency securities are issued or guaranteed by a federal agency or other government sponsored entity (GSE) acting under federal authority. Some GSE securities are supported by the full faith and credit of the United States. These include the Government National Mortgage Association, Small Business Administration, Farm Credit System Financial Assistance Corporation, Farmer’s Home Administration, Federal Financing Bank, General Services Administration, Department of Housing and Urban Development, Export-Import Bank, Overseas Private Investment Corporation and Washington Metropolitan Area Transit Authority Bonds. Other GSE securities receive support through federal subsidies, loans or other benefits. For example, the U.S. Treasury is authorized to purchase specified amounts of securities issued by (or otherwise make funds available to) the Federal Home Loan Bank System, Federal Home Loan Mortgage Corporation, Federal National Mortgage Association and Tennessee Valley Authority in support of such obligations. Investors regard agency securities as having low credit risks, but not as low as Treasury securities. Corporate Debt Securities Corporate debt securities are fixed income securities (including floating rate obligations) issued by businesses. Notes, bonds, debentures, credit linked notes and commercial paper are the most prevalent types of corporate debt securities. The Fund may also purchase interests in bank loans to companies. The credit risks of corporate debt securities vary widely among issuers. In addition, the credit risk of an issuer’s debt security may vary based on its priority for repayment. For example, higher ranking (senior) debt securities have a higher priority than lower ranking (subordinated) securities. This means that the issuer might not make payments on subordinated securities while continuing to make payments on senior securities. In addition, in the event of bankruptcy, holders of senior securities may receive amounts otherwise payable to the holders of subordinated securities. Some subordinated securities, such as trust preferred and capital securities notes, also permit the issuer to defer payments under certain circumstances. For example, insurance companies issue securities known as surplus notes that permit the insurance company to defer any payment that would reduce its capital below regulatory requirements. Loan Instruments The Fund may invest in loan (and loan-related) instruments, which are interests in amounts owed by a corporate, governmental, or other borrower to lenders or groups of lenders known as lending syndicates (loans and loan participations). Typically, administration of the instrument, including the collection and allocation of principal and interest payments due from the borrower, is the responsibility of a single bank that is a member of the lending syndicate and referred to as the agent bank.The agent bank is frequently the mandated lead arranger of the transaction.However, on occasion, a bank that is not a member of the lending syndicate will be appointed as agent for the syndicated loan facility or more than one bank will be selected to handle the various duties which are form part of the agency role.A financial institution’s employment as agent bank might be terminated in the event that it fails to observe a requisite standard of care or becomes insolvent. A successor agent bank would generally be appointed to replace the terminated agent bank, and assets held by the agent bank under the loan agreement should remain available to holders of such indebtedness. However, if assets held by the agent bank for the benefit of a Fund were determined to be subject to the claims of the agent bank’s general creditors, the Fund might incur certain costs and delays in realizing payment on a loan assignment or loan participation and could suffer a loss of principal and/or interest. In situations involving other interposed financial institutions (e.g., an insurance company or governmental agency) similar risks may arise. 17 Loan instruments may be secured or unsecured. If secured, then the lenders have been granted rights to specific property, which is commonly referred to as collateral. The purpose of securing loans is to allow the lenders to exercise rights over the collateral if a loan is not repaid as required by the terms of the loan agreement. Collateral may include security interests in receivables, goods, commodities, or real property. With regard to trade finance loan transactions the collateral itself may be the source of proceeds to repay the loan (i.e., the borrower’s ability to repay the loan will be dependent on the borrower’s ability to sell, and the purchaser’s ability to buy, the goods or commodities that are collateral for the loan). Interests in loan instruments may also be tranched or tiered with respect to collateral rights. Unsecured loans expose the lenders to increased credit risk. The loan instruments in which the Fund may invest may involve borrowers, agent banks, co-lenders and collateral located both in the United States and outside of the United States (in both developed and emerging markets). The Fund treats loan instruments as a type of fixed income security. Loans and loan-related instruments are generally considered to be illiquid due to the length of time required to transfer an interest in a loan or a related instrument. Additionally, in the case of some loans, such as those related to trade finance, there is a limited secondary market. Loan Assignments.The Fund may purchase a loan assignment from the agent bank or other member of the lending syndicate. Investments in loans through an assignment may involve additional risks to the Funds. For example, if a loan is foreclosed, a Fund could become part owner of any collateral, and would bear the costs and liabilities associated with owning and disposing of the collateral. In addition, it is conceivable that under emerging legal theories of lender liability, a Fund could be held liable as co-lender. It is unclear whether loans and other forms of direct indebtedness offer securities law protections against fraud and misrepresentation. In the absence of definitive regulatory guidance, the Funds rely on the Sub-Adviser’s research in an attempt to avoid situations where fraud or misrepresentation could adversely affect the Funds. Loan Participations.The Fund may purchase a funded participation interest in a loan, by which the Fund has the right to receive payments of principal, interest and fees from an intermediary (typically a bank, financial institution, or lending syndicate) that has a direct contractual relationship with a borrower. In loan participations, the Fund does not have a direct contractual relationship with the borrower. The fund may also purchase a type of a participation interest, known as risk participation interest. In this case, the Fund will receive a fee in exchange for the promise to make a payment to a lender if a borrower fails to make a payment of principal, interest, or fees, as required by the loan agreement. When purchasing loan participations, the Fund will be exposed to credit risk of the borrower and, in some cases, the intermediary offering the participation. A participation agreement also may limit the rights of the Fund to vote on changes that may be made to the underlying loan agreement, such as waiving a breach of a covenant. The participation interests in which a Fund intends to invest may not be rated by any nationally recognized rating service or, if rated, may be below investment grade and expose the fund to the risks of noninvestment-grade securities. 18 Foreign Government Securities Foreign government securities generally consist of fixed income securities (including floating rate obligations) supported by national, state or provincial governments or similar political subdivisions. Foreign government securities also include debt obligations of supranational entities, such as international organizations designed or supported by governmental entities to promote economic reconstruction or development, international banking institutions and related government agencies. Examples of these include, but are not limited to, the International Bank for Reconstruction and Development (the World Bank), the Asian Development Bank, the European Investment Bank and the Inter-American Development Bank.Foreign government securities also include fixed income securities (including floating rate obligations) of quasi-governmental agencies that are either issued by entities owned by a national, state or equivalent government or are obligations of a political unit that are not backed by the national government’s full faith and credit. Further, foreign government securities include mortgage-related securities issued or guaranteed by national, state or provincial governmental instrumentalities, including quasi-governmental agencies. EQUITY SECURITIES The Fund may invest in equity securities, including common stocks, warrants, or rights.Additionally, the Fund may hold equity interests acquired in conjunction with investments in bonds, loans or other similar instruments of the same or a related issuer, which may include equity interests embedded in or attached to such instrument, equity interests that are separate investments in which the Fund has the ability to invest by virtue of its ownership in such instrument of the same or a related issuer, and equity interests received in respect of ownership of such instrument in connection with a financial restructuring or reorganization.Such investments may include, among other equity interests, common and preferred stock, warrants and stock participation rights.Each of these investments exposes the Fund to equity risk, which is the risk that the value of securities held by the Fund will fluctuate or fall due to general market or economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, and the particular circumstances and performance of companies whose securities the Fund holds. Although common stocks have historically generated higher average returns than fixed income securities over the long term, common stocks also have experienced significantly more volatility in returns. An adverse event, such as an unfavorable earnings report, may depress the value of equity securities of an issuer held by the Fund; the price of common stock of an issuer may be particularly sensitive to general movements in the stock market; or a drop in the stock market may depress the price of most or all of the common stocks held by the Fund. In addition, common stock of an issuer in the Fund’s portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other possible reasons, the issuer of the security experiences a decline in its financial condition. Furthermore, equity interests in an issuer held by the Fund may not be listed on public stock exchanges and therefore be subject to risks typical of privately held equity.Finally, common stock prices may be sensitive to rising interest rates, as the costs of capital rise and borrowing costs increase. 19 FOREIGN SECURITIES The Fund will invest at least 40%, unless market conditions are not deemed favorable, in which case the Fund will invest at least 30%, of its assets in non-U.S. issuers, and the Fund will allocate its assets among issuers in various regions and countries, including the United States (but in no less than three different countries).Subject to the foregoing, it is expected that a majority of the Fund’s investments will be in obligations of non-U.S. issuers, including those of issuers in emerging markets.The value of foreign securities is affected by changes in currency rates, foreign tax laws (including withholding tax), government policies (in this country or abroad), relations between nations and trading, settlement, custodial and other operational risks. In addition, the costs of investing abroad (such as foreign brokerage costs, custodial expenses and other fees) are generally higher than in the United States, and foreign securities markets may be less liquid, more volatile and less subject to governmental supervision than markets in the United States. Foreign investments also could be affected by other factors not present in the United States, including expropriation of assets, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information and potential difficulties in enforcing contractual obligations or repatriating capital invested in foreign countries. Since the Fund may invest in securities denominated or quoted in currencies other than the United States dollar, the Fund may be affected by changes in foreign currency exchange rates (and exchange control regulations) which affect the value of investments held by the Fund and the accrued income and appreciation or depreciation of the investments in United States dollars.Also, securities in which the Fund may invest may be secured by commodities whose value may be set in accordance with the value of foreign currencies whose exchange rates may fluctuate substantially versus the United States dollar. Changes in foreign currency exchange rates relative to the United States dollar will affect the United States dollar value of the Fund’s assets denominated in that currency and the Fund’s return on such assets as well as any temporary uninvested reserves in bank deposits in foreign currencies. In addition, the Fund will incur costs in connection with conversions between various currencies, and currently foreign securities may not be eligible for the reduced rate of taxation applicable to qualified dividend income. Because foreign companies may not be subject to accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to United States companies, there may be less, or less reliable, publicly available information about a foreign company than about a domestic company. There is generally less government supervision and regulation of securities exchanges, broker-dealers and listed companies than in the United States. Mail service between the United States and foreign countries may be slower or less reliable than within the United States, thus increasing the risk of delayed settlements of portfolio transactions for, or loss of certificates of, portfolio securities. Payment for securities before delivery may be required. In addition, with respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political or social instability, or diplomatic developments that could adversely affect investments in those countries. Moreover, individual foreign economies may differ favorably or unfavorably from the United States economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency and balance of payments position. Foreign securities markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable United States companies. 20 The risks of foreign investments described above apply to an even greater extent to investments in emerging markets, as the securities markets of emerging countries are generally smaller, less developed, less liquid, and more volatile than the securities markets of the United States and developed foreign markets. See “Principal Risk Factors Relating to Types of Investments, and Investment Strategies – Risks of Investing in Foreign Securities” below for additional discussion of the risks associated with investing in foreign securities. FOREIGN EXCHANGE CONTRACTS In order to convert U.S. dollars into the currency needed to buy a foreign security, or to convert foreign currency received from the sale, redemption or repayment of a foreign security into U.S. dollars, the Fund may enter into spot currency trades. In a spot trade, the Fund agrees to exchange one currency for another at the current exchange rate. The Fund may also enter into derivative contracts in which a foreign currency is an underlying asset. The exchange rate for currency derivative contracts may be higher or lower than the spot exchange rate. Use of these derivative contracts may increase or decrease the Fund’s exposure to currency risks. DERIVATIVE CONTRACTS Derivative contracts are financial instruments that require payments based upon changes in the values of designated securities, commodities, currencies, indices, or other assets or instruments including other derivative contracts, (each a “Reference Instrument” and collectively, “Reference Instruments”).Each party to a derivative contract is referred to as a counterparty.Some derivative contracts require payments relating to an actual, future trade involving the Reference Instrument.These types of derivatives are frequently referred to as “physically settled” derivatives.Other derivative contracts require payments relating to the income or returns from, or changes in the market value of, a Reference Instrument.These types of derivatives are known as “cash settled” derivatives, since they require cash payments in lieu of delivery of the Reference Instrument. 21 Many derivative contracts are traded on securities or commodities exchanges.In this case, the exchange sets all the terms of the contract except for the price. Investors make payments due under their contracts through the exchange.Most exchanges require investors to maintain margin accounts through their brokers to cover their potential obligations to the exchange.Parties to the contract make (or collect) daily payments to the margin accounts to reflect losses (or gains) in the value of their contracts.This protects investors against potential defaults by the counterparty.Trading contracts on an exchange also allows investors to close out their contracts by entering into offsetting contracts. The Fund may also trade in over-the-counter (“OTC”) derivative contracts in transactions negotiated directly between the Fund and the counterparty.OTC contracts do not necessarily have standard terms, so they cannot be directly offset with other OTC contracts. In addition, OTC contracts with more specialized terms may be more difficult to price than exchange traded contracts. Depending on how the Fund uses derivative contracts and the relationships between the market value of a derivative contract and the Reference Instrument, derivative contracts may increase or decrease the Fund’s exposure to the risks of the Reference Instrument, and may also expose the fund to liquidity and leverage risks. OTC contracts also expose the Fund to credit risks in the event that a counterparty defaults on the contract. Payment obligations arising in connection with derivative contracts are frequently required to be secured with collateral (in the case of OTC contracts) or margin (in the case of exchange-traded contracts, as previously noted). The Fund may not invest in a derivative contract if it is not permitted to own, invest in, or otherwise have economic exposure to the Reference Instrument (or, in the case of a Reference Instrument that is an index, the securities or derivatives that comprise the index).The Fund may trade in the following specific types and/or combinations of derivative contracts: Swap Contracts Generally A swap contract (also known as a “swap”) is a type of derivative contract in which two parties agree to pay each other (swap) the returns derived from Reference Instruments.Swaps do not always involve the delivery of the Reference Instruments by either party, and the parties might not own the Reference Instruments underlying the swap.The payments are usually made on a net basis so that, on any given day, the Fund would receive (or pay) only the amount by which its payment under the contract is less than (or exceeds) the amount of the other party’s payment. Swap agreements are sophisticated instruments that can take many different forms and are known by a variety of names.Common types of swaps in which the Fund may invest include interest rate swaps, total return swaps, credit default swaps, currency swaps and caps and floors. Credit Default Swaps While the Fund may invest in various types of swap contracts from time to time, the Fund anticipates that it will invest in credit default swaps more commonly than other types of swaps.The typical credit default swap contract requires the credit protection seller to pay to the credit protection buyer, in the event that a particular reference entity experiences specified credit events, the difference between the notional amount of the contract and the value of securities and/or loans or a portfolio of securities and/or loans issued by the reference entity that are considered to be “deliverable obligations” under the credit default swap.In return for payment upon a credit event, the buyer of credit protection makes periodic payments equal to a fixed percentage of the notional amount of the contract.In addition, the parties may be required to post collateral to secure their obligations, which can reduce the amount of collateral or funds available to the Fund for other purposes.The Fund may also purchase and sell credit default swaps on a basket of reference entities as part of a synthetic collateralized debt obligation transaction or may trade credit default swaps referencing indexes. 22 In cases where there is broad based interest in a credit, generally a “determinations committee” comprised of certain market participants will determine whether such a credit event has occurred.The counterparties to the Fund are likely to follow the decisions of the “determinations committee.” including with respect to whether an auction to determine the price of “deliverable obligations” will be held, and firms serving on such committee may have interests adverse to the Fund.There can be no guarantee that any decision rendered by the “determinations committee” will be favorable to the Fund, or that the Master will have any ability to influence the decision of the “determinations committee.” In cases where the Fund is a seller of credit protection under credit default swaps, the Fund incurs leveraged exposure to the credit of the reference entity and is subject to many of the same risks it would incur if it were holding debt securities or loans issued or borrowed by the reference entity.However, the Fund will not have any legal recourse against the reference entity, and, unless it holds the securities or loans, does not have the rights of the holders of such reference entity’s debt securities or loans.In some cases, the holders of the reference entity’s debt securities may have rights and claims against the reference entity that may not inure to the benefit of a seller of credit protection.In the event that no credit default swap auction is applicable, the credit default swap buyer will have broad discretion to select which of the reference entity’s debt obligations to deliver to the Fund following a credit event and will likely choose the obligations with the lowest market value in order to maximize the payment obligations of the Fund. In cases where the Fund is a buyer of credit protection under credit default swaps and the “determinations committee” fails to find that a credit event or certain other events have occurred, the Fund may suffer a loss in the value of the credit default swap, in addition to losses incurred in connection with its periodic payments.In the event that no credit default swap auction is applicable and in circumstances in which the Fund does not own the debt securities that are deliverable under a credit default swap, the Fund is exposed to the risk that deliverable securities will not be available in the market, or will be available only at unfavorable prices. Option Contracts Option contracts (also called “options”) are rights to buy or sell a Reference Instrument for a specified price (the exercise price) during, or at the end of, a specified period. The seller (or writer) of the option receives a payment, or premium, from the buyer, which the writer keeps regardless of whether the buyer uses (or exercises) the option. A call option gives the holder (buyer) the right to buy the Reference Instrument from the seller (writer) of the option. A put option gives the holder the right to sell the Reference Instrument to the writer of the option.Options can trade on exchanges or in the OTC market and may be bought or sold on a wide variety of Reference Instruments.Options that are written on futures contracts will be subject to margin requirements similar to those applied to futures contracts.The Fund may buy or sell options on a Reference Instrument if it is permitted to own, invest, or otherwise have economic exposure to that instrument.The Fund is not required to own a Reference Instrument, in order to buy or sell an option on that Reference Instrument. 23 SPECIAL TRANSACTIONS HYBRID INSTRUMENTS Hybrid instruments combine elements of two different kinds of securities or financial instruments (such as a derivative contract).Frequently, the value of a hybrid instrument is determined by reference to changes in the value of designated securities, commodities, currencies, indices, or other assets or instruments (each a, “Valuation Instrument”).Hybrid instruments can take on many forms including, but not limited to, the following forms. First, a common form of a hybrid instrument combines elements of a derivative contract with those of another security (typically a fixed income security).In this case all or a portion of the interest or principal payable on a hybrid security is determined by reference to changes in the price of a Valuation Instrument. Second, hybrid instruments may include convertible securities with conversion terms related to a Valuation Instrument. Depending on the type and terms of the hybrid instrument, its risks may reflect a combination of the risks of investing in securities, currencies and derivative contracts.Thus, an investment in a hybrid instrument may entail significant risks in addition to those associated with traditional securities or the Valuation Instrument.Hybrid instruments are also potentially more volatile than traditional securities or the Valuation Instrument.Moreover, depending on the structure of the particular hybrid, it may expose the Fund to leverage risks or carry liquidity risks. ASSET SEGREGATION In order to secure its obligations in connection with derivative contracts or special transactions, the Fund will either own the underlying assets, enter into offsetting transactions or set aside cash or readily marketable securities.In setting aside cash to secure its obligations, it is the Fund’s general policy to set aside a prudent amount of cash relative to its counterparty’s requirements and anticipated market movements at that time.The foregoing requirement and policy may cause the Fund to miss favorable trading opportunities, due to a lack of sufficient cash or readily marketable securities. This requirement may also cause the Fund to realize losses on offsetting or terminated derivative contracts or special transactions. INVESTING IN SECURITIES OF OTHER INVESTMENT COMPANIES The Fund may invest its assets in securities of other investment companies, including the securities of affiliated money market funds, as an efficient means of implementing its investment strategies and/or managing its uninvested cash. These other investment companies are managed independently of the Fund and incur additional fees and/or expenses which would, therefore, be borne indirectly by the Fund in connection with any such investment.However, the Manager believes that the benefits and efficiencies of this approach should outweigh the potential additional fees and/or expenses.The Fund may invest in money market securities directly. 24 SECURITIES LENDING The Fund may lend portfolio securities to borrowers that the Manager deems creditworthy.In return, the Fund receives cash or liquid securities from the borrower as collateral.The borrower must furnish additional collateral if the market value of the loaned securities increases.Also, the borrower must pay the Fund the equivalent of any dividends or interest received on the loaned securities. The Fund will reinvest cash collateral in securities that qualify as an acceptable investment for the Fund.The Fund will generally receive the income from the investment of such collateral, provided, however, the Fund must pay interest to the borrower for the use of any cash collateral. Loans are subject to termination at the option of the Fund or the borrower.The Fund will not have the right to vote on securities while they are on loan, but it will terminate a loan in anticipation of any important vote.The Fund may pay administrative and custodial fees in connection with a loan and may pay a negotiated portion of the interest earned on the cash collateral to a securities lending agent or broker. Securities lending activities are subject to interest rate risks and credit risks. These transactions may create leverage risks. FUNDAMENTAL POLICIES In addition to certain fundamental policies discussed elsewhere in this Offering Memorandum, the Fund has adopted the fundamental policies listed below, which may only be changed by the affirmative vote of a majority of the outstanding voting securities of the Fund (i.e., the Shares).Within the limits of these fundamental policies, the Fund’s management has reserved freedom of action. As defined by the 1940 Act, the vote of a "majority of the outstanding voting securities of the Fund" means the vote, at an annual or special meeting of security holders duly called, (a) of 67% or more of the voting securities present at such meeting, if the holders of more than 50% of the outstanding voting securities of the Fund are present or represented by proxy; or (b) of more than 50% of the outstanding voting securities of the Fund, whichever is less. Except to the extent permitted by the 1940 Act, the rules and regulations thereunder, or interpretations, orders, or other guidance provided by the SEC or its staff, the Fund: (1)May borrow money or issue any senior security, to the extent permitted under the 1940 Act, and as interpreted, modified, or otherwise permitted by regulatory authority having jurisdiction, from time to time.Any issuance of senior securities by the Fund will be subject to continuing asset coverage requirements of Section 18(a) of the 1940 Act, such that any issuance of senior securities representing indebtedness will have an asset coverage of at least 300%and any senior securities issued as stock will have an asset coverage of at least 200%. 25 (2)May not act as an underwriter of securities of other issuers, except to the extent that in connection with the disposition of portfolio securities, it may be deemed to be an underwriter under the federal securities laws. (3)May not purchase or sell real estate, although it may purchase and sell securities secured by real estate or interests therein, or securities issued by companies which invest in real estate, or interests therein. (4)May make loans only as permitted under the 1940 Act, and as interpreted, modified, or otherwise permitted by regulatory authority having jurisdiction, from time to time.Any loans made by the Fund are subject to a continuing asset coverage requirement of at least 300% under Section 18(a) of the 1940 Act. (5)May not purchase or sell physical commodities and commodity contracts, except that it may: (i) enter into futures contracts and options thereon in accordance with applicable law; and (ii) purchase or sell physical commodities if acquired as a result of ownership of securities or other instruments. The Fund will not consider stock index, currency and other financial futures contracts, swaps, or hybrid instruments to be commodities for purposes of this investment policy. PRINCIPAL RISK FACTORS RELATING TO THE FUND’S STRUCTURE The following are the principal risk factors that relate to the operations and structure of the Fund. LIMITED OPERATING HISTORY The Fund has no operating history, and may not succeed in meeting the investment objective. CLOSED-END FUND; LIMITED LIQUIDITY; SHARES NOT LISTED; REPURCHASES OF SHARES The Fund is a closed-end; non-diversified, management investment company designed primarily for long-term investors, and is not intended to be a trading vehicle.A prospective investor should not invest in the Fund if he, she or it needs a liquid investment. Closed-end funds differ from open-end management investment companies (commonly known as mutual funds) in that shareholders of a closed-end fund do not have the right to redeem their shares on a daily basis at a price based on net asset value. In order to be able to meet daily redemption requests, mutual funds are subject to more stringent liquidity requirements than closed-end funds. In particular, a mutual fund generally may not invest more than 15% of its net assets in illiquid securities. The Fund may accept both initial and additional applications by Shareholders to purchase Shares at such times as the Fund may determine, subject to the receipt of cleared funds five business days prior to the acceptance date set by the Fund.Initial and subsequent purchases will generally be accepted quarterly; therefore the date on which a Shareholder must fund a purchase will be different from the date on which the Shareholder is accepted into the Fund.The Fund reserves the right to reject in its complete and absolute discretion any application for Shares in the Fund. 26 The Fund does not intend to list its Shares for trading on any national securities exchange. There is no secondary trading market for the Shares, and none is expected to develop. The Shares are, therefore, not marketable. Because the Fund is a closed-end investment company, its Shares will not be redeemable at the option of Shareholders and they will not be exchangeable for interests of any other fund. Although the Board, in its complete and absolute discretion, may cause the Fund to offer to make repurchase offers for outstanding Shares at their net asset value, the Shares are illiquid when compared to Shares of funds that trade on a stock exchange, or Shares of open-end investment companies.The Board in its complete and absolute discretion determines the amount that the Fund offers to repurchase during any repurchase offer, and such repurchase amount may be a portion of the Fund’s outstanding Shares.Shares that have been held for less than six months after their initial purchase will not be eligible for repurchase.The Fund will consider it appropriate to offer to redeem Shares of investors after at least six months of ownership when such offer to repurchase is achievable by the Fund without causing any unintended change in the underlying net asset value of the Fund relative to their current net asset value.Shareholders whose Shares are accepted for repurchase bear the risk that the Fund’s net asset value may fluctuate significantly between the time that they submit their repurchase requests and the effective date of the repurchase (i.e., the Repurchase Valuation Date), which may be 90 days or more.It typically takes up to 60 days or longer after the Repurchase Valuation Date to pay for the Shares accepted for repurchase. Further, repurchases of Shares, if any, may be suspended or postponed in the complete and absolute discretion of the Board. An investment in the Fund is suitable only for investors who can bear the risks associated with the limited liquidity of the Shares.See “Investor Suitability” and “Repurchases of Shares.” Also, because the Shares will not be listed on any securities exchange, the Fund is not required, and does not intend, to hold annual meetings of its Shareholders. NON-DIVERSIFIED STATUS The Fund is a non-diversified, closed-end management investment company for purposes of the 1940 Act.As such, the Fund is not limited by the 1940 Act in the proportion of its assets that may be invested in securities of a single issuer and, accordingly, may invest a greater portion of its assets in the securities of a similar number of securities than a diversified fund. An investment in the Fund may, under certain circumstances, present greater risk to an investor than an investment in a diversified company because changes in the financial condition or market assessment of a single issuer may cause greater fluctuations in the value of the Fund’s common Shares. The Fund intends, however, to comply with the diversification requirements of the Internal Revenue Code of 1986, as amended (the “Code”), for qualification as a regulated investment company.These diversification rules, set forth in Section 851(b)(3) of the Code, require that at the end of each calendar quarter (i) at least 50% of the value of a fund’s total assets is represented by (a) cash and cash items, government securities and securities in other RICs and (b) other securities provided that as to any one issuer of such other securities (x)the value of such issuer’s securities does not exceed 5% of the total value of the fund’s assets and (y) such issuer’s securities represent not more than 10% of the outstanding voting securities of the issuer (the “50%” diversification requirement”), and (ii) generally, not more than 25% of the value of the fund’s assets is invested in the securities of any one issuer other than government securities (the “25% diversification requirement”). 27 RISK OF LOSS AFTER REPURCHASE The Fund is an extended payment fund, which means that payments in respect of a request for repurchase of a Shareholders Shares (and the valuation of such Shares) will occur at a later date than when Shares are presented to the transfer agent for repurchase.A Shareholder will bear the risk of investment loss during the period between when Shares are presented to the transfer agent for repurchase and when the net asset value of the Fund is determined for payment of the redeemed Shares (the “Repurchase Valuation Date”).The time between when Shares are presented for repurchase and the Repurchase Valuation Date could be more than 90 calendar days.During this time the value of the Fund’s Shares will likely fluctuate and Shares presented for repurchase could be worth less on the Repurchase Valuation Date then on the day the Shares were presented to the transfer agent for repurchase.The Fund has adopted a fundamental policy that may only be changed by Shareholder vote that the Repurchase Valuation Date will fall no more that 90 days after the last day on which a Shareholder is permitted to present shares for repurchase in good order (i.e., “the close of the repurchase tender period”).However, if such date is a weekend or holiday, the Repurchase Valuation Date will be on the following business day.Shareholders will be permitted to withdraw their repurchase request up to the close of the repurchase tender period. BORROWING; RISK OF LEVERAGE Borrowing is not permitted for any purposes if, immediately after such borrowing, the Fund would have asset coverage (as defined in the 1940 Act) of less than 300% with respect to indebtedness or less than 200% with respect to preferred stock.The 1940 Act also provides that the Fund may not declare distributions, or purchase its stock (including repurchase offers) if, immediately after doing so; it will have asset coverage of less than 300% or 200%, as applicable.For this purpose, the asset coverage (that is, total assets including borrowings, less liabilities excluding borrowings) requirements mean that the Fund’s total assets equal 300% or 200%, as applicable, of the total outstanding principal balance of indebtedness.Also the Fund must limit its borrowings and leverage practices to the extent necessary to permit it to repurchase securities pursuant to any offer by either entity to repurchase Shares, at such times and on such terms as may be determined by its Board, in its complete and absolute discretion, without causing the Fund to have an asset coverage of less than 300% or 200%, as applicable.Lenders may require the Fund to agree to more restrictive asset coverage requirements as a condition to providing credit.For example, the Fund may also be forced to sell investments on unfavorable terms if market fluctuations or other factors reduce the Fund’s total asset level below what is required by the 1940 Act or the Fund’s loan agreements.In certain cases, this may be impossible. To the extent that the Fund borrows money, the value of its net assets will tend to increase or decrease at a greater rate than if no borrowing occurred due to the resultant leverage. If the Fund’s investments decline in value, the Fund Shareholders’ loss will be magnified if the Fund has borrowed money to make its investments. Subject to the Fund’s investment restrictions with respect to borrowing, the Fund may borrow money or issue debt obligations to finance its repurchase obligation with respect to any Fund repurchase offer. 28 If the Fund does not generate sufficient cash flow from operations, it may not be able to repay borrowings in accordance with the repayment terms of such borrowings, or it may be forced to sell investments at disadvantageous times in order to repay borrowings. The Fund’s performance may be adversely affected if it is not able to repay borrowings (because of the continued interest expense) or if it is forced to sell investments at disadvantageous times in order to repay borrowings. If the Fund is forced to sell investments to repay borrowings (including borrowings incurred to finance the repurchase of Fund Shares) the Fund’s portfolio turnover rate will increase. The rights of any lenders to the Fund to receive payments of interest or repayments of principal will be senior to those of the Shareholders, and the terms of any borrowings may contain provisions that limit certain activities of the Fund, including distributions (if any) to the Fund for Shareholders. Interest payments and fees incurred in connection with borrowings will increase the Fund’s expense ratio and will reduce any income the Fund otherwise has available for distributions. The Fund’s obligation to make interest or principal payments on borrowings may prevent the Fund from taking advantage of attractive investment opportunities. PRINCIPAL RISK FACTORS RELATING TO TYPES OF INVESTMENTS, AND INVESTMENT STRATEGIES GENERAL The Fund’s investment program entails certain risks and Shareholders should be aware that the value of the Fund’s net assets will fluctuate if these risks adversely affect the value of the overall portfolio or individual trade finance related securities.There can be no assurance that the Fund’s investment objectives will be achieved or that their investment programs will be successful. In particular, the Fund’s use of leverage, short sales, and derivative transactions, and limited diversification can, in certain circumstances, cause the value of the Fund’s portfolio to appreciate or depreciate at a greater rate than if such techniques were not used, which, in turn, could result in significant losses to the Fund.The Fund may use short sales and derivative transactions for hedging purposes. All securities investments are subject to the risk of loss of capital.The investment environment in which the Fund invests may be influenced by, among other things, interest rates, inflation, politics, fiscal policy, current events, competition, productivity, and technological and regulatory change. Investors should consider the Fund as a supplement to an overall investment program and should invest only if they are willing to bear the risks involved. Shareholders may experience a significant decline in the value of their investment and could lose money. A Shareholder should consider the Fund a speculative investment, and should invest in the Fund only if they can sustain a substantial loss to the value of his, her or its investment. RISKS OF INVESTING IN TRADE FINANCE RELATED SECURITIES The Fund pursues its investment objective by investing at least 80% of its total assets (under normal circumstances) in trade finance, structured trade finance, export finance and project or project-related finance obligations of companies or other entities (including sovereign entities) located primarily in or having exposure to global emerging markets.Under normal circumstances, at least 80% of the Fund’s total assets will be invested in fixed income trade finance related securities.In addition, the Fund will invest at least 40%, unless market conditions are not deemed favorable, in which case the Fund will invest at least 30%, of its assets in non-U.S. issuers, and the Fund will allocate its assets among issuers in various regions and countries, including the United States (but in no less than three different countries).As such, the Fund is subject to all of the risks typical to investments generally made in emerging markets, in addition to risks specific to the asset class. 29 Emerging Markets.The Fund will make investments in emerging markets. Investors should be aware that the risks associated with an investment in emerging markets are higher than those attached to similar investments in developed countries.Investment in emerging markets involves risk factors and special considerations which may not be typically associated with investing in more developed markets and are likely to include but not be restricted to the following: Political and Economic Factors:Political and economic change and instability may be more likely to occur and have a greater effect on the economies and markets of emerging countries.Government policies, taxation, restrictions on foreign investment and on currency convertibility and repatriation, currency fluctuations and other developments in the laws and regulations of the relevant country could result in losses. Status of Loan Markets:In comparison with more developed primary and secondary loan markets, the emerging market loan market is smaller and can be less liquid and as a result potentially more volatile.This may result in greater volatility in the net asset value of the Fund than would be the case if the investments were made in more developed markets.In addition, settlement, clearing, safe custody and registration procedures may be underdeveloped enhancing the chance of an error, fraud or default, causing losses to the Fund. In addition, custodial expenses for emerging market securities are generally higher than for developed market securities. Legal Considerations.The legal infrastructure and accounting, auditing and reporting standards in emerging markets may not provide the same degree of investor information or protection as would generally apply in more developed markets.Certain investments in particular emerging markets may be subject to restrictions which may limit the availability of attractive investment opportunities to the Fund.Furthermore, emerging markets are generally not as efficient as those in more developed countries.In some cases, a market for the security may not exist locally and therefore transactions may need to be made on a neighbouring exchange. Costs.Emerging markets securities may incur brokerage or stock transfer taxes or other withholding taxes levied by foreign governments which may have the effect of increasing the cost of investment and which may reduce the realized gain or increase the loss on such securities at the time of sale. 30 Regulation.The issuers of emerging markets securities or borrowers in emerging market countries, such as companies, banks and other financial institutions, may be subject to less stringent regulation than would be the case for issuers in developed countries, and therefore potentially carry greater risk. Accounting Reporting Standards. The issuers of emerging market securities or borrowers in emerging market countries, such as companies, banks and other financial institutions, may be subject to local accounting and audit practices. These may differ from international accounting practices leading to a greater risk of financial misreporting or misrepresentation. Credit Ratings.Emerging market loans are often below investment grade, or unrated.The market values of corporate loans rated below investment grade and comparable unrated securities tend to be more sensitive to company-specific developments and changes in economic conditions than for higher rated securities.Issuers of these securities are often highly leveraged, so that their ability to service debt obligations during an economic downturn may be impaired.In addition, such issuers may not have more traditional methods of financing available to them, and may be unable to repay debt at maturity by refinancing.The risk of loss due to default in payment of interest or principal by such issuers is significantly greater than in the case of investment grade securities. These securities may be subordinated to the prior payment of senior or secured indebtedness. Taxation:Taxation of interest received by a Fund which lends to emerging market borrowers may be subject to foreign taxes that may or may not be reclaimable. Trade finance related securities may include methods to minimize such risks but no assurance can be given that such techniques will be successful. In addition, markets in which the Fund invests may have less well developed or defined tax laws and procedures than in more developed markets and this may adversely affect the level of tax suffered by investment in those markets. Additional risks associated with investing in foreign securities, and emerging markets in particular, are discussed below under “Risks of Investing in Foreign Securities.” Event Risks. Because of the transaction structuring involved, certain of the Fund’s investments will be backed by commodities or other trade finance goods in transit or held in warehouses or physical assets such as plant or land.Negligence and fraud are always significant risks in transactions involving the financing of such assets.The Fund may use methods to minimize such risks but no assurance can be given that such efforts will be successful. Sector Risks.The trade finance related securities in which the Fund expects to invest may focus on those used to finance critical commodity imports such as agricultural and soft commodities (e.g. rice, wheat and soy beans) required to feed populations and natural resources based commodities (e.g. oil, coal, ferrous and non-ferrous metals) which provide inputs for the functioning of an evolving economy.There are special risk associated with the agricultural and soft commodity sector and the natural resources commodity sector that may impact the Fund. 31 Agricultural and Soft Commodities. Under normal market conditions, the Fund expects to invest in trade finance related securities used to finance agricultural, food and soft commodities imports or which involve trade flows of agricultural goods, foodstuffs, beverages and/or plants as well as capital equipment and machinery related to these sectors. The net asset value of the Fund’s Shares may be impacted by factors particular to those sectors. The risks associated with these sectors include (i) the risk of crop failure or diminished crop yields as a result of adverse or unpredictable weather, floods, pestilence or other natural disasters or occurrences, (ii) the risk of damage or loss of crops once harvested when in storage, (iii) the risk of collateral loss owing to the perishability of certain foodstuffs that may be financed owing to delays in transportation or breakdown in chilling or freezing facilities, (iv) changes in global supply and demand for agriculture products, (v) disruptions to price or supply levels arising from demand for “biofuels”, (vi) changes in political conditions, including embargoes and war, which affect agricultural production, imports and exports, (vii) the risk of expropriation of land by national governments, (viii) changes in the price and availability of alternative agricultural commodities and technological advances in agricultural production, and (ix) disruption to the supplies of water or other critical factors of production. Other risks relate to uncertainties of ownership or title of agricultural land or lack of transparent and clear laws with respect to agrarian land usage. National government concerns with respect to food security, feeding of local populations and for affordable food may create additional risks to investments made by the Fund involving the agricultural and food sectors. Natural Resources. Under normal market conditions, the Fund expects to invest in trade finance related securities in the natural resources and related sectors.The net asset value of the Fund’s Shares may be impacted by factors particular to those sectors.The risks associated with this sector include (i) the risks ofshortages of natural resources arising from inaccurate levels ofestimated production reserves, (ii) the risks of business interruption owing to shortages of key inputs and factors of production such as labor or energy or feed stock , (iii) transportation risks related to the delivery of natural resources to end users (iv) the risks of adverse environmental consequences arising from natural resource production, and (v) events occurring in nature, inflationary pressures and domestic and international politics. For example, events such as industrial accidents or events occurring in nature (such as floods, earthquakes or fires in prime natural resource areas) and political events (such as expropriation by national governments of natural resources, repudiation of mining, or production licenses or permits, nationalization of foreign companies or joint ventures, fiscal or other sanctions such as denial of export or environmental permits by government departments, coups or military confrontations) can affect the overall supply of a natural resource and the value of companies involved in such natural resource. Political risks and other risks to which foreign securities are subject also may affect domestic companies in which the fund invests if they have significant operations or investments in foreign countries. In addition, interest rates, prices of raw materials and other commodities, international economic developments, energy conservation, tax and other government regulations (both domestic and foreign) may affect the supply of and demand for natural resources, which can affect the profitability and value of securities issued by companies in the natural resources sectors. Securities of companies within specific natural resources sectors can perform differently than the overall market. This may be due to changes in such things as the regulatory or competitive environment or to changes in investor perceptions regarding a sector. 32 Legal Risks.Laws in emerging markets may be less sophisticated than in developed countries.Accordingly the Fund may be subject to additional legal risks concerning its investments in the underlying trade finance related security.In particular loan documentation, local law security agreements, and collateral management arrangements.These include, but are not limited to, inadequate investor protection, unclear or contradictory legislation or regulations and lack of enforcement thereof, ignorance or breach of legislation or regulations on the part of other market participants, lack of legal redress and breaches of confidentiality.It may be difficult to obtain and enforce a judgement in certain emerging markets against borrowers or against local assets which provide collateral of security in support of a specific investment in a trade finance related security of the Fund may be invested. Collateral Price Risk.Many underlying investment transactions may be supported or secured by underlying collateral, which may include primary commodities, and other secondary or tertiary goods or physical assets.The price of this commodity or asset collateral may be highly volatile in terms of value or subject to illiquidity at the time of a required sale. Liquidity.Trade finance investments are not listed on any stock exchange or securities market, and the established or recognized market (if any) for the investments may be relatively small and/or poorly developed, therefore trades may only be executed on a matched bargain basis and prices may not be published or be readily available from an independent price source. Market Risk.The profitability of the investment strategy of the Fund may depend on correct assessments of the future course of credit spreads of trade finance loans and other investments by the Manager and the Sub-Adviser. There can be no assurance that the Manager or Sub-Adviser will be able to accurately predict such price movements. Specificity of Certain Investments. Certain securities in particular jurisdictions may only be held by entities (often banks) resident in those jurisdictions, and not directly by the Fund.Depending on the existence or otherwise and local interpretation of trust or fiduciary laws in the relevant jurisdiction, the Fund may have the risk of such entity holding or registering such security. The Fund may also acquire participations, sub-participations or other interests in emerging market debt, where the additional performance risk of the grantor of such interest will be taken, as well as the risk of the underlying emerging market debt.In the event of the insolvency of the grantor, the relevant Fund would only rank as an unsecured creditor and the whole or part of the relevant investments may be lost. CREDIT RISKS Credit risk is the possibility, real or perceived, that an issuer will default on a security by failing to pay interest or principal when due.If an issuer of an investment held by the Fund defaults or is perceived as being in danger of defaulting, the Fund would lose money. 33 Many fixed income securities (including floating rate obligations) receive credit ratings from services such as Standard & Poor’s and Moody’s Investors Service.These services assign ratings to issuers and securities by assessing the likelihood of issuer default.Lower credit ratings correspond to higher perceived credit risk, and higher credit ratings correspond to lower perceived credit risk.Credit ratings do not provide assurance against default or other loss of money.If a security or the issuer has not received a rating or, if after purchase the rating of the security or the issuer is withdrawn, the Fund must rely entirely upon the Manager’s or the Sub-Adviser’s credit assessment.It is expected that the vast majority (if not all) of the Fund’s investments will not be rated by any credit rating agency. Fixed income securities and trade finance related securities generally compensate for greater credit risk by paying interest at a higher rate. In the case of fixed income securities, the difference between the yield of a security and the yield of a U.S. Treasury security with a comparable maturity (the credit spread) measures the additional interest paid for risk. In the case of trade finance related securities and other loan instruments, the additional interest paid for risk takes the form of an interest margin or credit spread over a reference interest rate such as the London Interbank Offered Rate (“LIBOR”). Credit spreads may increase generally in response to adverse economic or market conditions.A security’s credit spread may also increase, if the security’s rating is lowered, or the security is perceived to have an increased credit risk.An increase in the credit spread will cause the price of the security to decline. In trade finance, many transactions are self-liquidating or supported by letters of credit and guarantees. The Manager and Sub-Adviser seek to review the credit risks of each instrument individually to properly identify and evaluate the sources of repayment and mitigate these risks.Notwithstanding the Manager’s or Sub-Adviser’s review, investing in trade finance is a very specialized area, and no assurance can be given that these credit risks can be successfully mitigated and as a result the Fund may experience losses because of incorrect risk assessment or use of risk management techniques including improper structuring, poor documentation, or improper pricing of a trade finance transaction. CALL RISKS AND PREPAYMENT RISKS Call risk is the possibility that an issuer may redeem a fixed income security (including floating rate obligations) before maturity (a call) at a price at or below its current market price. An increase in the likelihood of a call may reduce the security’s price, or may reduce the expectation of future returns on an investment.If a fixed income security (including floating rate obligations) is called, the Fund may have to reinvest the proceeds in other fixed income securities with lower interest rates, higher credit risks, or other less favorable characteristics. In relation to trade finance related securities (which are often characterized by floating rates of interest, where interest rates are fixed periodically by reference to short-term interest rate benchmarks such as LIBOR), it is also possible that credit spreads may decline in relation to a particular borrower, following an investment by the Fund in obligations of such borrower.In such circumstances, such borrower may have the opportunity to refinance its obligations, including investments held by the Fund, at a lower credit spread than that prevailing on the Fund’s investment, resulting in prepayment of the Fund’s investment prior to maturity (irrespective of movements of underlying interest rates such as LIBOR).Accordingly, unscheduled prepayments on underlying Fund investments are possible, and in such circumstances the Fund could be required to reinvest the proceeds of the prepayments at the lower credit spreads then available in respect of the borrower which has prepaid, and/or in obligations of other borrowers where the credit spreads relevant to such borrowers may have fallen. Prepayment risk may be reduced if lenders are successful in negotiating fees which are payable by the borrower in the event of a prepayment.No assurance can be given that the Sub-Adviser will be able to identify trade finance related securities that have prepayment fees. 34 CONCENTRATION OF INVESTMENTS; NON-DIVERSIFIED PORTFOLIOS The Fund may from time to time target or concentrate its investments in particular markets, sectors, or industries.The Fund does not have a policy that governs any such concentrations, however such concentration may result from the Sub-Adviser’s overall market outlook and biases at such time.The Fund also may be considered to be non-diversified and invest without limit in a single issuer.Fund will however seek to manage specific obligor exposure.As a result of any such concentration of investments or non-diversified portfolios, the Fund’s portfolio is subject to greater volatility than if it was a non-concentrated and diversified portfolio.To the extent that the Fund’s portfolio is concentrated in a specific industry or targets a specific sector, it will also be subject to the risks of that industry or sector, which may include, but not be limited to, rapid obsolescence of technology, sensitivity to regulatory changes, minimal barriers to entry, and sensitivity to overall market swings. RISKS OF INVESTING IN FIXED INCOME SECURITIES The Fund expects to invest substantially all of its assets in fixed income securities (including floating rate obligations) of foreign companies. Investments in these securities are principally for the purpose of generating interest and secondarily for capital appreciation. Fixed income securities (including floating rate obligations) are obligations of the issuer to make payments of principal and/or interest on future dates, and include, among other securities: bonds, notes, participations in loan agreements, letters of credit, bills of exchange and debentures issued by corporations; debt securities issued or guaranteed by the U.S. Government or one of its agencies or instrumentalities (“U.S. Government Securities”) or by a foreign government; municipal securities; and asset-backed securities. These securities may pay fixed, variable, or floating rates of interest, and may include zero coupon obligations. Fixed income securities (including floating rate obligations) are subject to the risk of the issuer’s inability to meet principal and interest payments on its obligations (i.e., credit risk) and are subject to price volatility due to such factors as interest rate sensitivity, market perception of the creditworthiness of the issuer, and general market liquidity (i.e., market risk). RISKS OF INVESTING IN FOREIGN SECURITIES The Fund expects to invest substantially all of its assets in securities of foreign issuers.Investing in foreign securities involves special risks and considerations not typically associated with investing in U.S. securities.The Fund will be subject to risks of possible adverse political and economic developments, seizure or nationalization of foreign deposits or other assets, or adoption of governmental restrictions that might adversely affect or restrict the payment of principal and interest on foreign securities to investors located outside the country of the issuer, whether from currency blockage or otherwise. Since foreign securities often are purchased with and payable in currencies of foreign countries, their value may be affected favorably or unfavorably by changes in currency exchange rates and exchange control regulations. 35 To the extent that the Fund invests in emerging market countries, the political, regulatory, and economic risks inherent in such investments are significant and may differ in kind and degree from the risks presented by investments in major securities markets in developed countries. Additional risks of emerging markets countries may include: greater social, economic, and political uncertainty and instability; more substantial governmental involvement in the economy; less governmental supervision and regulation; unavailability of certain currency hedging techniques; companies that are newly organized and small; differences in auditing and financial reporting standards, which may result in unavailability of material information about issuers; and less developed legal systems. RISKS OF INVESTING IN FOREIGN CURRENCY TRANSACTIONS The Fund may engage in foreign currency transactions only for the purpose of hedging the U.S. dollar value of a security that the Fund has invested in, although the Fund may also bear un-hedged currency exposure in respect of the currencies of emerging markets. RISKS RELATED TO THE U.S. AND GLOBAL ECONOMIES Lower grade and unrated security returns are sensitive to changes in the economy. The value of the Fund’s portfolio may decline in tandem with a drop in the overall value of the stock market based on negative developments in the U.S. and global economies. RISKS OF A SOVEREIGN DEBT AND BANKING CRISIS Since the second half of 2011, the sovereign debt crisis in Eurozone and the impact upon the banking sector has led to broader concerns about the impact of such on the global economic environment and investment climate. These risks could subject the Fund to losses. RISKS OF MARKET DISRUPTION The wars in Iraq and Afghanistan, recent events in the Middle East such as the Arab Spring and the turmoil in Syria as well as terrorist attacks around the world may adversely affect the performance of U.S. and worldwide financial markets and may cause economic uncertainties in the U.S. and elsewhere. The Fund cannot predict the future course of world affairs or the effects of significant future events on the U.S. economy and securities markets. Given these risks, an investment in the Shares may not be appropriate for all investors.Prospective Shareholders should carefully consider their own ability to assume these risks before making an investment in the Fund. 36 RISKS RELATED TO CHANGES AND UNCERTAINTY IN U.S. AND INTERNATIONAL REGULATION The Fund may be adversely affected by uncertainties such as international and domestic political developments, changes in government policies, taxation, restrictions on foreign investment and currency repatriation, currency fluctuations and other developments in the laws and regulations of the countries to which the Fund is exposed through its investments or investor base.The tax and regulatory environment for investment funds is evolving, and changes in the regulation or tax treatment of investment funds and their investments may adversely affect the value of investments held by the Fund or the Fund’s ability to pursue its investing strategy.During this period of uncertainty, market participants may react quickly to unconfirmed reports or information and as a result there may be increased market volatility. The global financial markets recently underwent pervasive and fundamental disruptions which led to extensive and unprecedented governmental intervention.Such intervention has in certain cases been implemented on an “emergency” basis without much or any notice with the consequence that some market participants' ability to continue to implement certain strategies or manage the risk of their outstanding positions has been suddenly and/or substantially eliminated.Given the complexities of the global financial markets and the limited time frame within which governments have been able to take action, these interventions have sometimes been unclear in scope and application, resulting in confusion and uncertainty which in itself has been materially detrimental to the efficient functioning of such markets as well as previously successful investment strategies.It is impossible to predict with certainty what additional interim or permanent governmental restrictions may be imposed on the markets and/or the effect of such restrictions on the Sub-Adviser’s ability to fulfill the investment objective of the Fund.Such increased regulation could be detrimental to the performance of the Fund and may impact trading and investment opportunities in ways that are difficult to anticipate.In addition, such interventions may not mitigate the market disruptions described above. In addition, the securities and futures markets are subject to comprehensive statutes and regulations, including margin requirements.Regulators and self-regulatory organizations and exchanges are authorized to take extraordinary actions in the event of market emergencies.In the U.S., the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) endows the SEC and other regulators with discretionary authority to write and interpret new rules.The ultimate impact of the Dodd-Frank Act on the Fund and the Shareholders is unclear and will depend in large part on the final regulations that the CFTC and SEC promulgate. RISKS OF INVESTING IN MONEY MARKET AND OTHER LIQUID INSTRUMENTS The Fund may invest, for defensive purposes or otherwise, some or all of its assets in high quality fixed income securities (including floating rate obligations), money market instruments, and money market mutual funds, or hold cash or cash equivalents in such amounts as the Manager and the Sub-Adviser may deem appropriate under the circumstances.Money market instruments are high quality, short-term fixed income obligations (including floating rate obligations), which generally have remaining maturities of one year or less, and may include U.S. Government securities, certificates of deposit, commercial paper, bankers’ acceptances issued by domestic branches of United States banks that are members of the Federal Deposit Insurance Corporation, and repurchase agreements.The investment objectives of such money market instruments may not be achieved during any time in which investable assets are not substantially invested in accordance with these primary investment strategies. 37 RISKS OF INVESTING IN SPECIAL INVESTMENT INSTRUMENTS AND TECHNIQUES, INCLUDING DERIVATIVE INSTRUMENTS The Fund may utilize a variety of special investment instruments and techniques (described below) to hedge its portfolio against various risks (such as changes in interest rates or other factors that affect security values) to pursue its investment objectives. These strategies may be executed through transactions in derivative instruments (“Derivatives”). The instruments the Fund may use and the particular manner in which they may be used may change over time as new instruments and techniques are developed or regulatory changes occur. Certain of the special investment instruments and techniques that the Fund may use are speculative and involve a high degree of risk. The Fund may invest in, or enter into transactions involving Derivatives. These are financial instruments that derive their performance, at least in part, from the performance of an underlying asset, index, or interest rate. Examples of Derivatives include, but are not limited to, options contracts, futures contracts, options on futures contracts, caps and floors both for investment purposes and risk management purposes. A futures contract is an exchange-traded agreement between two parties, a buyer and a seller, to exchange a particular commodity or financial instrument at a specific price on a specific date in the future. An option transaction generally involves a right, which may or may not be exercised, to buy or sell a commodity or financial instrument at a particular price on a specified future date.A description of these and other Derivatives that the Fundmay use is provided above under “Investment Objective and Strategies-Types of Investments.” The Fund’s use of Derivatives involves risks different from, or possibly greater than, the risks associated with investing in trade finance related securities or more traditional investments, depending upon the characteristics of the particular Derivative and the Fund’s portfolio as a whole.Derivatives permit a Fund to increase or decrease the level of risk of its portfolio, or change the character of the risk to which its portfolio is exposed, in much the same way as the Fund can increase or decrease the level of risk, or change the character of the risk, of its portfolio by making investments in specific securities. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in Derivatives could have a large potential impact on the Fund’s performance.If the Fund invests in Derivatives at inopportune times or judges market conditions incorrectly, such investments may lower the Fund’s return or result in a loss.The Fund also could experience losses if Derivatives are poorly correlated with its other investments, or if the Fund is unable to liquidate its position because of an illiquid secondary market. The market for many Derivatives is, or suddenly can become, illiquid.Changes in liquidity may result in significant, rapid, and unpredictable changes in the prices for Derivatives. 38 The Dodd-Frank Act enables the CFTC and the SEC to enact new regulations on certain OTC Derivatives.Under the Dodd–Frank Act, certain OTC Derivatives contracts will be regulated through regulated clearing houses and subject to regulation by the SEC and the CFTC.The type and number of Derivatives contracts subject to the clearing requirement, the regulations governing swaps clearing organizations and exchanges, the scope of the swaps dealer and major swap participant definitions, and the capital and margin requirements imposed on such entities, await final regulatory action.To date, the SEC and the CFTC have submitted proposed rules, which are subject to comments from the public.The Dodd-Frank Act creates a regulatory framework rather than a set of detailed requirements.The ultimate impact of the Dodd-Frank Act on the Derivatives market is unclear and will depend in large part on the final regulations that the SEC and the CFTC promulgate. Engaging in these transactions involves risk of loss to the Fund that could adversely affect the value of the Fund’s net assets. No assurance can be given that a liquid market will exist for any particular futures contract at any particular time. Many futures exchanges and boards of trade limit the amount of fluctuation permitted in futures contract prices during a single trading day. Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit or trading may be suspended for specified periods during the trading day. Futures contract prices could move to the limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions and potentially subjecting the Fund to substantial losses.In addition, the Dodd-Frank Act significantly expands the CFTC’s authority to impose broader aggregate position limits. Successful use of futures also is subject to the ability to predict correctly movements in the direction of the relevant market, and, to the extent the transaction is entered into for hedging purposes, to ascertain the appropriate correlation between the transaction being hedged and the price movements of the futures contract. RISKS OF INVESTING IN FORWARD CONTRACTS The Fund may enter into forward contracts, which are purchases or sales of a specific quantity of a commodity, government security, foreign currency, or other financial instrument at the current or spot price, with delivery and settlement at a specified future date. Because it is a completed contract, a purchase forward contract can be a cover for the sale of a futures contract. The Fund may enter into forward contracts for hedging purposes to pursue its investment objective.Forward contracts are transactions involving the Fund’s obligation to purchase or sell a specific instrument at a future date at a specified price. Forward contracts may be used by the Fund for hedging purposes to protect against uncertainty in the level of future foreign currency exchange rates, such as when the Manager or the Sub-Adviser anticipates purchasing or selling a foreign currency denominated security. This technique would allow the Fund to “lock in” the U.S. dollar price of the security.Forward contracts may also be used to attempt to protect the value of the Fund’s existing holdings of foreign currency denominated securities. There may be, however, imperfect correlation between the Fund’s foreign currency denominated securities holdings and the forward contracts entered into with respect to those holdings.There is no general requirement that the Fund hedge all or any portion of its exposure to foreign currency risks and there is no assurance that any such attempted hedging will be successful. 39 RISKS OF INVESTING IN WHEN-ISSUED AND FORWARD COMMITMENT SECURITIES The Fund may purchase securities on a “when-issued” basis and may purchase or sell securities on a “forward commitment” basis in order to hedge against anticipated changes in interest rates and prices or for speculative purposes. These transactions involve a commitment by the Fund to purchase or sell securities at a future date (ordinarily one or two months later). The price of the underlying securities, which is generally expressed in terms of yield, is fixed at the time the commitment is made, but delivery and payment for the securities takes place at a later date. No income accrues on securities that have been purchased pursuant to a forward commitment or on a when-issued basis prior to delivery to the Fund. When-issued securities and forward commitments may be sold prior to the settlement date. If the Fund disposes of the right to acquire a when-issued security prior to its acquisition or disposes of its right to deliver or receive against a forward commitment, it may incur a gain or loss. There is a risk that securities purchased on a when-issued basis may not be delivered and that the purchaser of securities sold by the Fund on a forward basis will not honor its purchase obligation. In such cases, the Fund may incur a loss. RISKS OF INVESTING IN RESTRICTED AND ILLIQUID INVESTMENTS The Fund will invest a portion or all of the value of its assets in restricted securities and other investments that are illiquid. Restricted securities are securities that may not be sold to the public without an effective registration statement under the Securities Act of 1933, as amended, or, if they are unregistered, may be sold only in a privately negotiated transaction or pursuant to an exemption from registration. Where registration is required to sell a security, the Fund may be obligated to pay all or part of the registration expenses, and a considerable period may elapse between the decision to sell and the time the Fund may be permitted to sell a security under an effective registration statement. If, during such period, adverse market conditions were to develop, the Fund might obtain a less favorable price than prevailed when it decided to sell.The Fund may be unable to sell restricted and other illiquid securities at the most opportune times or at prices approximating the value at which it purchased such securities.The Fund, however, does not anticipate that investing in restricted and illiquid investments will impact the Fund’s ability to satisfy the diversification requirements under Section 851(b)(3) of the Code. RISKS OF INVESTING IN ASSET-BACKED SECURITIES The Manager or the Sub-Adviser may invest certain of the Fund’s assets in asset-backed securities (“ABS”), particularly with respect to securitizations of trade finance related securities or trade receivables.As opposed to most traditional debt securities, interest and principal payments are made more frequently with ABS, usually quarterly, and principal may be prepaid at any time. The frequency and timing at which prepayments (including voluntary prepayments by the obligors and liquidations due to default and foreclosures) occur on loans will be affected by a variety of factors including the prevailing level of interest rates as well as economic, demographic, tax, social, legal and other factors. Also, investments may experience outright losses, as in the case of an interest-only security in an environment of faster actual or anticipated prepayments and particular investments may underperform relative to hedges that the Manager or the Sub-Adviser may have constructed for these investments, resulting in a loss to the Fund. In particular, prepayments (at par) may limit the potential upside of many ABS to their principal or par amounts, whereas any corresponding hedges often have the potential for unlimited loss. 40 RISKS OF LACK OF SEPARATE REPRESENTATION Kleinberg, Kaplan, Wolff, & Cohen, P.C. (“KKWC”) acts as United States legal counsel to the Fund, the Manager and their affiliates.The Fund does not have United States legal counsel separate and independent from legal counsel to the Manager.KKWC does not represent investors in the Fund, and no independent counsel has been retained to represent investors in the Fund. KKWC’s representation of the Fund, the Manager and their affiliates is limited to specific matters as to which it has been consulted by the Fund and/or the Manager.There may exist other matters that could have a bearing on the Fund, the Manager, and their affiliates as to which KKWC has not been consulted.In addition, KKWC does not undertake (nor does it intend) to monitor the compliance of the Manager, the Sub-Adviser and their affiliates with the trading program, valuation procedures and other guidelines set forth in this Offering Memorandum, nor does it monitor compliance with applicable laws.In preparing this Offering Memorandum, KKWC relied upon information furnished to it by the Fund, the Manager, the Sub-Adviser and/or their respective affiliates, and did not investigate or verify the accuracy and completeness of information set forth herein concerning the Fund, the Manager, the Sub-Adviser and their respective affiliates and personnel. LIMITS OF RISK DISCLOSURE The above discussions on various risks associated with the Fund and the Shares are not, and are not intended to be, a complete enumeration or explanation of the risks involved in an investment in the Fund. Prospective investors should read this entire Offering Memorandum and the Trust Agreement and consult with their own advisers before deciding whether to invest in the Fund.In addition, as the Fund’s investment program or market conditions change or develop over time, an investment in the Fund may be subject to risk factors not currently contemplated or described in this Offering Memorandum. MANAGEMENT OF THE FUND THE BOARD OF TRUSTEES AND OFFICERS The Board of the Fund currently consists of five members.A majority of the members of the Board has overall responsibility to manage and control the business operations of the Fund on behalf of the Shareholders.A majority of the members of the Board are individuals who are not “interested persons” of the Fund within the meaning of the 1940 Act; in the discussion that follows, these Board members are referred to as “Independent Trustees.”The Independent Trustees perform the same functions for the Fund as are customarily exercised by the non-interested directors of a registered investment company organized as a corporation.The Board’s Co-Chairmen are the founders and senior executives of the Fund’s investment advisor and are, therefore, “Interested Persons” of the Fund for purposes of the 1940 Act.Each Trustee serves until the election and qualification of his or her successor, unless the Trustee sooner resigns or is removed from office. 41 Day-to-day operations of the Fund are the responsibility of the Fund’s officers, each of whom is elected by, and serves at the pleasure of, the Board.The Board is responsible for the overall supervision and management of the business and affairs of the Fund. The Trustees overall responsibility for identifying and overseeing the operational, business and investment risks inherent in the operation of the Fund is handled by the Board as a whole and by the Board’s Audit Committee, particularly with respect to valuation and accounting matters.To assist them in carrying out their oversight responsibilities, the Trustees receive, in connection with each of the Board’s regular quarterly meetings, regular reports from the Fund’s Administrator with respect to portfolio compliance, fund accounting matters and matters relating to the computation of the Fund’s net asset value per share.The Trustees also receive reports, at least quarterly, from the Fund’s Chief Compliance Officer or “CCO”.These reports, together with presentations provided to the Board at its regular meetings, are designed to keep the Board informed with respect to the effectiveness of the Fund’s overall compliance program including compliance with stated investment strategies, and to help ensure that the occurrence of any event or circumstance that may have a material adverse affect on the Fund are brought promptly to the attention of the Board and that appropriate action is taken to mitigate any such adverse effect.Additionally, the full Board annually receives a report from the Fund’s CCO and the full Board (and, at the discretion of the Independent Trustees, the Independent Trustees separately) meets with the CCO for the purpose of discussing the extent to which the Fund’s overall compliance program is reasonably designed to detect and prevent violations of the federal securities laws and assessing the effectiveness of the overall compliance program.Additionally, both the Board, and the Audit Committee (or, Audit Committee Chair) meet at least annually with the Fund’s independent registered public accounting firm.The overall small size of the Board (with only five members) assures significant participation by every Board member, so that no separate role for a “lead” Independent Trustee has been deemed necessary. The Trustees on the Board are not required to contribute to the capital of the Fund or to hold Shares of the Fund. The identity of the Trustees and officers of the Fund and brief biographical information regarding each Trustee and officer during the past five years is set forth below. Interested Trustees and Officers Name, Address and Age Position(s) Held with the Fund Term of Office and Length of Time Served Principal Occupation(s) During the Past Five Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years Carl Acebes 570 Lexington Avenue New York, NY 10022 Date of birth: 8/27/46 Co-Chairman and Trustee Indefinite Term; Since 2008* Chairman and Co-Chief Investment Officer of Rochdale Investment Management 12 ** 42 Garrett R. D’Alessandro 570 Lexington Avenue New York, NY 10022 Date of birth: 11/27/57 President; Co- Chairman and Trustee Indefinite Term; President since 2008*; Secretary 2008* - 2011 Trustee since President, Chief Executive Officer and Co-Chief Investment Officer of Rochdale Investment Management 12 ** Kurt Hawkesworth 570 Lexington Avenue New York, NY 10022 Date of birth: 9/13/71 Secretary Indefinite Term; Since 2011; Chief Compliance Officer 2008* - 2011 Senior Executive Vice President, Chief Operating Officer and General Counsel of Rochdale Investment Management N/A None Gregg Giaquinto 570 Lexington Avenue New York, NY 10022 Date of birth: 5/6/67 Anti Money Laundering Officer Indefinite Term; Since 2008* Executive Vice President – Operations and Compliance of Rochdale Investment Management and Chief Compliance Officer of RIM Securities N/A None Barbara Hawkesworth 570 Lexington Avenue New York, NY 10022 Date of birth: 12/24/72 Chief Compliance Officer Indefinite Term; Since 2011 Executive Vice President, Deputy General Counsel and Chief Compliance Officer of Rochdale Investment Management N/A None * Although the Fund was formed in 2008, it has not commenced operations as of the date hereof. ** Mr. Acebes has been a director of Rochdale Structured Claims Fixed Income Fund LLC, Rochdale Core Alternative Strategies Fund LLC, Rochdale Core Alternative Strategies Fund TEI LLC, Rochdale Core Alternative Strategies Master Fund LLC, Rochdale Alternative Total Return Fund, LLC and Trustee of Rochdale Investment Trust since the respective inception of each of the foregoing, and Mr. D’Alessandro has been a director or trustee of the foregoing since June 13, 2011. Independent Trustees Name, Address and Age Position(s) Held with the Fund * Term of Office and Length of Time Served Principal Occupation(s) During the Past Five Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years Jay C. Nadel 570 Lexington Avenue New York, NY 10022 Date of birth: 7/21/58 Trustee Indefinite Term: Since 2011 President, P.A. Pommares Agencies, S.A. (luxury goods distribution) 12 LaPolla Industries, Inc.; ** Susan Henshaw Jones 570 Lexington Avenue New York, NY 10022 Date of birth: 07/18/47 Trustee Indefinite Term: Since 2011 Consultant, Credit Suisse- First Boston (securities and investment banking) 12 Museum of the City of New York; ** Daniel A. Hanwacker Sr. 570 Lexington Avenue New York, NY 10022 Date of birth: 10/17/51 Trustee Indefinite Term: Since 2011 Consultant, Babcock & Brown, 2001 to present; Senior Vice President Financial Operations, The Interpublic Group of Companies, Inc., 1986 to 12 ** ** Mr. Nadel has been a director of Rochdale Structured Claims Fixed Income Fund LLC, Rochdale Core Alternative Strategies Fund LLC, Rochdale Core Alternative Strategies Fund TEI LLC, Rochdale Core Alternative Strategies Master Fund LLC, Rochdale Alternative Total Return Fund, LLC and a trustee of Rochdale Investment Trust since June 13, 2011, and Ms. Jones and Mr. Hanwacker have each been a director or trustee of the foregoing since August 12, 2011. 43 Taken as a whole, the Board represents a broad range of business and investment experience, as well as professional skills.Carl Acebes is the founder and Co-Chief Investment Officer of Rochdale Investment Management and has over 40 years of experience in the investment management field as an analyst, portfolio manager, chief investment officer and chief executive officer.Garrett D’Alessandro is the President, Chief Executive Officer and Co-Chief Investment Officer of Rochdale Investment Management and has over 35 years of experience in the investment management field as an analyst, portfolio manager and chief executive officer. Susan Jones was appointed as the President and Director of the Museum of the City of New York in 2003 and has been in this position on a full-time basis ever since. She has a career spanning banking, government, non-profit management, and manufacturing.Daniel Hanwacker Sr. has been the CEO of Hanwacker Associates, an executive recruiting and consulting firm servicing the investment management industry since 2002. He also has extensive business experience in the finance industry, including service as a Chief Financial Officer.Jay Nadel has been serving as Chairman of the Board of Englewood Hospital and Medical Center and the Englewood Healthcare System since 2006.He was a certified public accountant and has over 30 years in the financial services field. TRUSTEE OWNERSHIP OF SECURITIES The dollar range of equity securities owned by each Trustee is set forth below. 5 NAME OF TRUSTEE DOLLAR RANGE OF EQUITY SECURITIES OWNED IN THE FUND AS OF DECEMBER 31, 2011 AGGREGATE DOLLAR RANGE OF EQUITY SECURITIES OWNED IN ALL REGISTERED INVESTMENT COMPANIES OVERSEEN BY TRUSTEE IN FAMILY OF INVESTMENT COMPANIES AS OF DECEMBER 31, 2011 INDEPENDENT TRUSTEES Jay C. Nadel None None Susan Henshaw Jones None None Daniel A. Hanwacker Sr. None None TRUSTEES WHO ARE “INTERESTED PERSONS” Carl Acebes None Over $100,000 6 Garrett R. D’Alessandro $10,001-$50,000 Over $100,0007 5 The term “owned” used in the table above means beneficial ownership as determined in accordance with Rule 16a - 1(a)(2) under the Securities Exchange Act of 1934, as amended. The dollar ranges of equity securities reflected in the table above are as follows: None; $1 to $10,000; $10,001 to $50,000; $50,001 to $100,000; or over $100,000. 6 Carl Acebes is one of the primary owners of Rochdale Corporation, which owns shares in the family of investment companies in excess of $100,000.Garrett D’Alessandro is the other primary owner of Rochdale Corporation, which owns shares in the family of investment companies in excess of $100,000. 44 INDEPENDENT TRUSTEE OWNERSHIP OF SECURITIES The table below provides information regarding the ownership by each Independent Trustee (and his or her immediate family members) of securities of the Manager or RIM Securities LLC (the “Sales Agent”), and the ownership of securities in an entity controlling, controlled by or under common control with the Manager or the Sales Agent (not including registered investment companies), as of December 31, 2011. NAME OF TRUSTEE NAME OF OWNERS AND RELATIONSHIP TO TRUSTEE COMPANY TITLE OF CLASS VALUE OF SECURITIES PERCENTAGE OF CLASS Jay C. Nadel N/A N/A N/A $0 N/A Susan Henshaw Jones N/A N/A N/A $0 N/A Daniel A. Hanwacker Sr. N/A N/A N/A $0 N/A TRUSTEE COMPENSATION The Fund pays each Independent Trustee a fee of $500 per Board meeting ($500 in the case of a telephonic Board meeting), plus an annual retainer of $1,000, respectively In addition, the Fund reimburses each of the Independent Trustees for travel and other expenses incurred in connection with attendance at such meetings. Each Independent Trustee who is a member of the Audit Committee and/or Nominating and Corporate Governance Committee, and receives a fee for each meeting attended. Other officers and Trustees of the Fund receive no compensation. No other compensation or retirement benefits are received by any Trustee or officer from the Fund. No other entity affiliated with the Fund pays any compensation to the Independent Trustees. The following table summarizes compensation expected to be paid to the Trustees of the Fund, including Committee fees for the fiscal year ending June 30, 2012. 7 NAME OF TRUSTEE AGGREGATE COMPENSATION FROM THE FUND PENSION OR RETIREMENT BENEFITS ACCRUED AS PART OF FUND EXPENSES ESTIMATED ANNUAL BENEFITS UPON RETIREMENT TOTAL COMPENSATION FROM THE FUND AND FUND COMPLEX PAID TO TRUSTEE Carl Acebes 8 $0 N/A N/A $0 Garrett R. D’Alessandro9 $0 N/A N/A $0 Jay C. Nadel N/A N/A Susan Henshaw Jones N/A N/A Daniel A. Hanwacker Sr. N/A N/A 7 Since the Fund has not been in operation for a full fiscal year since its organization, the information furnished is an estimated amount for the Fund’s fiscal year ending June 30, 2012. 8 “Interested person” as defined in the 1940 Act of the Fund. Mr. Acebes is Chairman and Chief Investment Officer of the Fund’s investment adviser. As an interested person, Mr. Acebes receives no compensation from the Fund for his duties as a Trustee or officer 45 COMMITTEES OF THE BOARD The Board has three standing committees as described below. Audit Committee. The Audit Committee is responsible for advising the Board with respect to accounting, auditing and financial matters affecting the Fund and meets at least once annually.As the Fund has not commenced operations, the Audit Committee has not held any meetings during the last fiscal year. The three Independent Trustees comprise the Audit Committee. Nominating Committee. The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees for Trustees as is considered necessary from time to time and meets only as necessary. As the Fund has not commenced operations, the Nominating Committee has not held any meetings during the last fiscal year. The three Independent Trustees comprise the Nominating Committee. There are no policies in place regarding nominees recommended by Shareholders. Valuation Committee. The Valuation Committee is responsible for (1)monitoring the valuation of the Fund’s securities and other investments, respectively; and (2)as required, when the Board is not in session, determining the fair value of illiquid and other holdings after consideration of all relevant factors, which determinations are reported to the Board. The Valuation Committee meets as necessary when a price is not readily available. As the Fund has not commenced operations, the Valuation Committee has not held any meetings during the last fiscal year. The Valuation Committee is comprised of Garrett D’Alessandro, Carl Acebes, Jane Molbert, Kurt Hawkesworth, and Keith Shintani. THE MANAGER Under the supervision of the Board and pursuant to the Investment Management Agreement, Rochdale Investment Management LLC (“Rochdale” or the “Manager”), a registered investment adviser with headquarters at 570 Lexington Avenue, New York, New York 10022-6837 provides investment services to the Fund. Through indirect beneficial ownership of the outstanding voting securities of the Manager, Carl Acebes and Garrett R. D’Alessandro are controlling persons of the Manager. The Sales Agent is a wholly owned subsidiary of the Manager.Mr. Acebes is Co-Chairman and Trustee of the Fund and Chairman, Co-Chief Investment Officer and Founder of the Manager. Mr. D’Alessandro is President, Co-Chairman and Trustee of the Fund and Chief Executive Officer, President, and Co-Chief Investment Officer of the Manager. Subject to the general supervision of the Board and in accordance with the investment objective, policies, and restrictions of the Fund, the Manager provides the Fund with ongoing investment guidance, policy direction, and monitoring of the Sub-Adviser and the Fund pursuant to the Investment Management Agreement. The Investment Management Agreement may be terminated by the Board, by a majority vote of the Shareholders, or by the Manager. The Manager is authorized, subject to the approval of the Board, (1) to retain and (2) to pay for from the Manager’s resources, the Sub-Adviser to provide any or all of the investment advisory services required to be provided to the Fund or to assist the Manager in providing these services, subject to the requirement that the Manager supervise the rendering of any such services to the Fund by the Sub-Adviser. 46 The Investment Management Agreement provides that the Manager will provide (either directly or through its delegate) investment advisory services, place portfolio transactions in accordance with the Fund’s registration statement, assist the Fund generally in the conduct of its business, maintain or cause to be maintained necessary books and records of the Fund , furnish office space for the Fund’s officers and employees, and render services on behalf of the Fund (not otherwise provided by third parties) necessary for the Fund’s operating as a closed-end investment company.Subject to the Board’s oversight, the Manager has agreed, among other things, to: make investment decisions and provide a program of continuous investment management for the Fund; prepare, obtain, evaluate, and make available to the Fund research and statistical data; obtain and evaluate information and advice relating to the economy, securities markets, and securities; buy, retain, and sell investments, securities, and cash; select brokers or dealers to execute transactions; provide on an ongoing evaluation of the Fund’s portfolio; determine or recommend the extent to which the Fund’s portfolio shall be invested, and what portion, if any, should be held uninvested; and maintain or cause to be maintained for the Fund all books, records, reports, and any other information required under the 1940 Act, to the extent that such books, records, and reports, and other information are not maintained or furnished by another service provider of the Fund. In addition to being responsible for paying the Sub-Adviser retained by the Manager, the Manager is responsible for the payment of the compensation and expenses (including payroll taxes, if any) of all Trustees, officers, and executive employees of the Fund affiliated with the Manager and making available, without expense to the Fund, the services of such Trustees, officers, and employees as may duly be elected officers of the Fund, subject to their individual consent to serve and to any limitations imposed by law. The Fund is responsible for the fees and expenses (specifically including travel expenses relating to each entity’s business) of its Independent Trustees. The Investment Management Agreement further provides that the Manager shall not be liable for any error of judgment or mistake of law or for any loss suffered by the Fund in connection with matters to which such agreement relates, except a loss resulting from willful misfeasance, bad faith, or gross negligence on the part of the Manager in the performance of its duties or from reckless disregard by the Manager of its obligations and duties under such agreement.Notwithstanding the foregoing, nothing herein or in the Investment Management Agreement is intended to limit, nor shall in any way limit, the rights available to the Fund or Shareholders to the extent such rights may not be waived under applicable securities laws. The Investment Management Agreement also provides that the Manager will allocate purchase and sale opportunities, which are suitable for more than one client of the Manager, in an equitable manner. THE SUB-ADVISER Under the supervision of the Manager and the general supervision of the Board and pursuant to a Sub-Investment Advisory Agreement, GML Capital LLP, a limited liability partnership formed in England (the “Sub-Adviser”) will act as sub-investment adviser to the Fund.The Manager has delegated investment discretion to manage the assets in the Fund’s portfolio to the Sub-Adviser. 47 The Sub-Adviser was formed as a limited liability partnership in England in 2007. The principal place of business of the Sub-Adviser is at the Met Building, 22 Percy Street, London W1T 2BU England.The Sub-Adviser is a privately-owned financial services firm, based in London. The Sub-Adviser is authorized and regulated by the Financial Services Authority (the “FSA”) in the United Kingdom under the United Kingdom Financial Services and Markets Act 2000.In March 2008, the Sub-Adviser became registered with the Securities and Exchange Commission as a registered investment adviser.The Sub-Adviser advised approximately USD 705 million of net assets as of December 30, 2011. The managing member of the Sub-Adviser is GML International Limited which was established in London in 1983 (the “Managing Member”).The Managing Member is owned by Stefan Pinter and Theodore Stohner, who are also members (in an individual capacity) in the Sub-Adviser.The Managing Member (which until the transfer of regulatory status in the UK from the Managing Member to the Sub-Adviser in July 2007, was authorized and regulated by the FSA) is a private firm engaged in a broad range of investment banking activities and has historically been focused on the emerging countries of Eastern and Central Europe, Central Asia and the Middle East and Africa, although the firm has conducted business throughout the rest of the global emerging markets.The Managing Member maintains offices in Genoa in Italy, Kiev in the Ukraine, and Moscow in the Russian Federation and in Tbilisi, Georgia. In April 2009, the Sub-Adviser and members of the Sub-Adviser entered into an agreement with Federated Investors, Inc (“FII”) pursuant to which FII has the option to purchase the investment advisory business relating to trade finance related securities from the Managing Member and other members of the Sub-Adviser upon FII’s achievement of specified assetraising targets. The Sub-Adviser is required to establish a separately regulated advisory firm to manage the trade finance investment advisory business prior to the sale to FII. PORTFOLIO MANAGERS On behalf of the Manager, the following individuals have primary responsibility for supervising the Sub-Adviser’s management of the Fund. PORTFOLIO MANAGER SUPERVISOR SINCE RECENT PROFESSIONAL EXPERIENCE Carl Acebes 7/08* Mr. Acebes is Chairman, Co-Chief Investment Officer and Founder of Rochdale Investment Management LLC. Mr. Acebes’ investment career encompasses some of the financial industry’s first attempts, beginning in 1969, to apply computerization to the analysis and management of institutional portfolios through the application of Modern Portfolio Theory. In the early 1970s, Mr. Acebes developed the foundation for the investment disciplines that today are central to Rochdale Investment Management’s capabilities. Mr. Acebes has successfully managed money since 1974. As Co-Chief Investment Officer and majority shareholder of Rochdale Investment Management, Mr. Acebes continues to head the team of investment professionals at Rochdale and is involved in the firm’s day-to-day investment management and research work. 48 In addition to Mr. Acebes’ investment success, he is the founder of several companies, including Rochdale Investment Management; and Rochdale Corporation; and serves as Chairman and Trustee of Rochdale Investment Trust. Mr. Acebes studied engineering at Cornell University and economics at Columbia University. PORTFOLIO MANAGER SUPERVISOR SINCE RECENT PROFESSIONAL EXPERIENCE Garrett R. D’Alessandro, CFA 7/08* Mr. D’Alessandro is Chief Executive Officer, President, and Co-Chief Investment Officer of Rochdale Investment Management LLC. In addition to strategic management of the firm, Mr. D’Alessandro directs the portfolio management and investment research efforts and determines those companies that satisfy the firm’s investment criteria for inclusion in client portfolios. Prior to Rochdale, he was a Certified Public Accountant and an Audit Manager with KPMG Peat Marwick. Mr. D’Alessandro received his M.B.A. in finance from the Stern School of Business at New York University. He holds the Chartered Financial Analyst designation and is a member of the New York Society of Security Analysts and the CFA Institute and is an Accredited Investment Fiduciary.Mr. D’Alessandro makes presentations on current investment issues to financial professionals throughout the country and has been featured in various media including CNBC, The Financial Network, Practical Accountant, and New Jersey CPA. Mr. D’Alessandro is an Ironman triathlete and supporter of numerous charitable and civic organizations. * Although the Fund initially entered into the Investment Advisory Agreement in July 2008, it has not commenced operations as of the date hereof. 49 Carl Acebes also is a portfolio manager for each of the Rochdale Investment Trust’s seven investment portfolios (approximately $661 million in assets as of June 30, 2011). Mr. Acebes also is responsible for managing ninety-four other accounts with an aggregate total of approximately $49.8 million in assets as of June 30, 2011.Mr. Acebes is not responsible for any other pooled investments. Mr. Acebes receives an annual salary established by the Manager. Salary levels are based on the overall performance of the Manager and not on the investment performance of any particular Portfolio or account. Like the Manager’s other employees, Mr. Acebes is eligible for a bonus annually. Such bonuses are also based on the performance of the Manager as a whole and not on the investment performance of any particular Portfolio or account. Additionally, Mr. Acebes owns a substantial portion of the Manager and, accordingly, benefits from any profits earned by the Manager. Garrett D’Alessandro also is a portfolio manager for each of the Rochdale Investment Trust’s seven investment portfolios (approximately $661 million in assets as of June 30, 2011). Mr. D’Alessandro also is responsible for managing one hundred and ninety other accounts with an aggregate total of approximately $306.6 million in assets as of June 30, 2011.Mr. D’Alessandro is not responsible for any other pooled investments.Mr. D’Alessandro receives an annual salary established by the Manager. Salary levels are based on the overall performance of the Manager and not on the investment performance of any particular Portfolio or account. Like the Manager’s other employees, Mr. D’Alessandro is eligible for a bonus annually. Such bonuses are also based on the performance of the Manager as a whole and not on the investment performance of any particular Portfolio or account. Additionally, Mr. D’Alessandro owns a substantial portion of the Manager and, accordingly, benefits from any profits earned by the Manager. On behalf of the Sub-Adviser, the following individuals have primary responsibility for managing the Fund. PORTFOLIO MANAGER SINCE RECENT PROFESSIONAL EXPERIENCE Stefan Pinter 8/08* Mr. Pinter is Chief Executive Officer and Chief Investment Officer of GML Capital LLP and is in charge of the firm’s overall investment management and investment advisory activities and is responsible for the Sub-Adviser’s authorization by the UK Financial Services Authority.Mr. Pinter is also responsible for the proprietary investment activities and overseas offices of GML International Limited, the Managing Member of GML Capital LLP.He is also a Director of Growth Management Funds ICC as well as its various feeder and holding funds for which GML Capital LLP acts as Investment Manager.He joined GML International Limited in 1990 and was a Founding Member of GML Capital LLP, which was formed in 2007. 50 Mr. Pinter began his career after university by spending three and a half years as an Associate in the International Corporate Finance Department of Kidder, Peabody & Co. Incorporated in New York.Whilst there, he executed numerous Euromarket financings on behalf of US and foreign issuers, which included convertible and equity-linked financings, fixed rate bonds and floating rate notes.He also structured various mortgage-backed financings which were privately-placed in Japan, and worked on a number of cross-border M&A transactions.This was followed by two and a half years trading the Eurobond syndicate book for Kidder, Peabody International Limited in London, where he priced and traded fixed, floating rate, and equity-linked new Eurobond issues. PORTFOLIO MANAGER SINCE RECENT PROFESSIONAL EXPERIENCE An American by birth, Mr. Pinter received his Bachelor of Arts degree in Economics cum laude from Harvard University in 1983, and his studies included significant coursework in computer programming, which he also taught. The Structured Trade Finance Team, headed by Suresh Advani, formally reports to Mr. Pinter to ensure compliance with the Fund’s investment objectives and the risk processes and guidelines of the Sub-Adviser. Suresh Advani 8/08* Mr. Advani joined GML International Limited in October 2005, is a Member of the Sub-Adviser and is responsible for developing the firm’s investment activities in the areas of structured trade, export and project related finance.He is a Director of Rochdale GML Trade Finance Income Limited as well as other investment funds for which GML Capital LLP acts as Investment Manager. He is designated as Portfolio Manager for the Fund and is responsible for overall portfolio composition and performance and reports to Mr. Pinter in this role.He will be responsible for supervising the Portfolio Team. 51 Prior to joining the firm, Mr. Advani spent twenty-five years working in Investment Banking, Commercial Banking and Political and Trade Credit Insurance with employers including JP Morgan Chase (predecessor bank Chase Manhattan Bank), Dresdner Kleinwort Wasserstein, Jardine Lloyd Thompson and Exporters Insurance Company Limited. Product responsibilities have included structured finance, project finance, export finance, structured trade finance, forfaiting, trade services, primary loan syndication and secondary loan sales, e-commerce and private equity/venture capital.He also has experience of various forms of financial risk insurance including political and credit risk as well as alternate risk transfer. PORTFOLIO MANAGER SINCE RECENT PROFESSIONAL EXPERIENCE He has worked on transactions and with clients in a diverse range of industry sectors such as telecoms, power, oil and gas, mining and metals, pulp and paper and soft commodities. Mr. Advani has extensive experience in global emerging markets arising from a series of assignments in New York, London, Hong Kong and Singapore where he held regional management positions for Latin America, Eastern Europe, the former Soviet Union (FSU), Africa and the Middle East and then Asia. Mr. Advani studied Philosophy, Politics and Economics at St. Edmund Hall, Oxford. Patrick Bayliss 8/08* Mr. Bayliss has over 11 years of trade finance experience, joined GML Capital LLP in November 2007 and is a Member of the Sub-Adviser.He is a member of the Portfolio Team and has specific responsibilities for managing individual investments and as well as portfolio-wide responsibilities for assessing relative value, market, pricing, currency and liquidity risk. Before joining GML Capital LLP, Mr. Bayliss was with BlueCrest Capital Management, where he was a Portfolio Manager for BlueCrest Mercantile, a fund which invested in trade finance and trade related transactions. 52 Previously, Mr. Bayliss had been a Director of LTPtrade.net Ltd, a subsidiary of LTP Trade plc, from the company’s formation in 1999 until 2007, and prior to that was an Assistant Director in the Global Banking Division, International Trade Finance, at Deutsche Bank AG. During Mr. Bayliss’ 4 year career at Morgan Grenfell (and then Deutsche Bank AG), he was the asset and liability risk management book runner for International Trade Finance.Mr. Bayliss’ responsibilities included the day-to-day hedging of the trading book, and he also led the implementation of a credit-based book valuation system, and implemented a technology solution for RAROC and Stress Testing, and developed a VAR model and initiated VAR analysis reporting. PORTFOLIO MANAGER SINCE RECENT PROFESSIONAL EXPERIENCE Prior to his tenure at Morgan Grenfell / Deutsche Bank AG, Patrick spent 5 years at Saudi International Bank (now Gulf International Bank) where he was a quantitative fund manager.He was responsible for two equity portfolios totaling over $1 billion, and managed quantitative projects that included portfolio modeling using Monte Carlo techniques, principal component analysis, and volatility modeling. Patrick holds a BSc in Economics from Bristol University, UK Dalia Kay 8/08* Ms. Kay joined GML International Limited in 1994 and is a Member of the Sub-Adviser.She is a member of the Portfolio Team with responsibilities for managing specific investments and for supervising portfolio-wide documentary and other forms of transaction execution risk. Since December 2006, Ms. Kay has been an Investment Portfolio Adviser in which role she is responsible for originating, structuring and proposing investments for GML’s Capital LLP’s investment funds from a diverse range of countries including Cuba, Ghana, Peru, Russia and Brazil. 53 From 1994 to December 2006 Ms. Kay was Associate Director of Trade Finance and Forfaiting with GML International Limited where she coordinated origination, structuring, documentation and distribution of short-term and medium-term trade finance transactions. Key geographic areas of origination focus were Turkey, Kazakhstan, Romania, Ukraine and Former Yugoslavia, where she acquired an in-depth knowledge of the banking systems and legal bases for trade finance transactions in these jurisdictions. Ms. Kay studied at the University of Geneva, Switzerland where she received a Diploma in Law specializing in Civil Law and applications of jurisprudence cases in the Swiss legal system and a BA in Economics, specializing in accounting, macro- and micro-economic models.She is fluent in French. Robbie Gautam 6/11 Robbie joined GML Capital LLP in September 2009 and is a Member of the Sub-Adviser.He is a member of the Trade Finance Portfolio Team and is specifically responsible for credit risk and transaction risk rating analysis. Prior to joining the Sub-Adviser, he was a Senior Credit Risk professional with GE Capital Commercial Finance, UK. He joined GE Capital through an MBA Summer Internship in Germany and he later worked with GE Capital Structured Finance in Stamford, USA. He then moved to Gurgaon, India as a Portfolio Risk Manager leading a team of young professionals delivering Portfolio Risk activities for GE Capital headquarters in Stamford. Prior to GE Capital Robbie worked for an Energy equipment manufacturer Alstom as an in-house Consultant within the Corporate Strategy team in India. He has extensive experience in credit risk management and corporate strategy. Robbie graduated in Mechanical Engineering with Honors from Aligarh University, India. He also has a MBA the from Leipzig Graduate School of Management (HHL), Germany and a Masters in Finance from the London Business School. * Although the Sub Advisory Agreement was initially entered into in August 2008, the Fundhas not commenced operations as of the date hereof. 54 Other Accounts Managed by the Portfolio Managers of the Sub-Adviser for the Fund. The following table indicates the type (Registered Investment Company (“RIC”), Other Pooled Investments (“OPI”), and Other Accounts (“OA”)), number of accounts, and total assets of the accounts for which each Portfolio Manager of the Sub-Adviser had formal day-to-day responsibilities as ofDecember 30, 2011.Please note that the Registered Investment Company and two Other Pooled Investments accounts are not subject to performance-based fees (*). No. of Accounts Market Value Stefan Pinter RIC 1 $133,290,172 performance fee* N/A OPI* 4 $252,447,101 performance fee* Varied: 15-20% of returns over various hurdles with high watermarks and equalization. OA 0 $ 0 performance fee* - Suresh Advani RIC 1 $200,651,698 performance fee* N/A OPI* 5 $122,432,787 performance fee* N/A for 3 OPI’s; Varied: 10-20% of returns over various hurdles with high watermarks and equalization. OA 0 $ 0 performance fee* - Patrick Bayliss RIC 0 $ 0 performance fee* - OPI* 5 $122,432,787 performance fee* N/A for 3 OPI’s; 2 OPI’s: Varied: 10-20% of returns over various LIBOR based hurdles with high watermarks and equalization - OA 0 $0 performance fee* - - Dalia Kay RIC 0 $0 performance fee* - - OPI* 5 $122,432,787 performance fee* N/A for 3 OPI’s; 2 OPI’s: Varied: 10-20% of returns over various LIBOR based hurdles with high watermarks and equalization - OA 0 $0 performance fee* - - Robbie Gautam RIC 0 $0 performance fee* - - OPI* 5 $122,432,787 55 performance fee* N/A for 3 OPI’s; 2 OPI’s: Varied: 10-20% of returns over various LIBOR based hurdles with high watermarks and equalization - OA 0 $0 performance fee* - - Holdings None of the Sub-Adviser portfolio managers listed above own shares of the Fund. Sub-Adviser Conflicts of Interest Disclosure Where the Sub-Adviser has entered into an agreement that provides for payment of a performance fee to the Sub-Adviser, payment of that performance fee may lead the Sub-Adviser to recommend investments for a particular fund that are riskier than it would otherwise have made. This fee is calculated on unrealized and realized gains. Other clients of the Sub-Adviser may have similar investment objectives to the objectives of one or more fund although the Sub-Adviser, in particular in relation to the allocation of investment opportunities, will at all times endeavor to act fairly towards each of the Sub-Adviser’s clients. In addition the Sub-Adviser, and any person or company with whom they are affiliated or by whom they are employed may be involved in other financial, investment or other professional activities which may cause conflicts of interest with the fund. Sub-Adviser Compensation Disclosure All Members of the Sub-Adviser receive an allocation of GML’s annual profit by virtue of their status as a member of the partnership.This allocation is split into monthly advances and an annual bonus.The overall allocation is based upon his or her contribution to the firm and is assessed by GML International Limited, the Managing Member of GML.For investment professionals, such contribution is based on an appraisal of the underlying performance against investment objectives of the various funds for which the Member acts as a portfolio manager as well as underlying profit contribution of these funds to the overall annual profit of the firm.Individual Member’s compensation is principally cash based but as member of the partnership they each would be entitled to a share of the proceeds of any sale of the firm or the trade finance investment advisory business to FII. CODES OF ETHICS The Fund, the Manager, the Sub-Adviser and the Sales Agent each has adopted a code of ethics as required by applicable law, which is designed to prevent affiliated persons of the Fund, the Manager, the Sub-Adviser and the Sales Agent from engaging in deceptive, manipulative, or fraudulent activities in connection with securities held or to be acquired by the Fund (which may also be held by persons subject to a code of ethics).There can be no assurance that the codes of ethics will be effective in preventing such activities.Each code of ethics may be examined on the Internet from the SEC’s website at www.sec.gov.In addition, each code of ethics can be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-202-942-8090.Copies of these codes of ethics may be obtained, after paying a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Section, Washington, DC 20549-0102. 56 The Manager’s and the Sub-Adviser’s codes of ethics allow personnel to invest in securities for their own account, but require compliance with each code’s pre-clearance requirements and other restrictions including “blackout periods” and minimum holding periods, subject to limited exceptions.The Manager’s code of ethics prohibits purchases of securities in initial public offerings (the prohibition is limited to U.S. public offerings) and requires prior approval for purchases of securities in private placements. The Sub-Adviser’s code of ethics requires prior approval for purchases of securities in initial public offerings or private placements.Performance Information Advertisements and sales literature relating to the Fund and reports to Shareholders may include quotations of investment performance.In these materials, the Fund’s performance will normally be portrayed as the net return to an investor in the Fund during each quarter of the period for which investment performance is being shown.Cumulative performance and year-to-date performance computed by aggregating quarterly return data may also be used.Investment returns will be reported on a net basis, after all fees and expenses.Other methods also may be used to portray the Fund’s investment performance. The Fund’s performance results will vary from time to time, and past results are not necessarily indicative of future investment results. Comparative performance information, as well as any published ratings, rankings and analyses, reports and articles discussing the Fund, may also be used to advertise or market the Fund, including data and materials prepared by recognized sources of such information.Such information may include comparisons of the Fund’s investment performance to the performance of recognized market indices and indices, including but not limited to the Standard & Poor’s 500, the Russell 2000, or other lesser known indices (including indices of other pooled investment vehicles investing in hedge funds and private equity venture and buyout funds), such as Hedge Fund Research Inc.’s HFRI Equity Hedge Index, or Venture Economics’ Private Equity Performance Index.Comparisons also may be made to economic and financial trends and data that may be relevant for investors to consider in determining whether to invest in the Fund. FEES AND EXPENSES INVESTMENT MANAGEMENT FEE SHARED BY THE MANAGER AND SUB-ADVISER The Fund will pay the Manager an investment management fee at an annual rate of 0.70% of the Fund’s month-end net assets, including assets attributable to the Manager (or its affiliates) and before giving effect to any repurchases of Shares by the Fund. The investment management fee will accrue monthly and will be payable at the end of each quarter. The investment management fee will be an expense out of the Fund’s assets.Net assets means the total value of all assets under management of the Fund, less all accrued debts, liabilities, and obligations of the Fund, calculated before giving effect to any repurchase of Shares on the date of calculation. 57 Out of the 0.70% investment management fee (i) the Manager will retain 0.25% of the Fund’s month-end net assets, including assets attributable to the Manager (or its affiliates) and before giving effect to any repurchases by the Fund of Shares and (ii) 0.45% of the Fund’s month-end net assets, including assets attributable to the Manager (or its affiliates) and before giving effect to any repurchases by the Fund of Shares will be paid as a sub-investment advisory fee by the Manager to the Sub-Adviser. This fee will be paid to the Sub-Adviser out of the Manager’s assets. ADMINISTRATIVE FEE U.S. Bancorp Fund Services, LLC (the “Administrator”) acts as administrator for the Fund. The Administration Agreement provides that the Administrator will prepare and coordinate reports and other materials supplied to the Trustees; prepare and/or supervise the preparation and filing of all securities filings, periodic financial reports, prospectuses, statements of additional information, marketing materials, tax returns, Shareholder reports and other regulatory reports or filings required of the Fund; and will prepare all required filings necessary to maintain the Fund’s ability to sell Shares in all states where it intends to do business; coordinate the preparation, printing and mailing of all materials (e.g., annual reports) required to be sent to Shareholders; coordinate the preparation and payment of the Fund related expenses; monitor and oversee the activities of the Fund’s servicing agents (i.e., custodian, fund accountants, etc.); review and adjust as necessary the Fund’s daily expense accruals; maintain and preserve certain books and records; calculate the net asset value per Share of the Fund; and perform such additional services as may be agreed upon among the Fund and the Administrator. The Administrator also serves as the Fund’s transfer, disbursing and Shareholder servicing agent pursuant to a transfer agent agreement (the “Transfer Agent Agreement “) with the Fund and has agreed to provide the following services, among others: maintain the register of Shareholders and enter on such register all issues, transfers, and repurchases of Shares for active and closed accounts according to the 1940 Act; assist the Fund’s accountants in the preparation of, and mail, tax forms; handle telephone calls and correspondence of Shareholders; control and reconcile Shares daily; mail and tabulate proxies for Shareholder meetings; mail offering memoranda or prospectuses; process payments; and confirm account activity. For its services provided to the Fund, the Administrator receives from the Fund a total annual fee, accrued monthly and paid monthly, in an amount equal to 0.08% of the first $150 million, 0.06% of the next $250 million and 0.04% of the balance over $400 million of the Fund’s month-end net assets before giving effect to any repurchases by the Fund of Shares. INVESTOR SERVICING ARRANGEMENTS Under the terms of an investor servicing agreement between the Fund and the Sales Agent (the “Investor Servicing Agreement”), the Sales Agent is authorized to retain broker-dealers and certain financial advisers to provide ongoing investor services and account maintenance services to Shareholders that are their customers (“Investor Service Providers”).These services include, but are not limited to, handling Shareholder inquiries regarding the Fund (e.g., responding to questions concerning investments in the Fund, and reports and tax information provided by the Fund); assisting in the enhancement of relations and communications between Shareholders and the Fund; assisting in the establishment and maintenance of Shareholder accounts with the Fund; assisting in the maintenance of Fund records containing Shareholder information; and providing such other information and Shareholder liaison services as the Sales Agent may reasonably request.The Sales Agent may similarly provide such services to its own customers who are investors in the Fund.Under the Investor Servicing Agreement, the Fund will pay a fee to the Sales Agent to compensate it for providing such ongoing investor services to its customers and to reimburse it for payments made to Investor Service Providers.This fee will be accrued monthly and paid quarterly and will be in an amount equal to 0.20% (on an annualized basis) of the value of the Fund determined as of the last day of the calendar month (before any repurchases of Shares from Shareholders), provided that the portion of the fee that corresponds to the Shares of any Shareholders that receive services from an Investor Service Provider, will not exceed the lesser of: (i) 0.20% (on an annualized basis) of the value of the investments in the Fund made by such Shareholders, or (ii) the Sales Agent’s actual payments to the Investor Service Provider.The Sales Agent will be entitled to reimbursement under the Investor Servicing Agreement for any payments it may make to any affiliated Investor Service Providers. 58 LOAN SERVICING AGREEMENT The Sub-Adviser also acts as the Fund’s loan servicing agent.Under the terms of the Loan Servicing Agreement among and between the Manager, the Fund and the Sub-Adviser (the “Loan Servicing Agreement”), the Sub-Adviser will communicate the details of all loan purchases and sales to the Administrator, reconcile the Fund’s cash accounts with the cash account records of the Custodian (as defined below) and provide such reconciliations to the Administrator, communicate with obligors in relation to their timely making of interest, principal and/or amortization payments in relation to loan assets owned by the Fund and in order to resolve wire transmission queries with respect of any such payments, notify the Manager following a failure of an obligor to make any scheduled payment, provide the Manager with reports in respect of loan servicing, act as the central point of contact for clarification queries from the Custodian and Administrator, and maintain an up-to-date “Sub-Adviser Portfolio Blotter” of all interest, principal and amortization payments in relation to loan assets owned by the Fund. For its services provided under the Loan Servicing Agreement, the Fund will pay the Sub-Adviser the following fees: (a) an upfront, one time, set-up fee of $10,000 and (b) a monthly fee payable in arrears as the greater of (i) $2,291 or (ii) either (x) 0.00025% of the gross assets of the Fund if total gross assets are less than or (y) 0.000225% of the gross assets of the Fund if total gross assets are greater than $1 billion. OTHER EXPENSES The Fund pays its expenses, other than such expenses that the Manager assumes (pursuant to the Investment Management Agreement) or waives and/or reimburses (pursuant to the Manager’s agreement to waive and/or reimburse the Fund’s expenses). The expenses of the Fund include, but are not limited to, any fees and expenses in connection with the organization of the Fund, including any offering expenses; brokerage commissions; interest and fees on any borrowings by the Fund; fees and expenses of outside legal counsel (including fees and expenses associated with review of documentation for prospective investments by the Fund), including foreign legal counsel; independent auditors; fees and expenses in connection with repurchase offers and any repurchases of Shares; taxes and governmental fees (including tax preparation fees); custody fees; expenses of preparing, printing, and distributing offering memoranda or prospectuses, statements of additional information, and any other material (and any supplements or amendments thereto), reports, notices, other communications to Shareholders, and proxy material; expenses of preparing, printing, and filing reports and other documents with government agencies; expenses of Shareholders’ meetings; expenses of corporate data processing and related services; Shareholder record keeping and Shareholder account services, fees, and disbursements; fees and expenses of the Trustees that the Manager, the Sales Agent, or their affiliates do not employ; insurance premiums; fees for Investor Services and extraordinary expenses such as litigation expenses. The Fund may need to sell its holdings to pay fees and expenses, which could cause the Fund to realize taxable gains. 59 U.S. Bank, N.A. (the “Custodian”), whose principal business address is P.O. Box 1118, Mail Location CN-OH-W6TC Cincinnati, Ohio 45201-1118, USA serves as the custodian of the Fund’s assets pursuant to a custodian services agreement with these entities, under which the Custodian, among other things: opens and maintains separate accounts in each entity’s name; makes cash payments from the accounts for purposes set forth in the agreement; holds securities in, or makes book entries in, accounts; releases and delivers or exchanges securities owned by each entity as set forth in the agreement; collects and receives for the account of each entity all income, property, and similar items; settles purchased securities upon receipt; and furnishes to each entity periodic and special reports, statements, and other information. The Fund’s organizational and initial offering expenses are being borne by the Manager or an affiliate of the Manager on the following basis: the Fund’s combined total annual expenses are estimated to be 1.5% in the first year of operations and amounts in excess will be waived and/or reimbursed by the Manager or its affiliates in order not to exceed the 1.5% expense limit.To the extent that the Manager reimburses or absorbs fees and expenses, it may seek payment of such amounts for three years after the year in which the expenses were reimbursed or absorbed.The Fund will make no such payment, however, if its total annual operating expenses exceed the expense limit in effect at the time the expenses were reimbursed. SALES EXPENSES The Sales Agent bears all of its expenses of providing distribution services.The Fund will assume and pay all charges and expenses of its operations not specifically assumed or otherwise to be provided by the Sales Agent.The Fund will pay (or will enter into arrangements providing that others will pay), among other things: (i) all fees and expenses in connection with the registration of the Fund and the Shares under the United States securities laws (to the extent that Shares are registered) and the registration and qualification of Shares for sale in the various jurisdictions in which the Fund shall determine it advisable to qualify such Shares for sale; and (ii) the cost of preparing and printing of sufficient copies of the Fund’s Offering Memorandum and any other material (and any supplements or amendments thereto) for sales to existing Shareholders. The Sales Agent may enter into related selling group agreements with various broker-dealers, including affiliates of the Sales Agent that provide placement services to investors.The Sales Agent also may provide placement services.The Sales Agent, the Manager, or their affiliates may pay from their own resources additional compensation to brokers and dealers in connection with the sale of the Shares or servicing of investors. 60 PORTFOLIO TRANSACTIONS The Fund may incur expenses in connection with effecting its portfolio transactions.Portfolio transaction orders may be directed to any broker, including, to the extent and in the manner permitted by applicable law, the Sales Agent or its affiliates, and other affiliates of the Fund. VOTING Each Shareholder will have the right to cast a number of votes based on the number of such Shareholder’s Shares at any meeting of Shareholders called by the (i) Board or (ii) Shareholders holding at least a majority of the total number of votes eligible to be cast by all Shareholders. Shareholders will be entitled to vote on any matter on which Shareholders of a registered investment company organized as a limited liability company would be entitled to vote, including selection of Trustees and approval of the Investment Management and Sub-Investment Advisory Agreements.Except for the exercise of their voting privileges, Shareholders will not be entitled to participate in the management or control of the Fund’s business, and may not act for or bind the Fund. PROXY VOTING PROCEDURES The Manager views the proxy voting process as an integral part of the relationship with the Fund.The Manager is also in a better position to monitor corporate actions, analyze proxy proposals, make voting decisions, and ensure that proxies are submitted promptly.Therefore, the Fund delegates its authority to vote proxies to the Manager, subject to the supervision of the Board.In turn, the Manager may pursuant to the Sub-Investment Advisory Agreement authorize the Sub-Adviser to handle such proxy voting.The Fund’s proxy voting polices are summarized below. Policies of the Fund’s Manager It is the Manager’s policy to vote, or delegate to the Sub-Adviser the authority to vote, all proxies received by the Fund in a timely manner.Upon receiving each proxy, the Manager will review the issues presented and make a decision to vote for, against or abstain on each of the issues presented in accordance with the proxy voting guidelines that it has adopted, unless the Manager has authorized the Sub-Adviser to handle such voting.When the Manager votes a proxy on behalf of the Fund, the Manager will consider information from a variety of sources in evaluating the issues presented in a proxy.The Manager generally supports policies, plans, and structures that it believes give quality management teams appropriate latitude to run the business in a way that is likely to maximize value for owners.Conversely, the Manager generally opposes proposals that clearly have the effect of restricting the ability of Shareholders to realize the full potential value of their investment. 61 Policies of the Sub-Adviser The Sub-Adviser frequently participates, as discretionary investment manager to portfolios which are holders of bilateral, club and syndicated loans, in evaluating, and then agreeing or rejecting, in organized voting by participants in loan facilities, proposals for waivers, amendments and other changes to the terms of credit facilities.Typically this process involves the Sub-Adviser in its capacity as discretionary investment manager, agreeing or disagreeing with a request from a borrower (typically made via the loan’s Facility Agent/Security Agent) and then, if agreed, arranging for the portfolio or its custodian to enter into written amendments, supplements or modifications to the investment’s credit documents for the purpose of adding or deleting any provisions ofthe credit documents or changing in any manner the rights and/or obligations of all or any of the borrower, guarantor, security provider or obligor. Where the Sub-Adviser acts as a non-discretionary investment adviser to a portfolio, the Sub-Adviser typically evaluates in detail the circumstances which require a vote of shareholders or lenders; however, the voting decision is approved by a third party with requisite authority (for example, the lead manager or the directors of a relevant fund/portfolio). Each proposed waiver, amendment or change, and particularly each proposed restructuring/renegotiation is analyzed on its own merits and the Sub-Adviser as discretionary investment manager votes (or – as non-discretionary investment manager – recommends a voting course of action to a third party) with the sole intention to maximize portfolio value in accordance with the objectives of the particular investment mandate concerned. Conflicts of Interest The Manager’s and Sub-Adviser’s duty is to vote in the best interests of the Fund’s Shareholders. The Sub-Adviser has adopted the following procedures in order to mitigate conflicts of interest risks: 1.Where relevant, business relationships with the company involved with that vote (an “Interested Company”) must be declared to the Sub-Adviser’s Compliance Officer and Risk Officer.Decisions concerning votes must be discussed in advance with the Compliance Officer and the Risk Officer (and ‘dissent procedures’ shall be invoked should either of these individuals disagree with the intended course of action). 2.Under no circumstances will a commitment be made to an Interested Company regarding any voting, or an indication made to an Interested Company on how such matters are likely to be voted, in advance of the actual vote. 3.Where a waiver, amendment or modification of a loan is proposed (that is the subject of a vote) and that loan is held in one or more portfolio(s) managed by an investment team within the Sub-Adviser (“Investment Team A”) and an associated security is held in one or more different portfolio(s) managed by a different investment team within the Sub-Adviser (“Investment Team B”), Investment Team A is prohibited from discussing the vote with Investment Team B (and vice versa). 62 4.Where a waiver, amendment or modification of a loan is proposed (that is the subject of a vote) and an associated security is held in one or more portfolio(s) managed by the same investment team within the Sub-Adviser, voting intentions for each portfolio must be discussed in advance with the Compliance Officer and the Risk Officer (and ‘dissent procedures’ shall be invoked should either of these individuals disagree with the intended course of action). 5.Where a conflict of interest arises, as detailed in 1-4 above, and the Sub-Adviser is recommending a voting course of action to a third party, the conflict must be disclosed to the third party at the time of making the recommendation. If the Manager identifies a situation where there is a conflict of interest between the interests of the Manager and the interests of the Fund, the Manager will take one of the following steps to resolve the conflict, to the extent that the Manager has not delegated the authority to vote the proxy in question to Sub-Adviser: 1.If a proposal is addressed by the guidelines, the Manager will vote in accordance with the guidelines; 2.If the Manager believes it is in the best interest of the Fund to depart from the guidelines provided, the Manager will disclose the conflict to the relevant clients and obtain their consent to the proposed vote prior to voting the securities; 3.A client may direct the Manager in writing to forward all proxy matters in which the Manager has a conflict of interest regarding the securities to an identified independent third party for review and recommendation.The Manager will vote in accordance with the third party’s recommendations as long as they are received on a timely basis.If the third party’s recommendations are not received in a timely manner, the Manager will abstain from voting the securities. More Information The actual voting records relating to portfolio securities during the most recent 12-month period ended June 30 will be available without charge, upon request by calling toll-free, 1-800-209-1967 or by accessing the SEC’s website at www.sec.gov. CONFLICTS OF INTEREST THE MANAGER, SUB-ADVISER AND THEIR AFFILIATES The Manager, Sub-Adviser and their affiliates and their directors, members, officers, employees or independent members of any committee of the Sub-Adviser(collectively, the “Advisory Affiliates”) carry on substantial investment activities for their own accounts and for, hedge funds, mutual funds, institutions, and individual clients (collectively, “Advisory Clients”). The Fund has no interest in these activities. The Manager, Sub-Adviser and their Advisory Affiliates will be engaged in substantial activities other than on behalf of the Fund and may have conflicts of interest (1) in allocating their time and activity between the Fund and such other activities and (2) in allocating investments among the Advisory Clients. 63 The Manager, the Sub-Adviser or another Advisory Affiliate may determine that an investment opportunity is appropriate for an Advisory Client or for itself, but the Manager or the Sub-Adviser may determine that such investment opportunity is not appropriate for the Fund.Situations also may arise in which Advisory Affiliates or Advisory Clients have made investments that would have been suitable for investment by the Fund but, for various reasons, were not pursued by, or available to, the Fund. The investment activities of the Advisory Affiliates may disadvantage the Fund in certain situations if, among other reasons, the investment activities limit the Fund’s ability to invest for the Fund in a particular investment vehicle or investment.In making investment decisions for the Fund, the Manager and the Sub-Adviser do not obtain or use material inside information acquired by any Advisory Affiliates in the course of purchasing such securities. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES As of February 29, 2012, 2,000 Shares were outstanding.Shares held by Garrett R. D’Alessandro may constitute more than 25% of the outstanding Shares, depending on the aggregate investments made in the Fund by other persons.Accordingly, Garrett R. D’Alessandro may be deemed to “control” the Fund as that term is defined in the 1940 Act. As of February 29, 2012, other than shares held by Mr. D’Alessandro, the Trustees and officers of the Fund, as a group, owned none of the outstanding Shares. As of February 29, 2012, other than Mr. D’Alessandro, no person possessed sole or shared voting or investment power with respect to more than 5% of the outstanding Shares of the Fund. PURCHASE OF SHARES THE OFFERING RIM Securities LLC, 570 Lexington Avenue, New York, New York 10022-6837, 1-800-245-9888 is the sales agent of the Shares pursuant to an agreement between the Fund and the Sales Agent.Both initial and additional purchases of Shares in the Fund may be accepted from investors at such times as the Board may determine on the terms set forth below.The Board may, in its discretion, suspend the offering of Shares at any time or permit purchases on a more frequent basis.The Board reserves the right to reject any purchase of Shares in the Fund.Initial and subsequent purchases generally will be accepted quarterly, and Shares will be offered at their net asset value per Share.See “Net Asset Valuation.”All purchases are subject to the receipt of cleared funds five business days prior to the acceptance date.Generally, the minimum initial purchase by each investor is $50,000 and the minimum additional investment is $25,000. Except as otherwise permitted by the Board, initial and subsequent purchases of Shares must be by receipt of federal or other immediately available funds (“cleared funds”).Each initial or subsequent purchase of Shares will be payable in one installment and will be due at least five business days prior to the proposed acceptance of the purchase, although the Board may accept, in its discretion, purchases prior to its receipt of cleared funds. 64 During any continuous offering, Shares may be purchased only from the selected broker-dealers or through the Sales Agent.Any continuous offering, if commenced, may be discontinued at any time. By purchasing Shares of the Fund, each new Shareholder will be bound by all of the terms of the Trust Agreement. The Fund will have the sole right to accept orders to purchase Shares and reserves the right to reject any order in whole or in part. Pending investment in the Fund, the proceeds of any offering will be placed in a non-interest bearing custody account.The balance in the account will be invested pursuant to the Fund’s investment policies. METHODS FOR PURCHASING SHARES To make an investment in the Fund, contact the Sales Agent: RIM Securities LLC, 570 Lexington Avenue, New York, New York 10022-6837, 1-800-245-9888.Accounts may be opened only through the selected broker-dealers or through the Sales Agent.Customers of the Sales Agent or of broker-dealers that have entered into selling group agreements with the Sales Agent or its delegate may open an account and buy Shares by mailing a completed application, including complete wiring information, to: ROCHDALE INTERNATIONAL TRADE FIXED INCOME FUND.Cash, checks, traveler’s checks, third party checks, or money orders will not be accepted. Shares are not available in certificated form. Generally, the minimum initial purchase by each investor is $50,000 and the minimum additional investment is $25,000. Please note that broker-dealers may establish higher minimum investment requirements than the Fund, and may independently charge a Shareholder transaction fees and additional amounts (which may vary) in return for their services, which will reduce such Shareholder’s investment. MINIMUM INVESTMENT WAIVERS The Sales Agent may, at its discretion, waive minimum investment requirements for the purchase of Shares of the Fund by or on behalf of: (i) purchasers for whom the Sales Agent or the Manager or the Sub-Adviser or one of their affiliates acts in a fiduciary, advisory, custodial, or similar capacity; (ii) employees and retired employees (including spouses, children, and parents of employees and retired employees) of the Sales Agent or the Manager or the Sub-Adviser and any affiliates of the Sales Agent or the Manager or the Sub-Adviser; (iii) Trustees and retired Trustees of the Fund (including spouses and children of Trustees and retired Trustees) and any affiliates thereof; (iv) purchasers who use proceeds from an account for which the Sales Agent or the Manager or Sub-Adviser or one of their affiliates acts in a fiduciary, advisory, custodial, or similar capacity, to purchase Shares of the Fund; (v) brokers, dealers, and agents who have a sales agreement with the Sales Agent, and their employees (and the immediate family members of such individuals); (vi) investment advisers or financial planners that have entered into an agreement with the Sales Agent and that purchase Shares of the Fund for (1) their own accounts or (2) the accounts of eligible clients and that charge a fee for their services; (vii) clients of such investment advisers or financial planners described in (vi) above who place trades for the clients’ own accounts if such accounts are linked to the master account of the investment adviser or financial planner on the books and records of a broker-dealer or agent that has entered into an agreement with the Sales Agent; and (viii) orders placed on behalf of other investment companies that the Sales Agent, the Manager, the Sub-Adviser or an affiliated company places. To receive a minimum investment waiver in conjunction with any of the above categories, Shareholders must, at the time of purchase, give the Sales Agent sufficient information to permit confirmation of qualification.Notwithstanding any waiver, investors remain subject to the eligibility requirements set forth in this Offering Memorandum. 65 NO RIGHT OF REDEMPTION No Shareholder will have the right to require the Fund to redeem its Shares. No public market exists for the Shares, and none is expected to develop. Consequently, Shareholders will not be able to liquidate their investment other than as a result of repurchases of Shares by the Fund, as described below. REPURCHASES OF SHARES The Board of the Fund, from time to time and in its complete and absolute discretion may, but is not obligated to, determine to cause the Fund to offer to repurchase Shares from Shareholders, including the Manager and the Sub-Adviser, pursuant to written requests by Shareholders. In determining whether the Fund should offer to repurchase Shares from Shareholders pursuant to written requests, the Board will consider, among other things, the recommendation of the Manager upon consultation with the Sub-Adviser. The Board in its complete and absolute discretion determines the repurchase amount, and such repurchase amount may be a portion of the Fund’s outstanding Shares.After the Fund has been in operation for six months (1) the Board expects that it will attempt to conduct repurchase offers semi-annually (but is not obligated to do so) to permit the Fund to fulfill its present intentions regarding repurchase offers and (2) the Board expects, but is not obligated, to offer to repurchase Shares from Shareholders.Thereafter, the Board expects, but is not obligated, to repurchase Shares on a semi-annual basis, provided, however a Shareholder may not tender his, her or its Shares to be repurchased on any day which occurs prior to the day immediately preceding the six-month anniversary of the purchase of such Shares. The Board of the Fund also will consider the following factors, among others, in making such determination as to whether to accept any request from a Shareholder for the Fund to repurchase Shares: · whether any Shareholders have requested that the Fund repurchase Shares; · the liquidity of the Fund’s assets; · the market price of the Fund’s assets relative to the Manager’s assessment of intrinsic value; · the investment plans and working capital requirements of the Fund; · the relative economies of scale with respect to the size of the Fund; 66 · the history of the Fund in repurchasing Shares; · the economic condition of the securities markets; and · the anticipated tax consequences of any proposed repurchases of Shares. The Board will determine that, in the event that the Fund offers to repurchase Shares, it will do so pursuant to written requests only on terms that the Board determines to be fair to the Fund and Shareholders. If the Board determines that the Fund will offer to repurchase Shares, 60 days’ written notice will be provided to Shareholders that describes the commencement date of the repurchase offer, specifies the date on which repurchase requests must be received by the Fund (the “Repurchase Request Deadline”), and contains other information Shareholders should consider in deciding whether and how to participate in such repurchase opportunity, including a direction from the Fund that Shareholders state in their written requests that they are not prohibited from participating in the repurchase offer if it involves an in-kind distribution. The Repurchase Request Deadline will be a date set by the Board occurring within 30 days after the commencement date of the repurchase offer and such Repurchase Request Deadline may be extended by the Board in its absolute discretion. The Fund will not accept any repurchase request received by it or its designated agent after the Repurchase Request Deadline. Promptly after the Repurchase Request Deadline, the Fund will give to each Shareholder whose Shares have been accepted for repurchase a payment consisting of: (i) cash or a Promissory Note (non-interest bearing and non-transferable) entitling the Shareholder to be paid an amount equal to such percentage of the estimated value of the repurchased Shares as may be determined by the Board as of the Repurchase Valuation Date (the “Initial Payment”); and, if determined to be appropriate by the Fund Board or if the Initial Payment is less than 100% of the estimated value of the repurchased Shares, (ii) a Promissory Note entitling the Shareholder to be paid an amount equal to the value, determined as of the Repurchase Valuation Date, of the repurchased Shares and based on the results of the annual audit of the Fund’s financial statements, i.e. the “Post-Audit Payment” as set forth below. The Initial Payment may be in cash and equal to an amount up to 100% of the estimated value of the repurchased Shares, as of the effective date of repurchase (the “Repurchase Valuation Date”).The Repurchase Valuation Date is the last business day of the quarter in which the Repurchase Request Deadline occurs, which will be not more than 90 days after the Repurchase Request Deadline. The Initial Payment will be made as of a date within 30 days after the Repurchase Valuation Date. In the event that it is determined to be appropriate by the Board or if the Initial Payment is less than 100% of the estimated value of the repurchased Shares, the second and final payment in respect of the Promissory Note (the “Post- Audit Payment”) will be in an amount equal to the excess, if any, of (1) the value of the repurchased Shares, determined as of the Repurchase Valuation Date and based upon the results of the annual audit of the Fund’s financial statements for the year in which the Repurchase Valuation Date occurs, over (2) the Initial Payment. The Manager anticipates that the annual audit of the Fund’s financial statements will be completed within 90 days after the end of each Fiscal Year and that the Post-Audit Payment will be made promptly after the completion of the audit. 67 A Shareholder whose Shares are accepted for repurchase bears the risk that the Fund’s net asset value may fluctuate significantly between the time that they submit their repurchase requests and the Repurchase Valuation Date. See “Net Asset Valuation” for more information about this risk of net asset value fluctuation. Under these procedures, Shareholders will have to decide whether to request that the Fund repurchase their Shares, without the benefit of having current information regarding the value of Shares on a date proximate to the Repurchase Valuation Date. In addition, there will be a substantial period of time between (a) the dates as of which Shareholders must submit a request to have their Shares repurchased and (b) the dates they can expect to receive payment for their Shares from the Fund. This period of time is intended, in part, to assist the Fund in paying the amounts due to Shareholders. The Fund’s schedule with respect to repurchases of Shares is based on operational considerations and various factors relating to the best interests of Shareholders, and to minimize the need for the Fund to maintain cash or borrow money to meet repurchase requests. Payment by the Fund upon repurchase of Shares will be made in part or in whole in cash or securities of equivalent value. The Fund does not expect to distribute securities as payment for repurchased Shares except in unusual circumstances, such as in the unlikely event that making a cash payment would result in a material adverse effect on the Fund or on Shareholders not requesting that their Shares be repurchased.An in-kind distribution may consist of securities that are not readily marketable and may be subject to restrictions on resale and the market risks described herein until converted into cash. Certain Shareholders receiving an in-kind distribution may be prohibited from receiving such a distribution. Shareholders receiving an in-kind distribution will incur costs, including commissions, in disposing of securities that they receive, and in the case of securities that are not readily marketable; Shareholders may not be able to sell the securities except at prices that are lower than those at which the securities were valued by the Fund or without substantial delay. The Fund may suspend or postpone a repurchase offer in limited circumstances, and only by a vote of a majority of the Board, including a majority of the Independent Trustees. These circumstances may include the following: · a period during which the facts and circumstances create a situation that makes it imprudent for the Fund to dispose of securities it owns or to determine the value of the Fund’s net assets; · any other period that the SEC permits by order for the protection of Shareholders; or · any other unusual circumstances as the Board deems advisable for the Fund and its Shareholders. If Shareholders request that the Fund repurchase a greater number of Shares than the repurchase offer amount as of the Repurchase Request Deadline, as determined by the Board in its complete and absolute discretion, the Fund may repurchase an additional amount of Shares not to exceed 2% of the Shares outstanding on the Repurchase Request Deadline. If the Board determines not to repurchase more than the repurchase offer amount or if Shareholders request that the Fund repurchase Shares in an amount exceeding the repurchase offer amount plus 2% of the Shares outstanding on the Repurchase Request Deadline, the Fund shall repurchase the Shares pursuant to repurchase requests on a pro rata basis, disregarding fractions, according to the number of Shares requested by each Shareholder to be repurchased as of the Repurchase Request Deadline. 68 Payment for repurchased Shares may require the Fund to liquidate portfolio holdings earlier than the Sub-Adviser otherwise would liquidate such holdings, potentially resulting in losses.The Fund may maintain cash or borrow money to meet repurchase requests, which would increase the Fund’s operating expenses and would impact the ability of the Fund to achieve its investment objective. The repurchase of Shares is subject to regulatory requirements imposed by the SEC. The Fund’s repurchase procedures are intended to comply with such requirements. However, in the event that the Board determines that modification of these repurchase procedures is required or appropriate, the Board will adopt revised repurchase procedures as necessary to ensure the Fund’s compliance with applicable regulations or as the Board in its sole discretion deems appropriate. A Shareholder who tenders some but not all of the Shareholder’s Shares for repurchase will be required to maintain a minimum investment equal to $50,000 calculated based on the last net asset value per Share prior to the date of any request for repurchase. The Fund reserves the right to reduce the amount to be repurchased from a Shareholder so that the required investment is maintained. MANDATORY REDEMPTIONS In accordance with the terms and conditions of the Fund’s Trust Agreement, the Fund may cause a mandatory redemption of Shares of a Shareholder or any person acquiring Shares from or through a Shareholder if the Board or, on behalf of the Board, the Manager determines or has reason to believe that, among other things: · one or more Shares have been transferred, or the Shares have vested in any person, by operation of law as a result of the death, dissolution, bankruptcy, or incompetence of a Shareholder; · ownership of Shares by such Shareholder or other person will cause the Fund or the Manager or the Sub-Adviser to be in violation of law, rules or regulations, or subject the Fund or the Manager or the Sub-Adviser to additional registration or regulation under the securities, commodities, or other laws of the United States or any other relevant jurisdiction; · continued ownership of such Shares may be harmful or injurious to the business or reputation of the Fund or the Manager or the Sub-Adviser, or may subject the Fund or any Shareholders to an undue risk of adverse tax or other fiscal consequences; 69 · any representation or warranty made by a Shareholder in connection with the acquisition of Shares was not true when made or has ceased to be true; or · it would be in the best interests of the Fund for the Fund to cause a mandatory redemption of such Shares. An example of mandatory redemption situations is where Shares are transferred by operation of law to a person not in the Shareholder’s immediate family who is a world famous criminal. TRANSFERS OF SHARES A Shareholder may transfer his, her or its shares only with the prior written consent of the Board, which is not to be unreasonably withheld.Each transferring Shareholder and transferee agrees to pay all expenses, including, but not limited to, attorneys and accountants’ fees, incurred by the Fund in connection with the transfer. If a Shareholder transfers a Share with the approval of the Board, the Fund shall promptly take all necessary actions so that each transferee or successor to whom the Share is transferred is admitted to the Fund as a Shareholder. By subscribing for a Share, each Shareholder agrees to indemnify and hold harmless the Fund, the Board, the Manager, the Sub-Adviser or each other Shareholder, and any affiliate of the foregoing against all losses, claims, damages, liabilities, costs, and expenses (including legal or other expenses incurred in investigating or defending against any losses, claims, damages, liabilities, costs, and expenses or any judgments, fines, and amounts paid in settlement), joint or several, to which such persons may become subject by reason of or arising from any misrepresentation made by that Shareholder in connection with any such transfer. NET ASSET VALUATION The Fund will compute net asset value as of the last business day of each month. In determining net asset value, the Fund will value investments as of such month-end. The net asset value of the Fund will equal the value of its total assets, less all of the liabilities, including accrued fees and expenses. The net asset value per Share of the Fund will equal the net asset value of the Fund divided by the number of its outstanding Shares.The Board will be responsible for ensuring that the valuation policies utilized by the Sub-Adviser under the supervision of the Manager are fair to the Fund and consistent with applicable regulatory guidelines. Securities traded on one or more of the U.S. national securities exchanges, the Nasdaq Stock Market, or the OTC Bulletin Board will be valued at their last composite sale prices as reported at the close of trading on the exchanges or markets where such securities are traded for the business day as of which such value is being determined. Securities traded on a foreign securities exchange will generally be valued at their last sale prices on the exchange where such securities are primarily traded. If no sales of particular securities are reported on a particular day, the securities will be valued based on their composite bid prices for securities held long, or their composite ask prices for securities held short, as reported by the appropriate exchange, dealer, or pricing service. Redeemable securities issued by a registered open-end investment company will be valued at the investment company’s net asset value per share. Other securities for which market quotations are readily available will generally be valued at their bid prices, or ask prices in the case of securities held short, as obtained from the appropriate exchange, dealer, or pricing service. If market quotations are not readily available, securities and other assets will be valued at fair value as determined in good faith in accordance with procedures approved by the Board. 70 The Sub-Adviser will typically intend to hold investments in trade finance related securities to maturity and will base its estimation of fair value on this presumption.Where the Sub-Adviser decides not to hold the security to maturity the basis of its fair value estimates will differ.In general, fair value represents a good faith approximation of the current value of an asset and will be used when there is no public market or possibly no market at all for the asset. When making a determination of the fair value of a trade finance related security, the Manager and Sub-Adviser will consider a variety of factors that will include but not be limited to: (1) the cost and/or repayment performance of the underlying trade finance security, (2) the last reported price at which the investment was traded, (3) information regarding the investment, issuer, its sector, country or region, (4) changes in financial conditions and business prospects disclosed in the issuer’s financial statements and other reports, (5) any publicly announced transaction involving the issuer, (6) comparisons to other investments or to financial indices that are correlated to the investment, (7) with respect to fixed income investment, changes in market yields and spreads, (8) other factors that might affect the investment’s value.The fair values of one or more assets may not be the prices at which those assets are ultimately sold. In such circumstances, the Sub-Adviser and/or the Board will reevaluate its fair value methodology to determine, what, if any, adjustments should be made to the methodology. Debt securities will be valued in accordance with the Fund’s valuation procedures, which generally relies on the Sub-Adviser’s good faith estimate, or, if and when appropriate, the Manager or Sub-Adviser may provide for using a third-party pricing system, agent, or dealer selected by the Sub-Adviser, which may include the use of valuations furnished by a pricing service that employs a matrix to determine valuations for normal institutional size trading.When appropriate the Manager and Sub-Adviser may determine a security’s fair value based on an assessment of multiple factors, including the value provided by an independent third party but which may not agree with the specific price from such third party providing such service. The Board will monitor periodically the reasonableness of valuations provided by any such pricing service. Debt securities with remaining maturities of 60 days or less, absent unusual circumstances, will be valued at amortized cost (or, if purchased at a discount, then at its accredited cost), so long as such valuations are determined by the Board in good faith to represent fair value. Assets and liabilities initially expressed in foreign currencies will be converted into U.S. dollars using foreign exchange rates provided by a pricing service. Trading in foreign securities generally is completed, and the values of such securities are determined, prior to the close of securities markets in the United States. Foreign exchange rates are also determined prior to such close. On occasion, the values of securities and exchange rates may be affected by events occurring during the period between the determination of such values or exchange rates and the determination of the net asset value of the Fund. When such events materially affect the values of securities held by the Fund or its liabilities, such securities and liabilities may be valued within a reasonable period of time at fair value as determined in good faith in accordance with procedures approved by the Board. Ordinarily, this period will be no longer than the time between successive month-end net asset value calculations. However, this period may be longer in certain situations described under this heading “Net Asset Valuation.” 71 The Manager, the Sub-Adviser or their affiliates act as investment adviser to other clients that may invest in securities for which no public market price exists. Valuation determinations by the Manager, the Sub-Adviser or their affiliates for other clients may result in different values than those ascribed to the same security owned by the Fund. Consequently, the fees charged to the Fund and other clients may be different, since the method of calculating the fees takes the value of all assets, including assets carried at different valuations, into consideration. Expenses of the Fund, including the Manager’s investment management fee and the costs of any borrowings, are accrued on a monthly basis on the day net asset value is calculated and taken into account for the purpose of determining net asset value. Prospective investors should be aware that situations involving uncertainties as to the value of portfolio positions could have an adverse effect on the Fund’s net assets if the judgments of the Board, the Manager or the Sub-Adviser should prove incorrect. See “General Information – Duty of Care and Arbitration.” SHARES Shares shall be issued at the net asset value per Share as of the date of issuance.The net asset value of a Share will be determined by dividing the Fund’s aggregate net asset value by the number of Shares outstanding at the applicable date. TAXATION OF THE FUND IRS Circular 230 Notice To ensure compliance with requirements imposed by IRS Circular 230, we inform you that (A) any discussion of federal income tax issues in this Offering Memorandum is not intended or written to be used, and cannot be used, for the purpose of avoiding penalties that may be imposed under the Code, (B) any such discussion herein is written in connection with the promotion or marketing (within the meaning of Circular 230) of the offering addressed herein, and (C) each prospective investor is advised to consult its own tax advisors concerning its particular circumstances. The Fund intends to qualify annually as a regulated investment company under Subchapter M of the Code. Accordingly, the Fund generally will not be subject to U.S.federal income tax on income and gains that the Fund distributes to its Shareholders. Distributions paid to Shareholders by the Fund from its net realized long-term capital gains, if any, that the Fund designates as capital gains dividends (“capital gain dividends”) are taxable as long-term capital gains, regardless of how long a Shareholder has held his, her or its Shares.All other dividends paid to a Shareholder by the Fund (including dividends from short-term capital gains) from its current or accumulated earnings and profits (“ordinary income dividends”) are generally subject to tax as ordinary income. 72 In general, the Fund does not expect that a significant portion of its ordinary income dividends will be treated as “qualified dividend income,” which is eligible for taxation at the rates applicable to long-term capital gains in the case of individual shareholders, or that a corporate shareholder will be able to claim a dividends received deduction with respect to any significant portion of Fund distributions. Dividends and other taxable distributions are taxable to a Shareholder even if they are reinvested in additional Shares of the Fund. Dividends and other distributions paid by the Fund are generally treated as received by a Shareholder at the time the dividend or distribution is made. If, however, the Fund pays a Shareholder a dividend in January that was declared in the previous October, November or December and a Shareholder was the shareholder of record on a specified date in one of such months, then such dividend will be treated for tax purposes as being paid by the Fund and received by such Shareholder on December 31 of the year in which the dividend was declared. The price of Shares purchased at any time may reflect the amount of a forthcoming distribution. If a Shareholder purchases Shares just prior to a distribution, he or she will receive a distribution that will be taxable to him or her even though it represents in part a return of his, her or its invested capital. The Fund will send each Shareholder information after the end of each year setting forth the amount and tax status of any distributions paid to such Shareholder by the Fund.Ordinary income dividends and capital gain dividends may also be subject to state and local taxes. If a Shareholder sells or otherwise disposes of his, her or its Shares (including exchanging them for common shares of another fund), he, she or it will generally recognize a gain or loss in an amount equal to the difference between his, her or its tax basis in such Shares and the amount he received in exchange for such Shares. If a Shareholder holds his, her or its Shares as capital assets, any such gain or loss generally will be long-term capital gain or loss if he, she or it has held such Shares for more than one year at the time of sale. It is possible that, in connection with a Repurchase Offer, the proceeds received by a Shareholder who tenders less than all of his, her or its Shares may be subject to tax as ordinary income (rather than as capital gain or loss), without any offset for tax basis in the repurchased shares. A tax exempt Shareholder would generally not generate unrelated business taxable income by investing in the Fund since the Fund is a corporation for U.S. federal income tax purposes, unless such tax exempt Shareholder uses leverage (i.e., borrows money) to buy its shares. The Fund may be required to withhold, for U.S.federal backup withholding tax purposes, a portion of the dividends, distributions and redemption proceeds payable to a Shareholder who fails to provide the Fund (or its agent) with the Shareholder’s correct taxpayer identification number (in the case of an individual, generally, such individual’s social security number) or to make the required certification, or who has been notified by the Internal Revenue Service (the “IRS”) that such Shareholder is subject to backup withholding. Certain Shareholders are exempt from backup withholding. Backup withholding is not an additional tax and any amount withheld may be refunded or credited against a Shareholder’s U.S.federal income tax liability, if any, provided that such Shareholder furnish the required information to the IRS. 73 The foregoing is a general summary of the provisions of the Code and the Treasury Regulations in effect as they directly govern the taxation of the Fund and holders of Shares. These provisions are subject to change by legislative or administrative action, and any such change may be retroactive. Ordinary income and capital gain dividends may also be subject to state and local taxes. Certain states exempt from state income taxation dividends paid by regulated investment companies that are derived from interest on U.S.government obligations. State law varies as to whether dividend income attributable to U.S.government obligations is exempt from state income tax. Shareholders are urged to consult their tax advisors regarding specific questions as to U.S.federal, foreign, state, local income or other taxes. PROSPECTIVE SHAREHOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS FOR FURTHER INFORMATION ABOUT THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF PURCHASING, HOLDING AND DISPOSING OF SHARES. ERISA CONSIDERATIONS Persons who are fiduciaries with respect to an employee benefit plan or other arrangement subject to the Employee Retirement Income Security Act of 1974, as amended (an “ERISA Plan” and “ERISA,” respectively), and persons who are fiduciaries with respect to an IRA or Keogh Plan, which is not subject to ERISA but is subject to the prohibited transaction rules of Section4975 of the Code (together with ERISA Plans, “Benefit Plans”), should consider, among other things, the matters described below before determining whether to invest in the Fund. ERISA imposes certain general and specific responsibilities on persons who are fiduciaries with respect to an ERISA Plan, including prudence, diversification, an obligation not to engage in a prohibited transaction and other standards. In determining whether a particular investment is appropriate for an ERISA Plan, U.S.Department of Labor (“DOL”) regulations provide that a fiduciary of an ERISA Plan must give appropriate consideration to, among other things, the role that the investment plays in the ERISA Plan’s portfolio, taking into consideration whether the investment is designed reasonably to further the ERISA Plan’s purposes, an examination of the risk and return factors, the portfolio’s composition with regard to diversification, the liquidity and current return of the total portfolio relative to the anticipated cash flow needs of the ERISA Plan, the income tax consequences of the investment and the projected return of the total portfolio relative to the ERISA Plan’s funding objectives. Before investing the assets of an ERISA Plan in the Fund, a fiduciary should determine whether such an investment is consistent with its fiduciary responsibilities and the foregoing regulations. For example, a fiduciary should consider whether an investment in the Fund may be too illiquid or too speculative for a particular ERISA Plan, and whether the assets of the ERISA Plan would be sufficiently diversified. If a fiduciary with respect to any such ERISA Plan breaches such fiduciary’s responsibilities with regard to selecting an investment or an investment course of action for such ERISA Plan, such fiduciary may be held liable for losses incurred by the ERISA Plan as a result of such breach. 74 Because the Fund is registered as an investment company under the 1940 Act, the underlying assets of the Fund should not be considered to be “plan assets” of the Benefit Plans investing in the Fund for purposes of ERISA’s (or the Code’s) fiduciary responsibility and prohibited transaction rules. Thus, neither the Manager nor the Sub-Adviser will be a fiduciary within the meaning of ERISA or the Code by reason of its authority with respect to the Fund. A Benefit Plan that invests in the Fund is deemed to represent that it, and any fiduciaries responsible for such Benefit Plan’s investments, are aware of and understand the Fund’s investment objectives, policies, strategies, and tax consequences that the decision to invest plan assets in the Fund was made with appropriate consideration of relevant investment factors with regard to the Benefit Plan and is consistent with the duties and responsibilities imposed upon fiduciaries with regard to their investment decisions under ERISA and/or the Code. Certain prospective Benefit Plan investors may currently maintain relationships with the Manager, Sub-Adviser or other entities that are affiliated with the Manager or the Sub-Adviser. Each of such entities may be deemed to be a party in interest to and/or a fiduciary of any Benefit Plan to which it provides investment management, investment advisory or other services. ERISA prohibits (and the Code penalizes) the use of ERISA and Benefit Plan assets for the benefit of a party in interest and also prohibits (or penalizes) an ERISA or Benefit Plan fiduciary from using its position to cause such Plan to make an investment from which it or certain third parties in which such fiduciary has an interest would receive a fee or other consideration. ERISA and Benefit Plan investors should consult with counsel to determine if investing in the Fund is a transaction that is prohibited by ERISA or the Code. Fiduciaries of ERISA or Benefit Plan investors are required to represent that the decision to invest in the Fund was made by them as fiduciaries that are independent of such affiliated persons, that such fiduciaries are duly authorized to make such investment decision and that they have not relied on any advice or recommendation of such affiliated persons, as a primary basis for the decision to invest in the Fund. The provisions of ERISA and the Code are subject to extensive and continuing administrative and judicial interpretation and review. The discussion of ERISA and the Code contained in this Offering Memorandum is general and may be affected by future publication of regulations and rulings.Potential Benefit Plan investors should consult their legal advisors regarding the consequences under ERISA and the Code of the acquisition and ownership of Shares. INVESTOR SUITABILITY An investment in the Fund involves a considerable amount of risk. It is possible that Shareholders may lose some or all of their money. Before making an investment decision, among other things, a prospective investor should: (i) consider the suitability of the investment with respect to his, her or its investment objectives and personal situation; and (ii) consider other factors including his, her or its personal net worth, income, age, risk tolerance, tax situation, and liquidity needs. An investment in the Fund is unlikely to be suitable for charitable remainder trusts and may also be the only money that a Shareholder can afford to lose, and a prospective investor should not invest money in the Fund to which he will need access in the short-term or on a frequent basis. In addition, a prospective Shareholder should be aware of how the Fund’s investment strategies fit into his, her or its overall investment portfolio because the Fund is not designed to be, by itself, a well-balanced investment for a particular investor. 75 Shares are being offered exclusively to institutional and individual investors who qualify as “accredited investors” (within the meaning of Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as amended). GENERAL INFORMATION DESCRIPTION OF THE FUND The Fund intends to register under the 1940 Act as a closed-end, non-diversified, management investment company. The Fund was established as a statutory trust under the laws of the State of Delaware on May 29, 2008, although it has not commenced operations as of the date hereof.The Fund’s office is located at 570 Lexington Avenue, New York, New York 10022-6837 The Fund’s Offering Memorandum is available upon request and without charge by writing to or calling: RIM Securities LLC, 570 Lexington Avenue, New York, New York 10022-6837, 1-800-245-9888.The telephone number of the Fund also is 1-800-245-9888. The Fund’s fiscal year ends on June 30. ADDITIONAL INFORMATION AND SUMMARY OF THE TRUST AGREEMENT An investor in the Fund will be a Shareholder of the Fund and his, her or its rights in the Fund will be established and governed by the Trust Agreement.An investor and his, her or its advisers should carefully review the Trust Agreement, as each Shareholder will agree to be bound by its terms and conditions. The following is a summary description of additional items and of select provisions of the Trust Agreement that may not be described elsewhere in this Offering Memorandum.The description of such items and provisions is not definitive and reference should be made to the complete text of the Trust Agreement. SHARES; SHAREHOLDERS Persons who purchase Shares will be Shareholders of the Fund.The Manager, the Sub-Adviser and affiliates may invest in the Fund, and to that extent will be Shareholders of the Fund. The Manager, the Sub-Adviser and affiliates may, but are under no obligation to invest in the Fund, and may subscribe for Shares or have their Shares repurchased by the Fund without notice to Shareholders. Any purchase or repurchase of Fund Shares by the Manager, the Sub-Adviser or affiliates will occur only on the Fund’s terms and conditions as set forth in this Offering Memorandum. 76 In addition, the Fund reserves the right to issue additional classes of Shares in the future subject to fees, charges, repurchase rights, and other characteristics different from those of the Shares offered in this Offering Memorandum. Persons to whom Shares are transferred will be Shareholders of the Fund, subject to such person meeting any transferability requirements. The Shares are subject to substantial restrictions on transferability and resale.By subscribing for a Share, each Shareholder agrees to indemnify and hold harmless the Fund, the Board, the Manager, the Sub-Adviser, each other Shareholder, and any affiliate of the foregoing against all losses, claims, damages, liabilities, costs, and expenses (including legal or other expenses incurred in investigating or defending against any losses, claims, damages, liabilities, costs, and expenses or any judgments, fines, and amounts paid in settlement), joint or several, to which such persons may become subject by reason of or arising from any misrepresentation made by that Shareholder in connection with any such transfer. LIABILITY OF SHAREHOLDERS Under the Trust Agreement, to the fullest extent permitted under applicable law, a Shareholder shall not be liable for the Fund’s debts, obligations, or liabilities in any amount in excess of the account balance of such Shareholder. A Shareholder, in the sole discretion of the Board, may be obligated to return to the Fund amounts distributed to the Shareholder in accordance with the Trust Agreement in certain circumstances where after giving effect to the distribution, certain liabilities of the Fund exceed the fair market value of the Fund’s assets. DUTY OF CARE AND ARBITRATION The Trust Agreement provides that the Board, the Manager (including certain of its affiliates, among others) and the Sub-Adviser shall not be liable to the Fund or any of the Shareholders for any loss or damage occasioned by any act or omission in the performance of their services as such in the absence of willful misfeasance, bad faith, gross negligence, or reckless disregard of the duties involved in the conduct of their office or as otherwise required by applicable law. The Trust Agreement also contains provisions for the indemnification, to the extent permitted by law, of the Board and the Manager (including certain of its affiliates, among others) by the Fund (but not by the Shareholders individually) against any liability and expense to which any of them may be liable that arise in connection with the performance of their activities on behalf of the Fund. None of these persons shall be personally liable to any Shareholder for the repayment of any positive balance in the Shareholder’s account or for contributions by the Shareholder to the capital of the Fund or by reason of any change in the federal or state income tax laws applicable to the Fund or its investors. The rights of indemnification and exculpation provided under the Trust Agreement shall not be construed so as to limit liability or provide for indemnification of the Board and the Manager (including certain of its affiliates, among others) for any liability (including liability under applicable federal or state securities laws which, under certain circumstances, impose liability even on persons that act in good faith), to the extent (but only to the extent) that such indemnification or limitation on liability would be in violation of applicable law, but shall be construed so as to effectuate the applicable provisions of the Trust Agreement to the fullest extent permitted by law. 77 Under the Trust Agreement, unless otherwise agreed in writing, each Shareholder agrees to submit all controversies arising between or among Shareholders or one or more Shareholders and the Fund in connection with the Fund or its businesses or concerning any transaction, dispute, or the construction, performance, or breach of the Trust Agreement or any other agreement, whether entered into prior to, on, or subsequent to the date of the Trust Agreement, to final arbitration and to waive the Shareholder’s rights to seek remedies in court. AMENDMENT OF THE TRUST AGREEMENT The Trust Agreement may generally be amended, in whole or in part, with the approval of the Board (including a majority of the Independent Trustees, if required by the 1940 Act) and without the approval of the Shareholders unless the approval of Shareholders is required by the 1940 Act. However, certain amendments to the Trust Agreement involving accounts and allocations thereto may not be made without the written consent of any Shareholder adversely affected thereby or unless each Shareholder has received written notice of the amendment and any Shareholder objecting to the amendment has been allowed a reasonable opportunity (pursuant to any procedures as may be prescribed by the Board) to have all of its Shares repurchased by the Fund. TERM, DISSOLUTION, AND LIQUIDATION The Fund shall be dissolved: · upon the affirmative vote to dissolve the Fund by: (i) the Board; or (ii) Shareholders holding at least two-thirds (2/3) of the total number of votes eligible to be cast by all Shareholders; · if any Shareholder that has submitted a written request, in accordance with the terms of the Trust Agreement, to tender all of such Shareholder’s Shares for repurchase by the Fund has not been given the opportunity to so tender within a period of two years after the request (whether in a single repurchase offer or multiple consecutive offers within the two-year period), provided, however, that a Shareholder who intends to cause the Fund to be dissolved must so indicate in a separate written request submitted within the applicable two-year period; · as required by operation of law; or · as set forth in the Trust Agreement. Upon the occurrence of any event of dissolution, the Board or the Manager, acting as liquidator under appointment by the Board (or another liquidator, if the Board does not appoint the Manager to act as liquidator or is unable to perform this function) is charged with winding up the affairs of the Fund and liquidating its assets. Upon the liquidation of the Fund, its assets will be distributed: (i) first to satisfy the debts, liabilities, and obligations of the Fund (other than debts to Shareholders) including actual or anticipated liquidation expenses; (ii) next to repay debts owing to the Shareholders; and (iii) finally to the Shareholders proportionately in accordance with their pro rata investment in the Fund. Assets may be distributed in kind on a pro rata basis if the Board or liquidator determines that such a distribution would be in the interests of the Shareholders in facilitating an orderly liquidation. 78 REPORTS TO SHAREHOLDERS The Fund will furnish to Shareholders as soon as practicable after the end of each taxable year such information as is necessary for them to complete federal and state income tax or information returns, along with any other tax information required by law.The Fund is required to mail its Form 1099 to Shareholders by January 31.The Fund anticipates sending to Shareholders an unaudited semi-annual and an audited annual report within 60 days after the close of the period for which the report is being made, or as otherwise required by the 1940 Act. Shareholders will receive the estimated monthly net asset value of a Share free of charge. FISCAL YEAR For accounting purposes, the Fund’s fiscal year is the 12-month period ending on June 30.The 12-month period ending December 31 of each year will be the taxable year of the Fund. ACCOUNTANTS AND LEGAL COUNSEL The Board has selected O’Connor Davies Munns & Dobbins, LLP as the independent registered public accountants of the Fund. The business address of O’Connor Davies Munns & Dobbins, LLP is 60 East 42nd Street, New York, NY 10165. The law firm of Kleinberg, Kaplan, Wolff & Cohen, P.C., 551 Fifth Avenue, 18th Floor, New York, N.Y. 10176, serves as legal counsel to the Fund. PRIVACY NOTICE The Fund may collect non-public personal information about Shareholders from the following sources: · Information the Fund receives about Shareholders on applications or other forms; · Information that Shareholders give us orally; and · Information about Shareholders’ transactions with the Fund. The Fund does not disclose any non-public personal information about our Shareholders or former Shareholders without the Shareholder’s authorization, except as required by law or in response to inquiries from governmental authorities. We restrict access to Shareholders’ personal and account information to those employees who need to know that information to provide products and services to Shareholders. We also may disclose that information to non-affiliated third parties (such as to brokers or custodians) only as permitted by law and only as needed for us to provide agreed services to Shareholders.We maintain physical, electronic and procedural safeguards to guard Shareholders’ non-public personal information. 79 If a Shareholder holds Shares of the Fund through a financial intermediary, such as a broker-dealer, bank, or trust company, the privacy policy of such Shareholder’s financial intermediary would govern how his, her or its nonpublic personal information would be shared with unaffiliated third parties. LEGAL PROCEEDINGS There are no legal proceedings to which the Fund is subject or might reasonably be expected to be subject, as of the date of this Offering Memorandum. 80 FINANCIAL STATEMENTS Rochdale International Trade Fixed Income Fund Statement of Assets and Liabilities June 30, 2011 ASSETS Subscriptions receivable(1) $ Receivable from Adviser Deferred Offering Costs Total assets LIABILITIES Organization costs payable Offering costs payable Total liabilities NET ASSETS $ Net Assets Consist of: Paid in Capital $ Capital shares outstanding (Unlimited number of shares authorized, no par value) Net asset value, offering and redemption price per share (net assets/shares outstanding) $ Proceeds received July 1, 2011. See notes to financial statements 81 Rochdale International Trade Fixed Income Fund Statement of Operations For the Year Ended June 30, 2011 EXPENSES Organizational expenses $ Less Expenses reimbursed by Adviser ) NET INCOME $ - See notes to financial statements 82 Rochdale International Trade Fixed Income Fund Notes to Financial Statements 1. Organization Rochdale International Trade Fixed Income Fund (the “Fund”) is a Delaware statutory trust formed in May 2008.The Fund is registered under the Investment Company Act of 1940, as amended (“1940 Act”), as a closed-end management investment company.The Fund intends to commence operations in August 2011, or such later time as determined by the Board after the subscriptions to the Fund are equal to or greater than $20 million. The Fund’s investment objective is to provide interest income from investments in floating rate trade finance related securities and other floating and fixed income securities. The Fund is non-diversified. Compared to a diversified fund, it may invest a higher percentage of its assets among fewer issuers of portfolio securities.This increases the Fund’s risk by magnifying the impact (positively or negatively) that any one issuer has on the Fund’s share price and performance. Rochdale Investment Management LLC (the “Manager” or “Adviser”) is the investment adviser to the Fund. The Manager has selected GML Capital LLP, a limited liability partnership formed in England (the “Sub-Adviser”) as sub-investment adviser with respect to the Fund. Trade finance is a long-established form of commercial financing that involves providing producers, traders, distributors and end users with short and medium term loans or other forms of debt obligations.Trade finance is a major loan asset class for many of the world’s commercial banks as trade finance is an important source of funding in emerging markets.Trade finance is typically used to finance critical commodity imports such as soft commodities (e.g., rice, wheat and soybeans) required to feed the population and oil, coal, ferrous and non-ferrous metals which provide inputs for the functioning of an evolving economy.For emerging economies that are exporters of commodities, payments made in advance (“prepayments”) and prior to export sale (“pre export finance”) provide a way for banks or other lenders to lend to local producers against future earnings. The Fund pursues its investment objectives by investing primarily in trade finance, structured trade finance, export finance and project finance loans and other forms of debt obligations of companies, banks or other entities (including sovereign entities) located primarily in or having exposure to global emerging markets. The Fund’s investments are expected to consist primarily of loans or similar instruments used to finance international trade and related infrastructure projects.These are expected to include, but not be limited to, facilities for pre-export finance, process and commodities finance, receivables financing, letters of credit and other documentary credits, promissory notes, bills of exchange and other negotiable instruments, as well as insurance covering trade and trade credits.The Fund may engage in such investments by way of purchase, 83 Rochdale International Trade Fixed Income Fund Notes to Financial Statements 1. Organization (continued) assignment, participation, guarantee, insurance, derivative or any other appropriate financial instrument.The Fund may also take positions in traditional assets including bonds, equities, and foreign exchange instruments, as well as derivatives for the purpose of hedging and investment. Under normal circumstances, the Fund will invest at least 80% of its total assets in trade finance related securities.Up to 20% of the Fund’s assets may be invested in other types of securities and money market instruments. It is the Sub-Adviser’s intent to focus the Fund’s investments in trade finance related securities. At least 25% of the Fund’s total assets will be invested so that in the Sub-Adviser’s opinion either (i) such securities can be sold or disposed of in the ordinary course of business at approximately the price used in computing the Fund’s net asset value during ordinary times, in the period of time equal to the period of time available to the Fund for paying redemption proceeds, or (ii) a sufficient amount of securities will mature before the next Redemption Payment Date.This policy is fundamental and may only be changed by a vote of Shareholders.In the event that the volatility of the price of a security constituting an investment by the Fund is greater than 135% of such security’s average volatility during the previous three years (in cases where the historical volatility of such security can reasonably be determined), such security will be deemed to be a security which cannot be sold or disposed of in the ordinary course. Each investor in the Fund (each, a “Shareholder” or “Member”) must have a client relationship with the Adviser and must certify to being an “accredited investor” under Federal securities law. Investors must subscribe for a minimum initial investment in the Fund of $50,000, which minimum may be waived by the Adviser.Brokers selling shares may establish higher minimum investment requirements than the Fund and may independently charge transaction fees and additional amounts in return for their services.The Fund is an illiquid investment and no Member will have the right to require the Fund to redeem its shares. While there is no assurance that the Fund will achieve its investment objective, it endeavors to do so by following the strategies and policies described in the confidential private offering memorandum of the Fund (the “Offering Memorandum”). 84 Rochdale International Trade Fixed Income Fund Notes to Financial Statements 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund. Basis of Presentation and Use of Estimates The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”).Accordingly, revenue is recognized when earned and expense when incurred.The preparation of financial statements in conformity with generally accepted accounting principles requires the use of estimates and assumptions that affect certain reported amounts and disclosures.Actual results could differ from those estimates. Deferred Offering Costs Offering Costs are capitalized and will be expensed over 12 months on a straight-line basis once operations of the Fund commence. Organization Expenses Expenses incurred by the Fund in connection with the organization are expensed as incurred.Subsequent to its formation, the Fund incurred organizational costs, which were reimbursed by the Adviser, of $39,547, $21,255, $0 and $23,152 for the fiscal years ended June 30, 2008, 2009, 2010 and 2011, respectively.The Manager has agreed to reimburse the Fund for these expenses, subject to potential recovery (see Note 4). Fund Expenses The Fund pays its expenses, other than such expenses that the Manager assumes (pursuant to the Investment Management Agreement) or waives and/or reimburses (pursuant to the Manager’s agreement to waive and/or reimburse the Fund’s expenses). The expenses of the Fund include, but are not limited to, any fees and expenses in connection with the organization of the Fund, including any offering expenses; brokerage commissions; interest and fees on any borrowings by the Fund; fees and expenses of outside legal counsel (including fees and expenses associated with review of documentation for prospective investments by the Fund), including foreign legal counsel; independent auditors; fees and expenses in connection with repurchase offers and any repurchases of Shares; taxes and governmental fees (including tax preparation fees); custody fees; expenses of preparing, printing, and distributing offering memoranda or prospectuses, statements of additional information, and any other material (and any supplements or amendments thereto), reports, notices, other communications to Shareholders, and proxy material; expenses of preparing, 85 Rochdale International Trade Fixed Income Fund Notes to Financial Statements 2. Significant Accounting Policies (continued) printing, and filing reports and other documents with government agencies; expenses of Shareholders’ meetings; expenses of corporate data processing and related services; Shareholder record keeping and Shareholder account services, fees, and disbursements; fees and expenses of the Trustees, insurance premiums; fees for Investor Services, extraordinary expenses such as litigation expenses and other types of expenses as may be approved from time to time by the Board. Federal Income Taxes The Fund intends to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no federal income tax provision is required. The Fund recognizes the effect of tax positions when they are more likely than not of being sustained.Management is not aware of any exposure to uncertain tax positions that could require accrual or which could affect the Fund’s liquidity or future cash flows, or its treatment as a flow through entity, pursuant to relevant income tax regulations. Foreign Currency Values of investments denominated in foreign currencies are converted into U.S. dollars using the spot market rate of exchange at the time of valuation.Purchases and sales of investments and dividend and interest income are translated into U.S. dollars using the spot market rate of exchange prevailing on the respective dates of such translations.The gain or loss resulting from changes in foreign exchange rates is included with net realized and unrealized gain or loss from investments, as appropriate. Subsequent Events In preparing these financial statements, the Fund has evaluated events after June 30, 2011 and determined that there were no significant subsequent events that would require adjustment to or additional disclosure in these financial statements. 86 Rochdale International Trade Fixed Income Fund Notes to Financial Statements 3. Commitments and Other Related Party Transactions Investment Management The Fund has an Investment Management Agreement (the “Agreement”) with the Adviser, an investment adviser registered under the Investment Advisers Act of 1940, as amended (“Advisers Act”), to serve as the investment adviser for the Fund.Under the terms of the Agreement, the Fund compensates the Manager for its management services at the annual rate of 0.70% of the Fund’s average month end net assets. The Manager entered into a sub-investment advisory agreement (“Sub-Investment Advisory Agreement”) with the Sub-Adviser, a limited liability partnership formed in England whose Managing Member is GML International Limited.The Sub-Adviser is an investment adviser registered under the Advisers Act.The Sub-Adviser has investment discretion to manage the investments of the Fund and is responsible for performing credit analysis, due diligence on each specific investment included in the portfolio and overall portfolio risk management, subject to the general supervision of the Manager.Out of the 0.70% investment management fee, the Manager retains 0.25% and compensates the Sub-Adviser at the annual rate of 0.45%. 4. Expense Reimbursement The Manager has contractually agreed to waive and/or reimburse the Fund to the extent needed to limit the Fund’s combined annual operating expenses to 1.50% of net assets (the “Expense Limitation Agreement”) during the period ending one year from the commencement of the Fund’s operations.The Manager may agree to extend the Expense Limitation Agreement after the expiration of its initial term.To the extent that the Manager reimburses or absorbs fees and expenses, it may seek payment of such amounts for three years after the year in which the expenses were reimbursed or absorbed.The Fund will make no such payment, however, if its total annual operating expenses exceed the expense limit in effect at the time the expenses were reimbursed or at the time these payments are proposed. 5. Investor Servicing Arrangements The Fund will pay a fee to RIM Securities LLC, an affiliate of the Manager, as Sales Agent to reimburse it for payments made to broker-dealers and certain financial advisers that have agreed to provide ongoing investor services to investors in the Fund that are their customers (“Investor Service Providers”).This fee will be paid quarterly and will be in an amount, with respect to each Investor Service Provider, not to exceed the lesser of: (i) 0.20% (on an annualized basis) of the aggregate value of outstanding Shares held by investors that receive services from the Investor Service Provider, determined as of the last day of the calendar month (before any repurchase of Shares); or (ii) the Sales Agent’s actual payments to the Investment Service Provider. 87 Rochdale International Trade Fixed Income Fund Notes to Financial Statements 6. Shares of Beneficial Interest Each shareholder owns shares in the Fund as represented by shares of beneficial interest, each representing an undivided proportionate interest in all of the assets and liabilities of the Fund.Transactions in shares of beneficial interest were as follows for the Fund: Opening Shares - Shares Subscribed Shares Redeemed - Shares of Beneficial Interest Outstanding at June 30, 2011 88 Report of Independent Registered Public Accounting Firm The Shareholders and Board of Trustees of The Rochdale International Trade Fixed Income Fund LLC We have audited the accompanying statement of assets and liabilities of Rochdale International Trade Fixed Income Fund LLC (the “Fund”), as of June 30, 2011, and the related statement of operations for the year ended June 30, 2011. These financial statements are the responsibility of the Fund's Management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of cash as of June 30, 2011, by correspondence with the custodian. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Fund as of June 30, 2011 and the results of its operations for the year ended June 30, 2011, in conformity with accounting principles generally accepted in the United States of America. New York, New York August 16, 2011 One Grand Central Place, 60 East 42nd Street, New York, NY 10165 212.286.2600 tel 212.286.4080 fax www.odmd.com 89 PART C OTHER INFORMATION ITEM 25.FINANCIAL STATEMENTS AND EXHIBITS Financial Statements: The following financial statements are included in the Offering Memorandum contained in this Registration Statement: (i) Statement of Assets and Liabilities, dated June 30, 2011; (ii) Statement of Operations, for the year ended June 30, 2011; (iii) Notes to Financial Statements; and (iv) Report of Independent Registered Public Accountants, dated August 16, 2011. Exhibits (a)(1) Certificate of Trust . (1) (a)(2) Agreement and Declaration of Trust. (1) (b) Bylaws. (1) (c) Not applicable. (d) See Item 25(2)(a)(2). (1) (e) Not applicable. f) Not applicable. (g) Copies of all investment advisory contracts relating to the management of the assets of Registrant. (1) (h) Not applicable (i) Not applicable. (j) Form of Custody Agreement between Custodian and the Registrant. (1) (k)(1) Form of Administration Agreement between Administrator and the Registrant. (1) (k)(2) Form of Escrow Agreement between Escrow Agent and the Registrant. (1) (k)(3) Form of Transfer Agent Agreement. (1) (k)(4) Form of Accounting Services Agreement. (1) (k)(5) Form of Expense Limitation Agreement between Rochdale Investment Management LLC and the Registrant. (1) (k)(6) Form of Loan Servicing Agreement between the Sub-Adviser and the Registrant. (1) 90 (l) Not applicable. (m) Not applicable. (n) Not applicable. (o) Not applicable. (p) Not applicable. (q) Not applicable. (r)(1) Form of Code of Ethics of the Registrant. (1) (r)(2) Form of Code of Ethics of the Manager to the Registrant (see Item 25.2(r)(1). (1) (r)(3) Form of Code of Ethics of the Sub-Adviser to the Registrant. (1) (r)(4) Form of Code of Ethics of Sales Agent for the Registrant (see Item 25.2(r)(1). (1) (s)(1) Power of Attorney for Interested Trustee of the Registrant . (1) (s)(2) Power of Attorney for President and Interested Trustee of the Registrant . (1) (s)(3) Power of Attorney for Independent Trustee of the Registrant . (1) (s)(4) Power of Attorney for Independent Trustee of the Registrant . (1) (s)(5) Power of Attorney for Independent Trustee of the Registrant . (1) (1) Previously included as an exhibit to the Registrant’s initial filing on August 30, 2011, of a Registration Statement on Form N-2. ITEM 26. MARKETING ARRANGEMENTS Not applicable. ITEM 27.
